EXECUTION COPY

Exhibit 10.1

FOURTH AMENDMENT

FOURTH AMENDMENT, dated as of April 14, 2010 (this “Amendment”), to the
FIVE-YEAR CREDIT AGREEMENT, dated as of July 14, 2005, as amended by the First
Amendment thereto dated as of April 12, 2006, the Second Amendment thereto dated
as of July 18, 2007 and the Third Amendment thereto dated as of March 26, 2008,
among AUTONATION, INC., a Delaware corporation (the “Borrower”), the lenders
party thereto (the “Lenders”), J.P. MORGAN SECURITIES INC. (“JPMorgan”) and BANC
OF AMERICA SECURITIES LLC, as co-lead arrangers and joint bookrunners, BANK OF
AMERICA, N.A., as syndication agent, JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents party thereto (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”).

W I T N E S S E T H :

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as more fully set forth herein;

WHEREAS, the Lenders have agreed to such amendments but only on the terms and
conditions contained in this Amendment.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement (as defined after giving effect to this Amendment).

SECTION 2. Amendments. Effective as of the date on which all the conditions
precedent set forth in Section 4 of this Amendment shall be satisfied (such
date, the “Effective Date”), the Credit Agreement, including all exhibits and
schedules thereto, shall be amended to read in its entirety as set forth in
Exhibit A to this Amendment.

SECTION 3. Lender Addendum. By executing this Amendment on or prior to the
Effective Date, each institution not a party to the Credit Agreement prior to
the Effective Date agrees to and shall, as of the Effective Date, join the
Credit Agreement (as amended pursuant to this Amendment) as a Lender.

SECTION 4. Conditions to Effectiveness. This Amendment shall become effective
upon the date on which each of the following shall have been received or waived
by the Administrative Agent in its discretion (except that the Administrative
Agent may not waive receipt of clauses (i), (ii), (iii), (iv), (x), (xi) and
(xii) of this Section 4), each in form and substance satisfactory to the
applicable recipient:

(i) the Administrative Agent shall have received this Amendment, executed and
delivered by a duly authorized officer of (a) the Borrower and (b) the Required
Lenders (including, in any event, each Lender providing a portion of the
Extended Facilities), together with all schedules and exhibits hereto and
acknowledged by the Administrative Agent;



--------------------------------------------------------------------------------

(ii) the Administrative Agent shall have received an acknowledgment and consent
(“Acknowledgment and Consent”), substantially in the form of Exhibit B hereto,
duly executed and delivered by each Guarantor;

(iii) the Administrative Agent shall have received the favorable written opinion
or opinions with respect to the Amendment and related Loan Documents executed on
the Effective Date and the transactions contemplated thereby of (A) in-house
legal counsel to the Borrower and (B) Skadden, Arps, Slate, Meagher & Flom LLP,
special counsel to the Borrower and Guarantors, in each case dated the Effective
Date, addressed to the Administrative Agent and the Lenders and reasonably
satisfactory to the Administrative Agent;

(iv) the Administrative Agent shall have received resolutions of the boards of
directors or other appropriate governing body (or of the appropriate committee
thereof) of the Borrower and each Guarantor certified by its secretary or
assistant secretary as of the Effective Date, approving this Amendment, adopting
the Loan Documents to be executed by such Person, and authorizing the execution
and delivery thereof;

(v) the Administrative Agent shall have received specimen signatures of officers
or other appropriate representatives executing the Loan Documents on behalf of
the Borrower and each Guarantor, certified by the secretary or assistant
secretary of such Borrower or Guarantor;

(vi) the Administrative Agent shall have received any changes to the
Organizational Documents of the Borrower and each Guarantor since the First
Amendment Effective Date or since last provided to the Administrative Agent
prior to the Effective Date, certified as true and correct by its secretary or
assistant secretary;

(vii) the Administrative Agent shall have received any changes to the Operating
Documents of the Borrower and each Guarantor since the First Amendment Effective
Date or since last provided to the Administrative Agent prior to the Effective
Date, certified as of the Effective Date as true and correct by its secretary or
assistant secretary;

(viii) the Administrative Agent shall have received certificates issued as of a
recent date by the Secretaries of State of the respective jurisdictions of
formation of the Borrower and each Guarantor as to the due existence and good
standing of such Person;

(ix) the Administrative Agent shall have received a Borrowing Notice in respect
of the Extended Term Loans in each case requested to be made on the Effective
Date in accordance with the Credit Agreement (after giving effect to this
Amendment);

(x) the Borrower shall have purchased, defeased, discharged or redeemed at least
80% of the aggregate principal amount outstanding of the Year 2006 Senior Notes
using cash on hand (not resulting from borrowings under the Credit Agreement) or
proceeds from the Year 2010 Senior Notes;

(xi) the Borrower shall have repaid the Term Loans under the Credit Agreement to
the extent contemplated by the “Lender Commitments” section of the Term Sheet
provided to the Lenders in connection with this Amendment, using cash on hand
(not resulting from borrowings under the Credit Agreement) or proceeds from the
Year 2010 Senior Notes; and

(xii) the Administrative Agent shall have received evidence that all fees
payable by the Borrower on or before the Effective Date to the Administrative
Agent, JPMorgan and the Lenders (or their affiliates) in connection with this
Amendment, have been paid in full, including the fees and

 

2



--------------------------------------------------------------------------------

expenses of counsel to the Administrative Agent to the extent invoiced at least
one (1) Business Day prior to or on the Effective Date (which may include
amounts constituting reasonable estimates of such fees and expenses incurred or
to be incurred in connection with the transaction; provided that no such
estimate shall thereafter preclude the final settling of accounts as to such
fees and expenses) in each case to the extent agreed upon in the Engagement
Letter, dated March 31, 2010, among the Administrative Agent, JPMorgan and the
Borrower (the “Engagement Letter”).

SECTION 5. Waivers. By executing this Amendment, each Lender party hereto
agrees:

(a) to waive any costs described in Section 4.5(a) of the Credit Agreement
incurred by such Lender to the extent they may arise in connection with this
Amendment or the transactions contemplated thereby;

(b) in connection with (i) the repayment of the Term Loans described in
Section 4(xi) hereof or (ii) the reduction of any Revolving Credit Commitment
occurring on or about the Effective Date, to waive any notice requirements set
forth in Section 2.10(a) or (b) of the Credit Agreement;

(c) that, notwithstanding anything to the contrary in the Credit Agreement, Term
Loans made or outstanding on the Effective Date may be converted to Eurodollar
Loans on two (2) Business Days’ notice to the Administrative Agent delivered on
or before 2:00 p.m. on the Effective Date.

SECTION 6. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and each Lender that (before and after
giving effect to this Amendment):

(a) Each Loan Party has the power and authority to execute, deliver and perform
this Amendment and the Acknowledgement and Consent (the “Amendment Documents”)
to which it is a party and, in the case of the Borrower, to borrow under the
Credit Agreement as amended by this Amendment (the “Amended Credit Agreement”).
Each Loan Party has taken all necessary corporate or other action to authorize
the execution, delivery and performance of the Amendment Documents to which it
is a party and, in the case of the Borrower, to authorize the borrowings under
the Amended Credit Agreement. No material consent, approval or authorization of
or filing, registration or qualification with, any Governmental Authority or
other authority or any other Person on the part of the Borrower or any
Subsidiary is required as a condition to the execution, delivery, performance or
consummation of the transactions contemplated by this Amendment or the
Acknowledgement and Consent, except consents, approvals, filings, registrations
or qualifications which have been obtained or effected, as the case may be and
are in full force and effect. Each Amendment Document has been duly executed and
delivered on behalf of each Loan Party that is a party thereto. Each Amendment
Document constitutes a legal, valid and binding obligation of each Loan Party
that is a party thereto, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

(b) The execution, delivery and performance of the Amendment Documents will not
violate any applicable law, rule or regulation or conflict with any material
indenture, agreement or other instrument to which the Borrower is a party, or by
which the properties or assets of the Borrower is bound and will not result in
the creation or imposition of any Lien, charge or encumbrance of any nature
whatsoever upon any of the properties or assets of the Borrower pursuant to any
such agreement.

 

3



--------------------------------------------------------------------------------

(c) Each of the representations and warranties made by any Loan Party herein or
in the Loan Documents as amended by this Amendment is true and correct in all
material respects on and as of the Effective Date, as if made on and as of such
date (except that any representation or warranty which by its terms is made as
of an earlier date shall be true and correct as of such earlier date).

(d) There does not exist any Default or Event of Default.

SECTION 7. Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent, in each case to the extent agreed upon in
the Engagement Letter.

SECTION 8. No Other Amendment or Waivers; Confirmation. Except as expressly
provided hereby, all of the terms and provisions of the Credit Agreement, the
Facility Guaranties and the other Loan Documents are and shall remain in full
force and effect. The amendments contained herein (including Exhibit A) shall
not be construed as an amendment of any other provision of the Credit Agreement,
the Facility Guaranties or the other Loan Documents or for any purpose except as
expressly set forth herein or a consent to any further or future action on the
part of the Borrower that would require the waiver or consent of the
Administrative Agent or the Lenders.

SECTION 9. GOVERNING LAW; WAIVER OF JURY TRIAL; MISCELLANEOUS.

(a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SUBSECTION 11.14 OF THE
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

(c) On and after the Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof”, or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Amended Credit Agreement.

(d) This Amendment may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Amendment and the Acknowledgement and Consent signed by
all the parties shall be lodged with the Borrower and the Administrative Agent.
This Amendment may be delivered by facsimile or electronic transmission of the
relevant signature pages hereof.

(e) The Administrative Agent shall give notice to the Borrower and each of the
Lenders promptly upon the occurrence of the “Effective Date.”

(f) The execution and delivery of this Amendment by any Lender shall be binding
upon each of its successors and assigns (including assignees of its Loans in
whole or in part prior to effectiveness hereof).

 

4



--------------------------------------------------------------------------------

SECTION 10. Severability. If any provision of this Amendment shall be determined
to be illegal or invalid as to one or more of the parties hereto, then such
provision shall remain in effect with respect to all parties, if any, as to whom
such provision is neither illegal nor invalid, and in any event all other
provisions hereof shall remain effective and binding on the parties hereto.

SECTION 11. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

AUTONATION, INC. By:   /s/ C. Coleman G. Edmunds   Name:   C. Coleman G. Edmunds
  Title:  

Sr. Vice President, Deputy General

Counsel and Assistant Secretary



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as Lender By:   /s/
Robert P. Kellas   Name:   Robert P. Kellas   Title:   Executive Director



--------------------------------------------------------------------------------

Name of Lender:  

WELLS FARGO BANK, N.A.

As a Lender

  By:   /s/ Manuel Comas   Name:   Manuel Comas   Title:   Senior Vice President

 



--------------------------------------------------------------------------------

Name of Lender:   Bank of America, N.A.   By:   /s/ M. Patricia Kay     Name:  
M. Patricia Kay     Title:   Senior Vice President

 



--------------------------------------------------------------------------------

Name of Lender:   Toyota Motor Credit Corporation   By:   /s/ Mark Doi     Name:
  Mark Doi     Title:   National Dealer Credit Manager



--------------------------------------------------------------------------------

Name of Lender:   Comerica Bank, a Texas Banking Assoc.   By:   /s/ David M.
Garbarz     Name:   David M. Garbarz     Title:   SVP



--------------------------------------------------------------------------------

Name of Lender:   SunTrust Bank   By:   /s/ Michael Silverman     Name:  
Michael Silverman     Title:   Managing Director



--------------------------------------------------------------------------------

Name of Lender:   Sovereign Bank   By:   /s/ Steven Fahringer     Name:   Steven
Fahringer     Title:   Vice President



--------------------------------------------------------------------------------

Name of Lender:   Fifth Third Bank, An Ohio Banking Corporation   By:   /s/ John
A. Marian     Name:   John A. Marian     Title:   Vice President



--------------------------------------------------------------------------------

Name of Lender:   MIZUHO CORPORATE BANK, LTD.   By:   /s/ Robert Gallagher    
Name:   Robert Gallagher     Title:   Authorized Signatory



--------------------------------------------------------------------------------

Name of Lender:   MIZUHO CORPORATE BANK (USA)   By:   /s/ Robert Gallagher    
Name:   Robert Gallagher     Title:   Senior Vice President



--------------------------------------------------------------------------------

Name of Lender:   Union Bank, NA   By:   /s/ Megan R. Webster     Name:   Megan
R. Webster     Title:   Vice President



--------------------------------------------------------------------------------

Name of Lender:   E.Sun Commercial Bank, Ltd., Los Angeles Branch   By:   /s/
Benjamin Lin     Name:   Benjamin Lin     Title:   EVP & General Manager



--------------------------------------------------------------------------------

Name of Lender:   The Bank of East Asia, Limited, New York Branch   By:   /s/
Kenneth Pettis     Name:   Kenneth Pettis     Title:   Senior Vice President  
By:   /s/ Kitty Sin     Name:   Kitty Sin     Title:   Senior Vice President



--------------------------------------------------------------------------------

Name of Lender:   Chang Hwa Commercial Bank, Ltd., New York Branch   By:   /s/
Eric Y.S. Tsai     Name:   Eric Y.S. Tsai     Title:   VP & General Manager



--------------------------------------------------------------------------------

Name of Lender:   US Bank, National Association   By:   /s/ Steven L. Sawyer    
Name:   Steven L. Sawyer     Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

Amended Credit Agreement



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

CREDIT AGREEMENT

by and among

AUTONATION, INC.,

as Borrower,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as Lender,

and

BANK OF AMERICA, N.A.,

as Syndication Agent and as Lender,

and

WACHOVIA BANK, NATIONAL ASSOCIATION, SUNTRUST BANK and

TOYOTA MOTOR CREDIT CORPORATION,

as Documentation Agents and as Lenders,

and

THE LENDERS PARTY HERETO FROM TIME TO TIME

July 14, 2005

As amended pursuant to the Fourth Amendment, dated as of April 14, 2010

 

J.P. MORGAN SECURITIES INC.                                          
           BANC OF AMERICA SECURITIES LLC Co-Lead Arrangers and Joint
Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page    ARTICLE I       DEFINITIONS    1.1    Definitions    1 1.2   
Rules of Interpretation    26 1.3    Accounting for Permitted Acquisitions    27
1.4    Accounting for Derivatives    28 1.5    Accounting and Financial
Determinations    28    ARTICLE II       THE LOANS    2.1    Term Loans    28
2.2    Procedure for Term Loan Borrowing    29 2.3    Repayment of Term Loans   
29 2.4    Revolving Credit Commitments    29 2.5    Competitive Bid Loans    31
2.6    Payment of Interest    35 2.7    Payment of Principal    35 2.8   
Non-Conforming Payments    36 2.9    Pro Rata Payments    36 2.10    Reductions
and Prepayment    37 2.11    Decrease in Amounts    38 2.12    Conversions and
Elections of Subsequent Interest Periods    38 2.13    Fees    38 2.14   
Deficiency Advances; Failure to Purchase Participations    39 2.15    Intraday
Funding    39 2.16    Use of Proceeds    40 2.17    Swing Line    40 2.18   
Increased Amounts    42    ARTICLE III       LETTERS OF CREDIT    3.1    Letters
of Credit    43 3.2    Reimbursement and Participations    44 3.3   
Governmental Action    47 3.4    Letter of Credit Fee    47 3.5   
Administrative Fees    47

 

i



--------------------------------------------------------------------------------

     ARTICLE IV         CHANGE IN CIRCUMSTANCES    4.1    Increased Cost and
Reduced Return    47 4.2    Limitation on Types of Loans    49 4.3    Illegality
   49 4.4    Treatment of Affected Loans    50 4.5    Compensation    50 4.6   
Taxes    51 4.7    Replacement Lenders    52 4.8    Defaulting Revolving Lenders
   53    ARTICLE V       CONDITIONS TO MAKING LOANS AND ISSUING LETTERS OF
CREDIT    5.1    [INTENTIONALLY OMITTED]    55 5.2    Conditions of Loans    55
5.3    Supplements to Schedules    56    ARTICLE VI       REPRESENTATIONS AND
WARRANTIES    6.1    Representations and Warranties    57    ARTICLE VII      
AFFIRMATIVE COVENANTS    7.1    Financial Reports, Etc.    61 7.2    Maintain
Properties    63 7.3    Existence, Qualification, Etc.    63 7.4    Regulations
and Taxes    63 7.5    Insurance    63 7.6    True Books    63 7.7    Right of
Inspection    64 7.8    Observe all Laws    64 7.9    Governmental Licenses   
64 7.10    Covenants Extending to Subsidiaries    64 7.11    Officer’s Knowledge
of Default    64 7.12    Suits or Other Proceedings    64 7.13    Notice of
Discharge of Hazardous Material or Environmental Complaint    64 7.14   
Environmental Compliance    64 7.15    Employee Benefit Plans    65 7.16   
Continued Operations    66 7.17    Use of Proceeds    66 7.18    New
Subsidiaries    66

 

ii



--------------------------------------------------------------------------------

   ARTICLE VIII       NEGATIVE COVENANTS    8.1    Financial Covenants    66 8.2
   Indebtedness    67 8.3    Liens    67 8.4    Merger, Consolidation or
Fundamental Changes    68 8.5    Transactions with Affiliates    68 8.6   
Compliance with ERISA, the Code and Foreign Benefit Laws    69 8.7    Fiscal
Year    69 8.8    Change in Control    69 8.9    Limitations on Upstreaming   
69 8.10    Subsidiary Guaranties    70 8.11    Manufacturer Consents    70   
ARTICLE IX       EVENTS OF DEFAULT AND ACCELERATION    9.1    Events of Default
   70 9.2    Administrative Agent to Act    72 9.3    Cumulative Rights    73
9.4    No Waiver    73 9.5    Allocation of Proceeds    73    ARTICLE X      
THE ADMINISTRATIVE AGENT    10.1    Appointment    73 10.2    Delegation of
Duties    74 10.3    Exculpatory Provisions    74 10.4    Reliance by
Administrative Agent    74 10.5    Notice of Default    75 10.6    Non-Reliance
on Agents and Other Lenders    75 10.7    Indemnification    75 10.8    Agent in
its Individual Capacity    76 10.9    Successor Administrative Agent    76 10.10
   Other Agents, etc.    76    ARTICLE XI       MISCELLANEOUS    11.1   
Assignments and Participations    76 11.2    Notices    79 11.3    Right of
Set-off; Adjustments    80 11.4    Survival    81 11.5    Expenses    81 11.6   
Amendments and Waivers    81

 

iii



--------------------------------------------------------------------------------

11.7    Counterparts; Facsimile Signatures    82 11.8    Termination    83 11.9
   Indemnification; Limitation of Liability    83 11.10    Severability    84
11.11    Entire Agreement    84 11.12    Agreement Controls    84 11.13    Usury
Savings Clause    84 11.14    Governing Law; Waiver of Jury Trial    85 11.15   
Confidentiality    86 11.16    Releases of Facility Guarantees    86 11.17   
MANUFACTURER CONSENTS    86 11.18    USA Patriot Act Notice    87

 

EXHIBIT A    Revolving Credit Commitments and Term Loan Amounts EXHIBIT B   
Form of Assignment and Assumption EXHIBIT C    Notice of Appointment (or
Revocation) of Authorized Representative EXHIBIT D-1    Form of Borrowing
Notice—Revolving Credit Facility EXHIBIT D-2    Form of Borrowing Notice – Term
Facility EXHIBIT D-3    Form of Borrowing Notice—Swing Line EXHIBIT E   
Compliance Certificate EXHIBIT F    Form of Interest Rate Selection Notice
EXHIBIT G    Form of Competitive Bid Quote Request EXHIBIT H    Form of
Competitive Bid Quote EXHIBIT I-1    Form of Opinion of Borrower’s In-House
Counsel EXHIBIT I-2    Form of Opinion of Borrower’s Special Counsel EXHIBIT J
   Form of Facility Guaranty EXHIBIT K    Form of Commitment Increase Agreement
EXHIBIT L    Form of Added Lender Agreement EXHIBIT M    Form of U.S. Tax
Compliance Certificate Schedule 1.1(a)    Existing Issuing Banks and Existing
Letters of Credit Schedule 1.1(b)    Manufacturer Consents Schedule 1.1(c)   
Existing Vehicle Lenders Schedule 6.1(c)    Subsidiaries and Investments in
Other Persons Schedule 6.1(g)    Litigation Schedule 6.1(k)    Consenting
Manufacturers Schedule 6.1(l)    ERISA Schedule 6.1(n)    Environmental Issues
Schedule 7.5    Insurance Schedule 8.3    Existing Liens Schedule 8.9   
Limitations on Upstreaming

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of July 14, 2005 (the “Agreement”), is made by
and among:

AUTONATION, INC., a Delaware corporation (the “Borrower”); and

JPMORGAN CHASE BANK, N.A., a national banking association organized and existing
under the laws of the United States of America (“JPMorgan Chase Bank”), each
other lender signatory hereto on the Closing Date, each Person which may
hereafter execute and deliver an Assignment and Assumption with respect to this
Agreement pursuant to Section 11.1 and each Person which hereafter becomes an
Added Lender pursuant to Section 2.18 (hereinafter JPMorgan Chase Bank and such
other lenders and Added Lenders may be referred to individually as a “Lender” or
collectively as the “Lenders”); and

JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”);

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders make available revolving
credit facilities in an aggregate amount of $638,620,512.53, with a sublimit of
$200,000,000 for the issuance of standby letters of credit and a sublimit of
$25,000,000 for swing line loans; and

WHEREAS, the Borrower has requested that the Lenders make available term loan
facilities in an aggregate amount of $533,387,179.65; and

WHEREAS, the Lenders are willing to make such revolving credit facilities and
term loan facilities available to the Borrower upon the terms and conditions set
forth herein;

NOW, THEREFORE, the Borrower, the Lenders and the Administrative Agent hereby
agree as follows:

ARTICLE I

Definitions

1.1 Definitions. For the purposes of this Agreement, in addition to the
definitions set forth above, the following terms shall have the respective
meanings set forth below:

“Absolute Rate” has the meaning assigned to such term in Section 2.5(c)(ii)(C)
hereof.

“Acquisition” means the acquisition of (i) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it is
exercised by the holder thereof), whether by purchase of such equity interest or
upon exercise of an option or warrant for, or conversion of securities into,
such equity interest, or (ii) assets of another Person which constitute all or
substantially all of the assets of such Person or of a line or lines of business
conducted by such Person.

“Acquisition Adjustments” means with respect to any Permitted Acquisition the
adjustments provided for in Section 1.3.



--------------------------------------------------------------------------------

“Added Commitments” has the meaning assigned to such term in Section 2.18
hereof.

“Added Lender” has the meaning assigned to such term in Section 2.18 hereof.

“Adjusted Consolidated EBITDA” means Consolidated EBITDA minus any Consolidated
Interest Expense related to Vehicle Secured Indebtedness.

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

“Advance” means a borrowing under (i) the Revolving Credit Facility, consisting
of the aggregate principal amount of a Base Rate Loan or a Eurodollar Loan, as
the case may be, (ii) the Swing Line consisting of a Base Rate Loan, (iii) the
Competitive Bid Facility consisting of a Competitive Bid Loan or (iv) the Term
Facility, consisting of the aggregate principal amount of a Base Rate Loan or a
Eurodollar Loan, as the case may be.

“Affiliate” means, with respect to any Person, any other Person (i) which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with such Person; (ii) which
beneficially owns or holds 5% or more of any class of the outstanding Voting
Securities of such Person; or (iii) 5% or more of any class of the outstanding
Voting Securities of which is beneficially owned or held by such Person. The
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting stock, by contract or otherwise.

“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent), together with its Affiliates (including, in the case of
JPMorgan Chase Bank in its capacity as the Administrative Agent, J.P. Morgan
Securities Inc.), and the officers, directors, employees and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means the collective reference to the Administrative Agent and the
Syndication Agent and Documentation Agents referred to on the cover page hereof.

“Agreement” has the meaning assigned to such term in the preamble hereto, as
amended, restated, supplemented or otherwise modified from time to time.

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to the sum of (a) the aggregate then unpaid principal amount of such
Lender’s Term Loans and (b) the amount of such Lender’s Revolving Credit
Commitment then in effect or, if the Revolving Credit Commitments have been
terminated, the amount of such Lender’s Outstanding Revolving Credit Obligations
then in effect.

“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

“Applicable Base Rate Margin” means, for any Facility, that number of basis
points per annum set forth in the Pricing Grid under the heading “Applicable
Base Rate Margin” with respect to such Facility.

“Applicable Commitment Fee” for each Extended Revolving Credit Lender means
(a) that number of basis points per annum set forth on the Pricing Grid under
the heading “Applicable Commitment Fee”, multiplied by (b) such Lender’s
Extended Available Revolving Credit Commitment.

 

2



--------------------------------------------------------------------------------

“Applicable Eurodollar Margin” means, for any Facility, that number of basis
points per annum set forth on the Pricing Grid under the heading “Applicable
Eurodollar Margin” for such Facility.

“Applicable Facility Fee” for each Non-Extended Revolving Credit Lender means
(a) that number of basis points per annum set forth on the Pricing Grid under
the heading “Applicable Facility Fee”, multiplied by (b) such Lender’s
Non-Extended Revolving Credit Commitment.

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the “Lending Office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan on the signature pages hereof or such other
office of such Lender (or an Affiliate of such Lender) as such Lender may from
time to time specify to the Administrative Agent and the Borrower by written
notice in accordance with the terms hereof as the office by which its Loans of
such Type are to be made and maintained.

“Applicable Margin” means the Applicable Base Rate Margin or Applicable
Eurodollar Margin, as applicable.

“Applications and Agreements for Letters of Credit” means, collectively, the
Applications and Agreements for Letters of Credit executed by the Borrower from
time to time and delivered to the applicable Issuing Bank to support the
issuance of Letters of Credit.

“Assignment and Assumption” shall mean an Assignment and Assumption
substantially in the form of Exhibit B (with blanks appropriately filled in)
delivered to the Administrative Agent in connection with an assignment of a
Lender’s interest under this Agreement pursuant to Section 11.1.

“Authorized Representative” means any of the Chairman, Vice Chairmen, President,
Executive Vice Presidents or Vice Presidents of the Borrower and, with respect
to financial matters, the Treasurer or Chief Financial Officer of the Borrower
or any other person expressly designated by the Board of Directors of the
Borrower (or the appropriate committee thereof) as an Authorized Representative
of the Borrower, as set forth from time to time in a certificate in the form
attached hereto as Exhibit C.

“Automobile Retailing Activities” means new and used vehicle retailing, renting,
leasing, financing, servicing, repairing and related or complementary
activities, including but not limited to the selling of finance and insurance
related products and other aftermarket parts and accessories.

“Base Rate” means the sum of:

(a) on any day, the greatest of (i) the sum of the Federal Funds Rate in effect
on such day plus one-half of one percent ( 1/2%), (ii) the Prime Rate in effect
on such day or (iii) the Eurodollar Rate that would be calculated as of such day
(or, if such day is not a Business Day, as of the next preceding Business Day)
in respect of a proposed Eurodollar Loan with a one-month Interest Period plus
one percent (1.0%)

 

3



--------------------------------------------------------------------------------

plus

(b) the Applicable Base Rate Margin;

provided, that in the case of Swing Line Loans, the Base Rate shall be the rate
determined in accordance with Section 2.17(b).

“Base Rate Loan” means a Loan for which the rate of interest is determined by
reference to the Base Rate.

“Base Rate Refunding Loan” means a Base Rate Revolving Credit Loan or Swing Line
Loan made either to (i) satisfy Reimbursement Obligations arising from a drawing
under a Letter of Credit or (ii) pay JPMorgan Chase Bank in respect of Swing
Line Outstandings.

“Board” means the Board of Governors of the Federal Reserve System (or any
successor body).

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Borrowing Notice” means the notice delivered by an Authorized Representative in
connection with an Advance under the Revolving Credit Facility, the Term
Facility or the Swing Line, in the forms attached hereto as Exhibits D-1, D-2
and D-3 respectively.

“Business Day” means (i) with respect to any Eurodollar Loan or any Competitive
Bid Loan at the Eurodollar Competitive Rate, any day which is a Business Day, as
described below, and on which the relevant international financial markets are
open for the transaction of business contemplated by this Agreement in New York
City and in the relevant interbank eurodollar market, and (ii) with respect to
any other Loan and for any other purposes hereof, any day which is not a
Saturday, Sunday or a day on which banks in the State of New York are authorized
or obligated by law, executive order or governmental decree to be closed.

“Capital Leases” means all leases which have been or should be capitalized in
accordance with GAAP (including Statement No. 13 of the Financial Accounting
Standards Board) applied on a Consistent Basis.

“Change in Control” means (i) if any Person or group of Persons acting in
concert, other than the Permitted Investors, shall own or control, directly or
indirectly, more than 35% of the outstanding securities (on a fully diluted
basis and taking into account any Voting Securities or contract rights
exercisable, exchangeable or convertible into equity securities) of the Borrower
having voting rights in the election of directors; or (ii) the replacement or
resignation (other than by reason of death, illness or incapacity), within any
two-year period, of a majority of the members of the Board of Directors of the
Borrower (the “Board”) or a change in the size of the Board, within any two-year
period, which results in members of the Board who were in office at the
beginning of such two-year period constituting less than a majority of the
members of the Board (unless such replacement, resignation or change in size of
the Board shall have been effected or initiated by a majority of the members of
the Board in office at the beginning of such two-year period or whose Board
nomination or appointment were previously so approved).

“Closing Date” means July 14, 2005.

 

4



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended, any successor
provision or provisions and any regulations promulgated thereunder.

“Commitment” means, as to any Lender, the sum of the Revolving Credit Commitment
and the Extended Incremental Term Commitment of such Lender.

“Competitive Bid Borrowing” has the meaning assigned to such term in
Section 2.5(b) hereof.

“Competitive Bid Facility” means the facility described in Section 2.5 hereof
providing for Competitive Bid Loans to the Borrower.

“Competitive Bid Loans” means the Loans bearing interest at an Absolute Rate or
a Eurodollar Competitive Rate provided for in Section 2.5 hereof.

“Competitive Bid Quote” means an offer in accordance with Section 2.5 hereof by
a Revolving Credit Lender to make a Competitive Bid Loan with one single
specified interest rate.

“Competitive Bid Quote Request” has the meaning assigned to such term in
Section 2.5(b) hereof.

“Compliance Certificate” means a certificate in the form of Exhibit E furnished
to the Administrative Agent and Lenders by the Borrower pursuant to Section 7.1
hereof.

“Consenting Manufacturers” means the Manufacturers listed on Schedule 6.1(l).

“Consistent Basis” in reference to the application of GAAP means the accounting
principles (including interpretations of GAAP) observed in the period referred
to are comparable in all material respects to those observed in the preparation
of the audited financial statements of the Borrower referred to in
Section 6.1(e)(i) hereof.

“Consolidated Capitalization Ratio” means the ratio of (a) the sum of
Consolidated Funded Indebtedness plus Vehicle Secured Indebtedness to (b) the
sum of Consolidated Total Capitalization plus Vehicle Secured Indebtedness.

“Consolidated EBITDA” means, with respect to the Borrower and its Subsidiaries
for any period of computation thereof during such period, the sum of, without
duplication, (i) Consolidated Net Income, plus (ii) Consolidated Interest
Expense during such period, plus (iii) taxes on income during such period, plus
(iv) amortization during such period, plus (v) depreciation during such period
(with the exclusion of any depreciation related to Vehicles), plus (vi) non-cash
charges arising from share-based payments (as defined in accordance with GAAP)
to employees and directors, plus (vii) to the extent reflected as a charge in
the statement of Consolidated Net Income for such period, the amortization or
expense of all premiums, fees and expenses payable to the extent related to
Indebtedness and plus (viii) to the extent reflected as a charge in the
statement of Consolidated Net Income for such period, any non-cash impairment
charge or asset write-off of the Borrower and its Subsidiaries to the extent
reflected as a charge pursuant to Financial Accounting Standards Board Statement
No. 142 “Goodwill and Other Intangible Assets” or Financial Accounting Standards
Board Statement No. 144 “Accounting for the Impairment or Disposal of Long-Lived
Assets” and the amortization of intangibles or non-cash write-off of assets
arising pursuant to Financial Accounting Standards Board Statement No. 141 or
No. 141 (revised 2007) “Business Combinations” (or any revisions or successor
standards

 

5



--------------------------------------------------------------------------------

with respect to such Financial Accounting Standards Board Statement covering
substantially the same subject matter) minus (b) any cash payments made during
such period in respect of items described in clause (viii) above subsequent to
the fiscal quarter in which the relevant non-cash charges were reflected as a
charge in the statement of Consolidated Net Income; the foregoing to be
determined on a consolidated basis in accordance with GAAP applied on a
Consistent Basis subject to the Acquisition Adjustments.

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Subsidiaries, determined on a consolidated basis in accordance with GAAP
applied on a Consistent Basis.

“Consolidated Interest Expense” means, with respect to any period of computation
thereof, the gross interest expense of the Borrower and its Subsidiaries,
including without limitation (i) the amortization of debt discounts and (ii) the
portion of any liabilities incurred in connection with Capital Leases allocable
to interest expense, all determined on a consolidated basis in accordance with
GAAP applied on a Consistent Basis, subject to the Acquisition Adjustments.

“Consolidated Leverage Ratio” means, as at the date of computation thereof, the
ratio of Consolidated Funded Indebtedness (determined as at such date) to
Adjusted Consolidated EBITDA (for the Four-Quarter Period ending on (or most
recently ended prior to) such date).

“Consolidated Net Income” means, for any period of computation thereof, the net
income from continuing operations of the Borrower and its Subsidiaries, but
excluding all extraordinary gains or losses, all as determined in accordance
with GAAP applied on a Consistent Basis, subject to Acquisition Adjustments.

“Consolidated Shareholders’ Equity” means at any time as of which the amount
thereof is to be determined, the sum of the following in respect of the Borrower
and its Subsidiaries (determined on a consolidated basis and excluding
intercompany items among the Borrower and its Subsidiaries and any upward
adjustment after December 31, 2004 due to revaluation of assets): (i) the amount
of issued and outstanding share capital, plus (ii) the amount of additional
paid-in capital and retained income (or, in the case of a deficit, minus the
amount of such deficit), minus (iii) the amount of any foreign currency
translation adjustment which is included in the equity section of the
consolidated balance sheet (whether positive or negative), minus (iv) the
absolute value of any treasury stock and the absolute value of any stock
subscription receivables, plus (v) to the extent deducted in calculating the
foregoing amount, any non-cash impairment charge or asset write-off of the
Borrower and its Subsidiaries pursuant to Financial Accounting Standards Board
Statement No. 142 “Goodwill and Other Intangible Assets” or Financial Accounting
Standards Board Statement No. 144 “Accounting for the Impairment or Disposal of
Long-Lived Assets” and the amortization of intangibles or non-cash write-off of
assets arising pursuant to Financial Accounting Standards Board Statement
No. 141 or No. 141 (revised 2007) “Business Combinations” (or any revisions or
successor standards with respect to such Financial Accounting Standards Board
Statements covering substantially the same subject matter), in each case with
respect to this clause (v) to the extent occurring after December 31, 2007
(which amount in the aggregate equals approximately $1,500,000,000 after taxes
as of March 31, 2010) and only to the extent no cash payments have been
subsequently made in respect of such items; the foregoing to be determined on a
consolidated basis in accordance with GAAP applied on a Consistent Basis.

 

6



--------------------------------------------------------------------------------

“Consolidated Tangible Assets” means Consolidated Total Assets minus the book
value of all Intangible Assets of the Borrower and its Subsidiaries.

“Consolidated Tangible Unencumbered Assets” means Consolidated Tangible Assets
excluding assets encumbered by a Lien (other than a Lien permitted by
Section 8.3(ii), (iii), (v), (viii) or (xi)).

“Consolidated Total Assets” means assets of the Borrower and its Subsidiaries as
determined in accordance with GAAP applied on a Consistent Basis.

“Consolidated Total Capitalization” means, as at any time as of which the amount
thereof is to be determined, the sum of Consolidated Funded Indebtedness plus
Consolidated Shareholders’ Equity.

“Contingent Obligation” of any Person means all contingent liabilities required
(or which, upon the creation or incurring thereof, would be required) to be
included in the consolidated financial statements (including footnotes) of such
Person in accordance with GAAP applied on a Consistent Basis, including
Statement No. 5 of the Financial Accounting Standards Board, and any Guaranty
Obligation.

With respect to Contingent Obligations (such as litigation and pension plan
liabilities), such liabilities shall be computed at the amount which, in light
of all the facts and circumstances existing at the time, represent the present
value of the amount which can reasonably be expected to become an actual or
matured liability.

“Continue”, “Continuation”, and “Continued” shall refer to the continuation
pursuant to Section 2.12 hereof of a Loan of one Type as a Loan of the same Type
from one Interest Period to the next Interest Period.

“Control Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

“Convert”, “Conversion”, and “Converted” shall refer to a conversion pursuant to
Section 2.12 of one Type of Loan into another Type of Loan.

“Default” means any event or condition which, with the giving or receipt of
notice or lapse of time or both, would constitute an Event of Default hereunder.

“Default Rate” means an interest rate equal to (a) with respect to a Base Rate
Loan under the Revolving Credit Facility, the Base Rate otherwise applicable to
such Loan plus 2% per annum; (b) with respect to a Eurodollar Loan under the
Revolving Credit Facility, the Eurodollar Rate otherwise applicable to such Loan
plus 2% per annum; (c) with respect to a Base Rate Loan under the Term Facility,
the Base Rate otherwise applicable to such Loan plus 2% per annum; (d) with
respect to a Eurodollar Loan under the Term Facility, the Eurodollar Rate
otherwise applicable to such Loan plus 2% per annum; and (e) with respect to a
Competitive Bid Loan under the Revolving Credit Facility, the Absolute Rate or
Eurodollar Competitive Rate otherwise applicable to such Loan plus 2% per annum;
in each case to the fullest extent permitted by applicable law.

 

7



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that (a) in the case of any Revolving Credit Lender, has
(i) failed to fund any portion of its Revolving Credit Loans or Participations
in Letters of Credit or Swing Line Loans within three Business Days of the date
required to be funded by it hereunder and such failure is continuing,
(ii) notified the Borrower, the Administrative Agent, any Issuing Bank, the
Swing Line Lender or any Lender in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (iii) failed, within three Business Days after receipt of
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective
Revolving Credit Loans and Participations in then outstanding Letters of Credit
and Swing Line Loans or (iv) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, or (b) in the case of any Lender, has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, unless, in the case of any Lender referred to in this clause (b),
the Borrower and the Administrative Agent shall be satisfied that such Lender
intends, and has all approvals required to enable it, to continue to perform its
obligations as a Lender hereunder.

“Dollars” and the symbol “$” means dollars constituting legal tender for the
payment of public and private debts in the United States of America.

“Eligible Special Purpose Entity” means any Person which is or is not a
Subsidiary of the Borrower which has been formed by or for the benefit of the
Borrower or any Subsidiary for the purpose of (i) financing or refinancing,
leasing, selling or securitizing Vehicles or related receivables and which
finances, refinances or securitizes Vehicles or related receivables of, leases
Vehicles to or purchases Vehicles or related receivables from the Borrower or
any Subsidiary; or (ii) financing or refinancing consumer receivables, leases,
loans or retail installment contracts; provided that AutoNation Financial
Services Corp. shall not be deemed an Eligible Special Purpose Entity.

“Employee Benefit Plan” means (i) any employee benefit plan, including any
Pension Plan, within the meaning of Section 3(3) of ERISA which (A) is
maintained for employees of the Borrower or any of its Subsidiaries or ERISA
Affiliates or is assumed by the Borrower or any of its Subsidiaries or ERISA
Affiliates in connection with any Acquisition or (B) has at any time within the
last six (6) years been maintained for the employees of the Borrower or any
current or former Subsidiary or ERISA Affiliate and (ii) any plan, arrangement,
understanding or scheme maintained by the Borrower or any Subsidiary or ERISA
Affiliate that provides retirement, deferred compensation, employee or retiree
medical or life insurance, severance benefits or any other benefit covering any
employee or former employee and which is administered under any Foreign Benefit
Law or regulated by any Governmental Authority other than the United States of
America.

“Environmental Laws” means, collectively, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Superfund
Amendments and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act, the Toxic Substances

 

8



--------------------------------------------------------------------------------

Control Act, as amended, the Clean Air Act, as amended, the Clean Water Act, as
amended, any other “Superfund” or “Superlien” law or any other applicable
statute, law, ordinance, code, rule, regulation, order or decree, of the United
States or any foreign nation or any province, territory, state, protectorate or
other political subdivision thereof, regulating, relating to, or imposing
liability or standards of conduct concerning, any hazardous, toxic or dangerous
waste, substance or material.

“ERISA” means, at any date, the Employee Retirement Income Security Act of 1974,
as amended, and the regulations thereunder, all as the same shall be in effect
at such date.

“ERISA Affiliate”, as applied to the Borrower, means any Person or trade or
business which is a member of a group which is under common control with the
Borrower, who together with the Borrower, is treated as a single employer within
the meaning of Section 414(b) and (c) of the Code.

“Eurodollar Competitive Rate” means, for the Interest Period for any Competitive
Bid Loan at a Eurodollar Competitive Rate, the rate of interest per annum
determined pursuant to the following formula:

 

Eurodollar

Competitive

Rate

 

=

  

        Interbank Offered Rate        

1 – Reserve Requirement

applicable to such

Competitive Bid Loan

   + or -    a margin           

“Eurodollar Loan” or “Eurodollar Rate Loan” means a Loan for which the rate of
interest is determined by reference to the Eurodollar Rate.

“Eurodollar Rate” means, for the Interest Period for any Eurodollar Loan, the
rate of interest per annum determined pursuant to the following formula:

 

Eurodollar

Rate      =

    

        Interbank Offered Rate        

1 – Reserve Requirement

applicable to such Eurodollar

Loan

         +   

Applicable

Eurodollar

Margin

          

“Event of Default” means any of the occurrences set forth as such in Section 9.1
hereof, provided that any requirement for notice or lapse of time, or both, has
been satisfied.

“Excluded Subsidiaries” means, collectively, (a) all Eligible Special Purpose
Entities, (b) each Subsidiary organized solely for the purpose of engaging in
the insurance business, (c) Rosecrans Holdings, L.L.C. and Auto By Internet,
Inc. and (d) any Subsidiary organized or incorporated outside of the United
States.

“Executive Officer” means the President, Chief Executive Officer, Treasurer,
Chief Financial Officer or General Counsel of the Borrower.

 

9



--------------------------------------------------------------------------------

“Existing Credit Agreement” means this Agreement as in effect immediately prior
to the Fourth Amendment Effective Date.

“Existing Vehicle Lenders” means those financial institutions listed on Schedule
1.1(c).

“Existing Vehicle Secured Indebtedness” means Indebtedness arising under
floorplan arrangements with the Existing Vehicle Lenders described on Schedule
1.1(c).

“Extended Available Revolving Commitment” means, as to any Extended Revolving
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Extended Revolving Credit Commitment then in effect over (b) the sum of such
Lender’s Extended Revolving Credit Loans then outstanding and such Lender’s
Participation in the Letter of Credit Outstandings.

“Extended Facilities” means the collective reference to the Extended Revolving
Credit Facility and the Extended Term Facility.

“Extended Incremental Term Commitment” means, as to any Lender, the obligation
of such Lender, if any, to make an Extended Term Loan to the Borrower in a
principal amount not to exceed the amount set forth under the heading “Extended
Incremental Term Commitment” opposite such Lender’s name on Exhibit A attached
hereto.

“Extended Outstanding Revolving Credit Obligations” means the sum of (i) the
Extended Revolving Credit Outstandings, (ii) Letter of Credit Outstandings
(ratably allocated to the Extended Revolving Credit Facility according to the
Revolving Percentages of the Revolving Credit Lenders), (iii) Swing Line
Outstandings (ratably allocated to the Extended Revolving Credit Facility
according to the Revolving Percentages of the Revolving Credit Lenders
thereunder), and (iv) outstanding Competitive Bid Loans, all as at the date of
determination thereof.

“Extended Revolving Credit Commitment” means with respect to each Extended
Revolving Credit Lender, the obligation of such Lender to make Extended
Revolving Credit Loans to the Borrower and purchase Participations up to an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth for such Lender on Exhibit A attached hereto, as the same may be
increased or decreased from time to time pursuant to this Agreement.

“Extended Revolving Credit Facility” means the facility described in
Section 2.4(a) hereof providing for Extended Revolving Credit Loans to the
Borrower and Participations in respect of Letters of Credit and Swing Line Loans
by the Extended Revolving Credit Lenders in the aggregate principal amount of
the Extended Total Revolving Credit Commitment less the aggregate amount of
outstanding Competitive Bid Loans.

“Extended Revolving Credit Lenders” means each Lender that has an Extended
Revolving Credit Commitment or that holds Extended Revolving Credit Loans.

“Extended Revolving Credit Loans” means a Loan made pursuant to the Extended
Revolving Credit Facility.

“Extended Revolving Credit Outstandings” means, as of any date of determination,
the aggregate principal amount of all Extended Revolving Credit Loans then
outstanding.

 

10



--------------------------------------------------------------------------------

“Extended Revolving Credit Stated Maturity Date” means July 18, 2014.

“Extended Revolving Credit Termination Date” means the earlier of (a) July 18,
2014 and (b) the date on which the Borrower shall have terminated the Extended
Revolving Credit Commitments pursuant to Section 2.10(a).

“Extended Revolving Percentage” means, as to any Revolving Credit Lender at any
time, the percentage which such Lender’s Extended Revolving Credit Commitment
then constitutes of the Extended Total Revolving Credit Commitment (or, at any
time after the Extended Revolving Credit Commitments shall have expired or
terminated, the percentage which the aggregate principal amount of such Lender’s
Extended Revolving Credit Loans then outstanding constitutes of the Extended
Revolving Credit Outstandings); provided that each Extended Revolving Percentage
of each Extended Revolving Credit Lender shall be increased or decreased to
reflect any assignments to or by such Lender effected in accordance with
Section 11.1 hereof and any voluntary or mandatory reductions in such committed
amounts.

“Extended Term Facility” means the Extended Incremental Term Commitments and the
Extended Term Loans.

“Extended Term Lender” means each Lender that has an Extended Incremental Term
Commitment or that holds an Extended Term Loan.

“Extended Term Loan Outstandings” means, as of any date of determination, the
aggregate principal amount of all Extended Term Loans then outstanding.

“Extended Term Loan Stated Maturity Date” means July 18, 2014.

“Extended Term Loans” means term loans converted to, or made as, “Extended Term
Loans”, as described in Section 2.1(a).

“Extended Total Revolving Credit Commitment” means $581,582,051.61, as increased
from time to time in accordance with Section 2.18 and as reduced from time to
time in accordance with Section 2.10 and Section 2.11, which shall be made
available by the Lenders to the Borrower until the Extended Revolving Credit
Termination Date.

“Facility” means each of the Extended Revolving Credit Facility, Non-Extended
Revolving Credit Facility, Extended Term Facility and Non-Extended Term
Facility, as applicable.

“Facility Guaranty” means each Guaranty Agreement between one or more Guarantors
and the Administrative Agent for the benefit of the Administrative Agent and the
Lenders, delivered as of the Closing Date and otherwise pursuant to
Section 7.18, as the same may be amended, modified or supplemented.

“Facility Termination Date” means such date as all of the following shall have
occurred: (a) termination of the Revolving Credit Facility, the Term Facility,
the Letter of Credit Facility, the Competitive Bid Facility and the Swing Line
and payment in full of all Revolving Credit Outstandings, all Term Loan
Outstandings, the outstanding principal of all Competitive Bid Loans, all Swing
Line Outstandings and, except as provided in clause (b), all Letter of Credit
Outstandings, together with all accrued and unpaid interest and fees thereon,
(b) the undrawn portion of Letters of Credit and all letter of credit fees
relating thereto accruing after such date to

 

11



--------------------------------------------------------------------------------

the respective expiry dates of the Letters of Credit (which fees shall be
payable solely for the account of the applicable Issuing Bank and shall be
computed based on interest rates and the Applicable Eurodollar Margin for the
Extended Revolving Credit Facility then in effect) shall be fully cash
collateralized in a manner consistent with the terms of Section 9.1(B) or
otherwise provided for pursuant to arrangements satisfactory to the applicable
Issuing Bank; and (c) the Borrower shall have fully, finally and irrevocably
paid and satisfied in full all other Obligations then due and owing (except for
Obligations consisting of continuing indemnities and other contingent
Obligations of the Borrower or any Guarantor that may be owing to any
Agent-Related Person or any Lender pursuant to the Loan Documents that expressly
survive termination of this Agreement).

“FASB 133” means Statement of Financial Accounting Standards No. 133 (or any
revisions or successor standards with respect to such Financial Accounting
Standards Board Statement covering substantially the same subject matter).

“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank from three federal
funds brokers of recognized standing selected by it.

“First Amendment Effective Date” means April 12, 2006.

“Fiscal Year” means the period of the Borrower beginning on the first day of
January of each calendar year and ending on December 31 of such calendar year.

“Foreign Benefit Law” means any applicable statute, law, ordinance, code, rule,
regulation, order or decree of any foreign nation or any province, state,
territory, protectorate or other political subdivision thereof regulating,
relating to, or imposing liability or standards of conduct concerning, any
Employee Benefit Plan.

“Four-Quarter Period” means a period of four full consecutive fiscal quarterly
periods, taken together as one accounting period.

“Fourth Amendment” means the Fourth Amendment, dated as of April 14, 2010, to
this Agreement.

“Fourth Amendment Documents” means the Fourth Amendment and the Acknowledgment
and Consent executed by certain Subsidiaries in accordance with the Fourth
Amendment.

“Fourth Amendment Effective Date” means the Effective Date as defined in
Section 2 of the Fourth Amendment.

“Funded Indebtedness” means, with respect to the Borrower and its Subsidiaries,
without duplication, all indebtedness in respect of money borrowed, including
without limitation all Capital Leases and the deferred purchase price of any
property or asset, evidenced by a promissory note, bond or similar written
obligation for the payment of money (including, but not limited to, conditional
sales or similar title retention agreements), all determined in accordance with
GAAP applied on a Consistent Basis, and all undrawn amounts of letters of credit
in excess

 

12



--------------------------------------------------------------------------------

of $150,000,000 in the aggregate, Guaranty Obligations (excluding Guaranty
Obligations with respect to obligations of Subsidiaries that are not Funded
Indebtedness), Synthetic Lease Obligations and any reimbursement obligations
under letters of credit, provided, Vehicle Secured Indebtedness and Vehicle
Receivables Indebtedness shall be excluded from the calculation of Funded
Indebtedness.

“GAAP” means those principles of accounting set forth in pronouncements of the
Financial Accounting Standards Board, the American Institute of Certified Public
Accountants or which have other substantial authoritative support and are
applicable in the circumstances as of the date of a report, as such principles
are from time to time supplemented and amended.

“Government Securities” means direct obligations of, or obligations the timely
payment of principal and interest on which are fully and unconditionally
guaranteed by, the United States of America.

“Governmental Authority” shall mean any Federal, state, municipal, national or
other governmental department, commission, board, bureau, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative or judicial, regulatory or administrative
functions of or pertaining to any government, any court or any arbitrator, in
each case whether a state of the United States, the United States or foreign
nation, state, province or other governmental instrumentality.

“Guarantors” means, at any date, the Subsidiaries which are required to be
parties to a Facility Guaranty at such date.

“Guaranty Obligation” means, as to any Person, any (a) guaranty by such Person
of Indebtedness of, or other obligation payable by, any other Person or
(b) assurance, agreement, letter of responsibility, letter of awareness,
undertaking or arrangement given by such Person to an obligee of any other
Person with respect to the payment of an obligation by, or the financial
condition of, such other Person, whether direct or indirect or contingent,
including any purchase or repurchase agreement covering such obligation or any
collateral security therefor, any agreement to provide funds (by means of loans,
capital contributions or otherwise) to such other Person, any agreement to
support the solvency or level of any balance sheet item of such other Person or
any “keep-well” or other arrangement of whatever nature given for the purpose of
assuring or holding harmless such obligee against loss with respect to any
obligation of such other Person; provided, however, that the term Guaranty
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation shall be computed at the amount which, in the light of all facts and
circumstances existing at the time, represents the present value of the amount
which can reasonably be expected to become an actual or matured liability.

“Hazardous Material” means and includes any pollutant, contaminant, or
hazardous, toxic or dangerous waste, substance or material (including without
limitation petroleum products, asbestos-containing materials and lead), the
generation, handling, storage, transportation, disposal, treatment, release,
discharge or emission of which is subject to any Environmental Law.

“Increased Commitment Date” has the meaning assigned to such term in
Section 2.18 hereof.

“Increasing Lender” has the meaning assigned to such term in Section 2.18
hereof.

 

13



--------------------------------------------------------------------------------

“Indebtedness” means with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, including all Funded Indebtedness, all Vehicle Secured
Indebtedness, all Vehicle Receivables Indebtedness, and all Rate Hedging
Obligations (but excluding any premiums, fees and deposits received in the
ordinary course of business), (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable or other like obligations incurred in the ordinary course of
business), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guaranty Obligations of
such Person with respect to Indebtedness of others, (g) all Capital Lease
obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances.

“Indemnified Liabilities” has the meaning therefor provided in Section 11.9.

“Intangible Assets” means all assets of the Borrower and its Subsidiaries which
would be treated as intangible assets, such as (without limitation) goodwill
(whether representing the excess of cost over book value of assets acquired or
otherwise), capitalized debt cost and expenses, unamortized debt discount and
expense, consignment inventory rights, patents, trademarks, trade names,
copyrights, franchises and licenses, all as determined in accordance with GAAP
applied on a Consistent Basis.

“Interbank Offered Rate” means, with respect to any Eurodollar Rate Loan or any
Competitive Bid Loan at a Eurodollar Competitive Rate, with respect to each day
during each Interest Period pertaining thereto, the rate per annum determined on
the basis of the rate for deposits in Dollars for a period equal to such
Interest Period commencing on the first day of such Interest Period appearing on
the Reuters Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on such page (or otherwise on such screen), the “Interbank Offered
Rate” shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.

“Interest Period” (a) for each Eurodollar Loan means a period commencing on the
date such Eurodollar Loan is made or Converted or Continued and each subsequent
period commencing on the last day of the immediately preceding Interest Period
for such Eurodollar Loan, and ending, at the Borrower’s option, on the date one,
three or six months thereafter or, subject to market availability to all
Lenders, one week, two months or twelve months thereafter, as notified to the
Administrative Agent by the Authorized Representative three (3) Business Days
prior to the beginning of such Interest Period; provided, that,

(i) if the Authorized Representative fails to notify the Administrative Agent of
the length of an Interest Period three (3) Business Days prior to the first day
of such

 

14



--------------------------------------------------------------------------------

Interest Period, the Loan for which such Interest Period was to be determined
shall be deemed to be a Base Rate Loan bearing interest at the Base Rate, as of
the first day thereof;

(ii) if an Interest Period for a Eurodollar Loan would end on a day which is not
a Business Day such Interest Period shall be extended to the next Business Day
(unless such extension would cause the applicable Interest Period to end in the
succeeding calendar month, in which case such Interest Period shall end on the
next preceding Business Day); and

(iii) on any day, with respect to all Revolving Credit Loans, Term Loans and
Competitive Bid Loans, there shall not be in effect (x) more than ten
(10) Interest Periods, or (y) more than one (1) Interest Period having a term of
one (1) week;

(b) for each Competitive Bid Loan at an Absolute Rate means the period
commencing on the date of such Loan and ending on such date as may be mutually
agreed upon by the Borrower and the Lender or Lenders making such Competitive
Bid Loan or Loans, as the case may be, comprising such Competitive Bid Loan;
provided that no Interest Period for a Competitive Bid Loan at an Absolute Rate
shall be for a period of less than seven (7) or greater than 90 days; and

(c) for each Competitive Bid Loan at a Eurodollar Competitive Rate means the
period commencing on the date such Competitive Bid Loan is made and ending, at
the Borrower’s option, on the date one week or one, two, three, six or (to the
extent available) twelve months thereafter as notified by the Borrower to such
Lender by the Authorized Representative three (3) Business Days prior to the
beginning of such Interest Period; provided that if an Interest Period for such
Loan would end on a day which is not a Business Day, such Interest Period shall
be extended to the next Business Day (unless such extension would cause the
applicable Interest Period to end in the succeeding calendar month, in which
case such Interest Period shall end in the next preceding Business Day).

“Interest Rate Selection Notice” means the written notice delivered by an
Authorized Representative in connection with the election of a subsequent
Interest Period for any Eurodollar Loan or Competitive Bid Loan bearing interest
at a Eurodollar Competitive Rate or the Conversion of any Eurodollar Rate Loan
or Competitive Bid Loan bearing interest at a Eurodollar Competitive Rate into a
Base Rate Loan or the Conversion of any Base Rate Loan into a Eurodollar Rate
Loan or Competitive Bid Loan bearing interest at a Eurodollar Competitive Rate,
in the form of Exhibit F.

“Issuing Banks” means the Lenders who agree from time to time (upon the request
of Borrower) to issue (provided that no Lender shall be obligated to do so)
Letters of Credit in accordance with Section 3.1 and “Issuing Bank” means any
one of such Issuing Banks. On any date of determination, no more than four
(4) Lenders may be Issuing Banks hereunder.

“JPMorgan Chase Bank” shall have the meaning assigned to such term in the
preamble hereto.

“Lender” shall as of any date have the meaning assigned to such term in the
preamble hereto so long as such Lender still holds a Term Loan, a Revolving
Credit Loan or a Revolving Credit Commitment as of such date.

 

15



--------------------------------------------------------------------------------

“Letter of Credit” means a standby letter of credit issued by an Issuing Bank
for the account of the Borrower in favor of a Person advancing credit or
securing an obligation on behalf of the Borrower or any of its Subsidiaries.

“Letter of Credit Commitment” means with respect to each Revolving Credit
Lender, the obligation of such Lender to acquire Letter of Credit Participations
up to an aggregate stated amount at any one time outstanding equal to such
Lender’s Revolving Percentage of the Total Letter of Credit Commitment as the
same may by increased or decreased from time to time pursuant to this Agreement.

“Letter of Credit Facility” means the facility described in Article III hereof
providing for the issuance by the Issuing Banks for the account of the Borrower
of Letters of Credit in an aggregate stated amount at any time outstanding not
exceeding the Total Letter of Credit Commitment.

“Letter of Credit Outstandings” means all undrawn amounts of Letters of Credit
plus Reimbursement Obligations.

“Lien” means any interest in property securing any obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and including but not limited
to the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes. For the purposes of this Agreement, the Borrower
and its Subsidiaries shall be deemed to be the owners of any property which
either of them have acquired or hold subject to a conditional sale agreement,
financing lease, or other arrangement pursuant to which title to the property
has been retained by or vested in some other Person for security purposes.

“Loan” or “Loans” means any of the Revolving Credit Loans, Term Loans,
Competitive Bid Loans or Swing Line Loans.

“Loan Documents” means this Agreement, the Notes, the Applications and
Agreements for Letters of Credit, the Facility Guaranties, the Fourth Amendment
and all other instruments and documents heretofore or hereafter executed or
delivered to and in favor of any Lender or the Administrative Agent in
connection with the Loans or the Letters of Credit made, issued or created under
this Agreement, as the same may be amended, modified or supplemented from time
to time.

“Loan Parties” means the collective reference to the Borrower and the
Guarantors.

“Manufacturer” means a vehicle manufacturer or distributor which is party to a
dealer agreement, franchise agreement or framework agreement with, or binding
upon, the Borrower or any Retail Subsidiary.

“Manufacturer Consents” means, collectively, (a) those consent letters described
on Schedule 1.1(b) attached hereto on the date hereof, and (b) any additional
written consent by a Manufacturer to the Loan Documents and the transactions
contemplated thereby which consent is added to Schedule 1.1(b) and is in form
and substance reasonably acceptable to the Administrative Agent.

 

16



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (i) the business,
properties, operations, business prospects, or condition, financial or
otherwise, of the Borrower and its Subsidiaries, taken as a whole, (ii) the
ability of the Borrower to pay or perform its obligations, liabilities and
indebtedness under the Loan Documents as such payment or performance becomes due
in accordance with the terms thereof, or (iii) the rights, powers and remedies
of the Administrative Agent or any Lender under any Loan Document or the
validity, legality or enforceability thereof.

“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation.

“Mortgage Facilities” means one or more debt facilities with banks,
manufacturers and/or other entities providing for borrowings by the Borrower or
a Subsidiary secured primarily by real estate, in each case as such facilities
are amended, modified or supplemented from time to time.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, contributions or has made, or been
obligated to make, contributions within the preceding six (6) Fiscal Years.

“Non-Extended Facilities” means the collective reference to the Non-Extended
Revolving Credit Facility and the Non-Extended Term Facility.

“Non-Extended Outstanding Revolving Credit Obligations” means the sum of (i) the
Non-Extended Revolving Credit Outstandings, (ii) Letter of Credit Outstandings
(ratably allocated to the Non-Extended Revolving Credit Facility according to
the Revolving Percentages of the Revolving Credit Lenders thereunder), and
(iii) Swing Line Outstandings (ratably allocated to the Non-Extended Revolving
Credit Facility according to the Revolving Percentages of the Revolving Credit
Lenders thereunder).

“Non-Extended Revolving Credit Commitment” means with respect to each
Non-Extended Revolving Credit Lender, the obligation of such Lender to make
Non-Extended Revolving Credit Loans to the Borrower and purchase Participations
up to an aggregate principal amount at any one time outstanding not to exceed
the amount set forth for such Lender on Exhibit A attached hereto, as the same
may be increased or decreased from time to time pursuant to this Agreement.

“Non-Extended Revolving Credit Facility” means the facility described in
Section 2.4(a) hereof providing for Non-Extended Revolving Credit Loans to the
Borrower and Participations in respect of Letters of Credit and Swing Line Loans
by the Non-Extended Revolving Credit Lenders in the aggregate principal amount
of the Non-Extended Total Revolving Credit Commitment.

“Non-Extended Revolving Credit Lenders” means each Lender that has a
Non-Extended Revolving Credit Commitment or that holds Non-Extended Revolving
Credit Loans.

“Non-Extended Revolving Credit Loans” means a Loan made pursuant to the
Non-Extended Revolving Credit Facility.

“Non-Extended Revolving Credit Outstandings” means, as of any date of
determination, the aggregate principal amount of all Non-Extended Revolving
Credit Loans then outstanding.

 

17



--------------------------------------------------------------------------------

“Non-Extended Revolving Credit Stated Maturity Date” means July 18, 2012.

“Non-Extended Revolving Credit Termination Date” means the earlier of
(a) July 18, 2012 and (b) the date on which the Borrower shall have terminated
the Non-Extended Revolving Credit Commitments pursuant to Section 2.10(a).

“Non-Extended Revolving Percentage” means, as to any Revolving Credit Lender at
any time, the percentage which such Lender’s Non-Extended Revolving Credit
Commitment then constitutes of the Non-Extended Total Revolving Credit
Commitment (or, at any time after the Non-Extended Revolving Credit Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Non-Extended Revolving Credit Loans then outstanding
constitutes of the Non-Extended Revolving Credit Outstandings); provided that
each Non-Extended Revolving Percentage of each Non-Extended Revolving Credit
Lender shall be increased or decreased to reflect any assignments to or by such
Lender effected in accordance with Section 11.1 hereof and any voluntary or
mandatory reductions in such committed amounts.

“Non-Extended Term Facility” means the Non-Extended Term Loans.

“Non-Extended Term Loan Stated Maturity Date” means July 18, 2012.

“Non-Extended Term Loans” means term loans maintained as “Non-Extended Term
Loans”, as described in Section 2.1(a).

“Non-Extended Total Revolving Credit Commitment” means $57,038,460.92, as
reduced from time to time in accordance with Section 2.10 and Section 2.11,
which shall be made available by the Lenders to the Borrower until the
Non-Extended Revolving Credit Termination Date.

“Notes”: means the collective reference to any promissory note evidencing Loans.

“Obligations” means the obligations, liabilities and Indebtedness of the
Borrower with respect to (i) the principal and interest on the Loans, (ii) the
Reimbursement Obligations and (iii) the payment and performance of all other
obligations, liabilities and Indebtedness of the Borrower hereunder, under any
one or more of the other Loan Documents or with respect to the Loans.

“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, the bylaws,
operating agreement, partnership agreement, limited partnership agreement or
other applicable documents relating to the operation, governance or management
of such entity.

“Organizational Action” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, any corporate,
organizational or partnership action (including any required shareholder, member
or partner action), or other similar action, as applicable, taken by such
entity.

“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership, certificate of formation or
other applicable organizational or charter documents relating to the creation of
such entity.

 

18



--------------------------------------------------------------------------------

“Outstanding Revolving Credit Obligations” means the sum of (i) the Revolving
Credit Outstandings, (ii) Letter of Credit Outstandings, (iii) Swing Line
Outstandings, and (iv) outstanding Competitive Bid Loans, all as at the date of
determination thereof.

“Participation” means, with respect to any Revolving Credit Lender (other than
JPMorgan Chase Bank with respect to a Swing Line Loan, and other than the
applicable Issuing Bank with respect to a Letter of Credit), the extension of
credit represented by the participation of such Lender hereunder in (a) the
rights of JPMorgan Chase Bank in respect of a Swing Line Loan made or (b) the
liability of the applicable Issuing Bank in respect of Letters of Credit issued,
and the rights of the applicable Issuing Bank in respect of Reimbursement
Obligations, all in accordance with the terms hereof. All Participations shall
be allocated ratably under the Extended Revolving Credit Facility and the
Non-Extended Revolving Credit Facility according to the respective Revolving
Percentages of the Revolving Credit Lenders.

“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and which (i) is maintained for employees of the Borrower or any of its
ERISA Affiliates or is assumed by the Borrower or any of its ERISA Affiliates in
connection with any Acquisition or (ii) has at any time during the last six
(6) years been maintained for the employees of the Borrower or any current or
former ERISA Affiliate.

“Permitted Acquisition” means an Acquisition effected with the consent and
approval of the Board of Directors (or the appropriate committee thereof) or
other applicable governing body of such Person being acquired and the duly
obtained approval of such shareholders or other holders of equity interests in
such Person as may be required to be obtained under applicable law, the charter
documents of or any shareholder agreements or similar agreements pertaining to
such Person, which Person derives the majority of its revenues from Automobile
Retailing Activities.

“Permitted Indebtedness” means (i) the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of business
and (ii) Indebtedness owing to the Borrower or a Subsidiary.

“Permitted Investor” means (a) any Person that, on the Closing Date, owns more
than 10% of the outstanding securities of the Borrower having voting rights in
the election of directors and (b) any Control Investment Affiliate of any such
Person.

“Person” means an individual, partnership, corporation, limited liability
company, trust, unincorporated organization, association, joint venture or a
government or agency or political subdivision thereof.

“Pricing Grid” means the applicable table set forth below setting forth the
number of basis points to be utilized in calculating each of (i) the Applicable
Eurodollar Margin with respect to Revolving Credit Loans and Swing Line Loans,
(ii) the Applicable Base Rate Margin with respect to Revolving Credit Loans and
Swing Line Loans, (iii) the Applicable Eurodollar Margin with respect to Term
Loans, (iv) the Applicable Base Rate Margin with respect to Term Loans, (v) the
Applicable Facility Fee and (vi) the Applicable Commitment Fee.

 

19



--------------------------------------------------------------------------------

EXTENDED FACILITIES:

 

Consolidated Leverage Ratio

   Applicable
Commitment Fee    Applicable
Eurodollar Margin    Applicable Base
Rate Margin

Greater than or equal to 3.0 to 1.0

   50.0    250.0    150.0

Greater than or equal to 2.0 to 1.0 but less than 3.0 to 1.0

   50.0    225.0    125.0

Greater than or equal to 1.50 to 1.0 but less than 2.0 to 1.0

   37.5    200.0    100.0

Less than 1.50 to 1.0

   25.0    175.0    75.0

Until the first date after the Fourth Amendment Effective Date on which
financial statements and a Compliance Certificate are delivered to the Lenders
pursuant to Section 7.1, the Consolidated Leverage Ratio for the purposes of the
Pricing Grid set forth above shall be deemed to be greater than or equal to 2.0
to 1.0 but less than 3.0 to 1.0. For the purposes of the Pricing Grid set forth
above, changes in the rates set forth therein resulting from changes in the
Consolidated Leverage Ratio shall become effective on the date that is three
Business Days after the date on which financial statements and a Compliance
Certificate are delivered to the Lenders pursuant to Section 7.1 and shall
remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements or the Compliance Certificate referred to
above are not delivered within the time periods specified in Section 7.1, then,
until the date that is three Business Days after the date on which such
financial statements and Compliance Certificate are delivered, the highest rate
set forth in each column of such Pricing Grid shall apply. Each determination of
the Consolidated Leverage Ratio pursuant to such Pricing Grid shall be made in a
manner consistent with the determination thereof pursuant to Section 8.1.

NON-EXTENDED FACILITIES:

 

Ratings

   Applicable
Facility
Fee    Applicable
Eurodollar
Margin
(Revolving
Credit Loans)    Applicable
Base Rate
Margin
(Revolving
Credit Loans)    Applicable
Eurodollar
Margin
(Term Loans)    Applicable
Base Rate
Margin
(Term
Loans)

Baa1 / BBB+ or higher

   8.0    42.0    0    50.0    0

Baa2 / BBB

   10.0    52.5    0    62.5    0

 

20



--------------------------------------------------------------------------------

Ratings

   Applicable
Facility
Fee    Applicable
Eurodollar
Margin
(Revolving
Credit Loans)    Applicable
Base Rate
Margin
(Revolving
Credit Loans)    Applicable
Eurodollar
Margin
(Term Loans)    Applicable
Base Rate
Margin
(Term
Loans)

Baa3 / BBB-

   12.5    62.5    0    75.0    0

Ba1 / BB+

   15.0    72.5    0    87.5    0

Ba2 / BB

   20.0    92.5    0    112.5    12.5

Ba3 / BB- or lower

   25.0    125.0    25.0    150.0    50.0

For the purposes of the Pricing Grid set forth above, (a) if the Ratings from
the Rating Agencies fall within different levels: (i) if one Rating is one level
higher than the other Rating, the Pricing Grid level will be based on the higher
Rating and (ii) otherwise, the Pricing Grid level will be based on the Rating
that is one level higher than the lower Rating and (b) changes in the rates set
forth therein shall become effective on and as of the date of any public
announcement by any Rating Agency of any Rating that indicates a different rate
should be applicable.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank in connection with extensions of
credit to debtors).

“Principal Office” means the office of the Administrative Agent at JPMorgan
Chase Bank, N.A., Loan & Agency, 1111 Fannin Street, 10th Floor, Houston, Texas
77002, Attention: Syed Abbas or such other office and address as the
Administrative Agent may from time to time designate.

“Quotation Date” has the meaning assigned to such term in Section 2.5(b) hereof.

“Rate Hedge Value” means, with respect to each contract, instrument or other
arrangement creating a Rate Hedging Obligation, the net obligations of the
Borrower or any Subsidiary thereunder equal to the termination value thereof as
determined in accordance with its provisions (if such Rate Hedging Obligation
has been terminated) or the mark to market value thereof as determined on the
basis of available quotations from any recognized dealer in, or from Bloomberg
or other similar service providing market quotations for, the applicable Rate
Hedging Obligation (if such Rate Hedging Obligation has not been terminated).

“Rate Hedging Obligations” means, without duplication, any and all obligations
of the Borrower or any Subsidiary, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (i) any
and all agreements, devices or arrangements designed to protect at least one of
the parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including, but not limited to, Dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar

 

21



--------------------------------------------------------------------------------

protection agreements, forward rate currency or interest rate options, puts,
warrants and those commonly known as interest rate “swap” agreements; (ii) all
other “derivative instruments” as defined in FASB 133 and which are subject to
the reporting requirements of FASB 133; and (iii) any and all cancellations,
buybacks, reversals, terminations or assignments of any of the foregoing. For
purposes of any computation hereunder, each Rate Hedging Obligation shall be
valued at the Rate Hedge Value thereof.

“Rating” means the rating assigned by any Rating Agency to the Loans.

“Rating Agencies” means S&P and Moody’s.

“Reimbursement Obligation” shall mean at any time, the obligation of the
Borrower with respect to any Letter of Credit to reimburse the applicable
Issuing Bank and the Revolving Credit Lenders to the extent of their respective
Participations (including by the receipt by such Issuing Bank of proceeds of
Revolving Credit Loans pursuant to Section 3.2) for amounts theretofore paid by
such Issuing Bank or the Lenders pursuant to a drawing under such Letter of
Credit.

“Required Lenders” means, as of any date, the holders of more than 50% of the
sum of (i) the Term Loan Outstandings and (ii) the Total Revolving Credit
Commitments then in effect or, if the Revolving Credit Commitments have been
terminated, the Outstanding Revolving Credit Obligations.

“Reserve Requirement” means, for any day as applied to any Eurodollar Loan or
Competitive Rate Loan bearing interest at a Eurodollar Competitive Rate during
any Interest Period, the reserve percentage (expressed as a decimal, rounded
upward to the next 1/100th of 1%), if any, in effect on such day with respect to
such Eurodollar Loan or Competitive Rate Loan under regulations issued from time
to time by the Board for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurodollar Rate for each outstanding Eurodollar Rate Loan and the Eurodollar
Competitive Rate for each outstanding Competitive Bid Loan bearing interest at a
Eurodollar Competitive Rate shall be adjusted automatically as of the effective
date of any change in the Reserve Requirement.

“Retail Subsidiary” means a Subsidiary which is engaged in the sale or
distribution of new or used motor vehicles, or both, and/or parts and
accessories used in connection with motor vehicles.

“Revolving Credit Commitments” means the collective reference to the Extended
Revolving Credit Commitments and the Non-Extended Revolving Credit Commitments.

“Revolving Credit Facility” means the collective reference to the Extended
Revolving Credit Facility and the Non-Extended Revolving Credit Facility.

“Revolving Credit Lenders” means, as the context may require, the Extended
Revolving Credit Lenders, the Non-Extended Revolving Credit Lenders, or all such
Lenders.

“Revolving Credit Loan” means a Loan made pursuant to the Revolving Credit
Facility.

“Revolving Credit Outstandings” means, as of any date of determination, the
aggregate principal amount of all Revolving Credit Loans then outstanding.

 

22



--------------------------------------------------------------------------------

“Revolving Credit Stated Maturity Date” means, as applicable, with respect to
Extended Revolving Credit Loans, the Extended Revolving Credit Stated Maturity
Date or with respect to Non-Extended Revolving Credit Loans, the Non-Extended
Revolving Credit Stated Maturity Date. Each reference herein to “Revolving
Credit Stated Maturity Date” shall be deemed to be a reference to the relevant
Revolving Credit Stated Maturity Date with respect to the relevant Revolving
Credit Facility.

“Revolving Credit Termination Date” means, as applicable, with respect to the
Extended Revolving Credit Facility, the Extended Revolving Credit Termination
Date or with respect to the Non-Extended Revolving Credit Facility, the
Non-Extended Revolving Credit Termination Date. Each reference herein to
“Revolving Credit Termination Date” shall be deemed to be a reference to the
relevant Revolving Credit Termination Date with respect to the relevant
Revolving Credit Facility.

“Revolving Percentage” means, as to any Revolving Credit Lender at any time, the
percentage which such Lender’s Revolving Credit Commitment then constitutes of
the Total Revolving Credit Commitment (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Revolving Credit Loans then
outstanding constitutes of the Total Revolving Credit Outstandings); provided
that each Revolving Percentage of each Revolving Credit Lender shall be
increased or decreased to reflect any assignments to or by such Lender effected
in accordance with Section 11.1 hereof and any voluntary or mandatory reductions
in such committed amounts; and provided, further, that in the case of interest
payments and fees payable pursuant to Section 2.13(a) or 3.4(i), “Revolving
Percentage” shall refer to the Extended Revolving Percentage or the Non-Extended
Revolving Percentage, as applicable.

“S&P” means Standard & Poor’s Rating Group, a division of The McGraw-Hill
Companies.

“Senior Note Guaranty” means the collective reference to the Year 2006 Senior
Note Guaranty and the Year 2010 Senior Note Guaranty.

“Senior Note Indenture” means the collective reference to the Year 2006 Senior
Note Indenture and the Year 2010 Senior Note Indenture.

“Senior Notes” means the collective reference to the Year 2006 Senior Notes and
the Year 2010 Senior Notes.

“Subsidiary” means any corporation or other entity in which more than 50% of its
outstanding voting stock or more than 50% of all equity interests is owned
directly or indirectly by the Borrower and/or by one or more of the Borrower’s
Subsidiaries.

“Subsidiary Securities” means the shares of capital stock or the other equity
interests issued by or equity participations in any Subsidiary, whether or not
constituting a “security” under Article 8 of the Uniform Commercial Code as in
effect in any jurisdiction.

“Swing Line” means the revolving line of credit established by JPMorgan Chase
Bank in favor of the Borrower pursuant to Section 2.17.

“Swing Line Lender” means JPMorgan Chase Bank in its capacity as the Lender in
respect of Swing Line Loans.

 

23



--------------------------------------------------------------------------------

“Swing Line Loan” means a Loan made by JPMorgan Chase Bank to the Borrower
pursuant to Section 2.17.

“Swing Line Outstandings” means, as of any date of determination, the aggregate
principal amount of all Swing Line Loans then outstanding.

“Synthetic Lease Obligations” means all monetary obligations of a lessee under
any tax retention or other synthetic leases which is treated as an operating
lease under GAAP but the liabilities under which are or would be characterized
as indebtedness of such Person for tax purposes or upon the insolvency of such
Person. The amount of Synthetic Lease Obligations in respect of any synthetic
lease at any date of determination thereof shall be equal to the aggregate
purchase price of any property subject to such lease less the aggregate amount
of payments of rent theretofore made which reduce the lessee’s obligations under
such synthetic lease and which are not the financial equivalent of interest.

“Term Facility” means the collective reference to the Extended Term Facility and
the Non-Extended Term Facility.

“Term Lender” means any Extended Term Lender or Non-Extended Term Lender.

“Term Loan” means the collective reference to the Extended Term Loans and the
Non-Extended Term Loans.

“Term Loan Outstandings” means, as of any date of determination, the aggregate
principal amount of all Term Loans then outstanding.

“Term Percentage” means, as to any Term Lender at any time, the percentage which
the aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding; provided, that each Term Percentage of each Term Lender shall be
increased or decreased to reflect any assignments to or by such Lender effected
in accordance with Section 11.1 hereof.

“Termination Event” means: (i) a “Reportable Event” described in Section 4043 of
ERISA and the regulations issued thereunder (other than an event for which the
30-day notice requirement has been waived by applicable regulation); or (ii) the
withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan during a
plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or was deemed such under Section 4062(e) of ERISA;
or (iii) the termination of a Pension Plan, the filing of a notice of intent to
terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination under Section 4041 of ERISA; or (iv) the institution of proceedings
to terminate a Pension Plan by the PBGC; or (v) any other event or condition
which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
or (vi) the partial or complete withdrawal (within the meaning of Title IV of
ERISA) of the Borrower or any ERISA Affiliate from a Multiemployer Plan; or
(vii) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA; or (viii) any event or condition which results in the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or
Section 4245 of ERISA, respectively; or (ix) any event or condition which
results in the termination of a Multiemployer Plan under Section 4041A of ERISA
or the institution by the PBGC of proceedings to terminate a Multiemployer Plan
under Section 4042 of ERISA; or (x) any event or condition with respect to any
Employee Benefit Plan which is regulated by any Foreign Benefit Law that results
in the termination of such Employee Benefit Plan or the revocation of such
Employee Benefit Plan’s authority to operate under the applicable Foreign
Benefit Law.

 

24



--------------------------------------------------------------------------------

“Total Letter of Credit Commitment” means an amount not to exceed $200,000,000.

“Total Revolving Credit Commitment” means the sum of the Extended Total
Revolving Credit Commitment and the Non-Extended Total Revolving Credit
Commitment.

“Total Revolving Credit Outstandings” means the sum of the Extended Revolving
Credit Outstandings and the Non-Extended Revolving Credit Outstandings.

“Type” shall mean any type of Loan (i.e., a Base Rate Loan or a Eurodollar
Loan).

“Vehicle Receivables Indebtedness” means Indebtedness incurred by any Eligible
Special Purpose Entity to finance, refinance or guaranty the financing or
refinancing of consumer receivables, leases, loans or retail installment
contracts incurred in the sale, transfer or lease of Vehicles; provided (x) such
Indebtedness shall in accordance with GAAP on a Consistent Basis not appear as
an asset or liability on the balance sheet of the Borrower or any of its
Subsidiaries; (y) no assets other than the Vehicles, consumer receivables,
leases, loans, retail installment contracts or related proceeds (including,
without limitation, proceeds from insurance, Vehicles and other obligations
under such receivables, leases, loans or retail installment contracts) to be so
financed or refinanced secure such Indebtedness; and (z) neither the Borrower
nor any of its Subsidiaries other than such Eligible Special Purpose Entity
shall incur any liability with respect to such Indebtedness other than liability
arising by reason of (1) a breach of a representation or warranty or customary
indemnities in each case contained in any instrument relating to such
Indebtedness or (2) customary interests retained by the Borrower or its
Subsidiaries in such assets or Indebtedness.

“Vehicle Secured Indebtedness” means, collectively, (a) the Existing Vehicle
Secured Indebtedness and (b) Indebtedness incurred by the Borrower, any
Subsidiary or any Eligible Special Purpose Entity to lease, finance or refinance
or guaranty the leasing, financing or refinancing of Vehicles or related
receivables, which Indebtedness in the case of this clause (b) is secured by the
Vehicles or related receivables so financed and (but only to the extent
permitted by the last sentence of this definition) other assets, to the extent,
at any date of determination thereof, the amount of such Indebtedness does not
exceed the depreciated book value of the Vehicles so financed or the book value
of such related receivables, in each case plus the book value of any other
assets securing such Indebtedness (in the aggregate, “Security Book Value”) as
determined in accordance with GAAP applied on a Consistent Basis. It is
understood that, to the extent the amount of such Indebtedness exceeds the
associated Security Book Value, such excess amount shall not constitute “Vehicle
Secured Indebtedness” and, accordingly, shall constitute “Funded Indebtedness”.
On the date any Vehicle Secured Indebtedness is incurred and on any date any
lien is granted securing such Indebtedness, the percentage of Security Book
Value contributed by Vehicles and related receivables financed thereby shall not
be less than 85% of the total Security Book Value with respect to such
Indebtedness.

“Vehicles” means all now existing or hereafter acquired new and used
automobiles, sport utility vehicles, trucks and vans of all types and
descriptions, whether held for sale, lease, rental or operational purposes,
which relate to the Borrower’s or any Subsidiary’s Automobile Retailing
Activities.

 

25



--------------------------------------------------------------------------------

“Voting Securities” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

“Year 2006 Senior Note Guaranty” means each Guaranty Agreement delivered by the
Guarantors for the benefit of the holders of the Year 2006 Senior Notes.

“Year 2006 Senior Note Indenture” means the Indenture dated April 12, 2006 among
the Borrower, the guarantors party thereto and Wells Fargo Bank, N.A. pursuant
to which the Borrower has issued the Year 2006 Senior Notes, as amended,
restated, supplemented or otherwise modified from time to time.

“Year 2006 Senior Notes” means the Borrower’s 7% Senior Notes due April 15, 2014
and the Floating Rate Senior Notes due April 15, 2013 issued pursuant to the
Year 2006 Senior Note Indenture and shall include the notes issued in exchange
therefor (as contemplated by the Year 2006 Senior Note Indenture and the
registration rights agreement described therein), as amended, restated,
supplemented or otherwise modified from time to time.

“Year 2010 Senior Note Guaranty” means each Guaranty Agreement delivered by the
Guarantors for the benefit of the holders of the Year 2010 Senior Notes.

“Year 2010 Senior Note Indenture” means the Indenture dated April 12, 2010 among
the Borrower, the guarantors party thereto and Wells Fargo, N.A. pursuant to
which the Borrower has issued the Year 2010 Senior Notes, as amended, restated,
supplemented or otherwise modified from time to time.

“Year 2010 Senior Notes” means the Borrower’s 6.750% Senior Notes due April 15,
2018, as amended, restated, supplemented or otherwise modified from time to
time.

1.2 Rules of Interpretation.

(a) The headings, subheadings and table of contents used herein or in any other
Loan Document are solely for convenience of reference and shall not constitute a
part of any such document or affect the meaning, construction or effect of any
provision thereof.

(b) Except as otherwise expressly provided, references in any Loan Document to
articles, sections, paragraphs, clauses, annexes, appendices, exhibits and
schedules are references to articles, sections, paragraphs, clauses, annexes,
appendices, exhibits and schedules in or to such Loan Document.

(c) All definitions set forth herein or in any other Loan Document shall apply
to the singular as well as the plural form of such defined term, and all
references to the masculine gender shall include reference to the feminine or
neuter gender, and vice versa, as the context may require.

(d) When used herein or in any other Loan Document, words such as “hereunder”,
“hereto”, “hereof” and “herein” and other words of like import shall, unless the
context clearly indicates to the contrary, refer to the whole of the applicable
document and not to any particular article, section, subsection, paragraph or
clause thereof.

 

26



--------------------------------------------------------------------------------

(e) References to “including” means including without limiting the generality of
any description preceding such term, and such term shall not limit a general
statement to matters similar to those specifically mentioned.

(f) Except as otherwise expressly provided, all dates and times of day specified
herein shall refer to such dates and times at New York City.

(g) Whenever interest rates or fees are established in whole or in part by
reference to a numerical percentage expressed as “    %”, such arithmetic
expression shall be interpreted in accordance with the convention that 1% = 100
basis points.

(h) Each of the parties to the Loan Documents and their counsel have reviewed
and revised, or requested (or had the opportunity to request) revisions to, the
Loan Documents, and any rule of construction that ambiguities are to be resolved
against the drafting party shall be inapplicable in the construing and
interpretation of the Loan Documents and all exhibits, schedules and appendices
thereto.

(i) Any reference to an officer of the Borrower or any other Person by reference
to the title of such officer shall be deemed to refer to each other officer of
such Person, however titled, exercising the same or substantially similar
functions.

(j) All references to any agreement or document as amended, modified or
supplemented, or words of similar effect, shall mean such document or agreement,
as the case may be, as amended, modified or supplemented from time to time only
as and to the extent permitted therein and not prohibited by the Loan Documents.

(k) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party and all covenants, provisions and agreements by or on behalf of the
Borrower which are contained in the Loan Documents shall inure to the benefit of
the successors and permitted assigns of the Administrative Agent, the Lenders,
or any of them.

1.3 Accounting for Permitted Acquisitions. With respect to any Permitted
Acquisition consummated on or after the Closing Date, the following shall apply:

For each Four-Quarter Period that includes the date of a Permitted Acquisition,
Consolidated EBITDA and Consolidated Interest Expense shall include the results
of operations of the Person or assets so acquired, which amounts shall be
determined on a historical pro forma basis and which may include such
adjustments as are permitted under Regulation S-X of the Securities and Exchange
Commission; provided, however, Consolidated Interest Expense shall be adjusted
on a historical pro forma basis to (i) eliminate interest expense accrued during
such period on any Indebtedness repaid in connection with such Permitted
Acquisition and (ii) include interest expense on any Indebtedness (including
Indebtedness hereunder) incurred, acquired or assumed in connection with such
Permitted Acquisition (“Incremental Debt”) calculated (x) as if all such
Incremental Debt had been incurred as of the first day of such Four-Quarter
Period and (y) at the following interest rates: (I) for all periods subsequent
to the date of the Permitted Acquisition and for Incremental Debt assumed or
acquired in the Permitted Acquisition and in effect prior to the date of
Permitted Acquisition, at the actual rates of interest applicable thereto, and
(II) for all periods prior to the actual incurrence of such Incremental Debt,
equal to the rate of interest actually applicable to such Incremental Debt
hereunder or under other financing documents applicable thereto as at the end of
each affected Four-Quarter Period.

 

27



--------------------------------------------------------------------------------

1.4 Accounting for Derivatives. In making any computation under Section 8.1, all
adjustments to such computation or amount resulting from the application of FASB
133 shall be disregarded.

1.5 Accounting and Financial Determinations. Except as provided in Section 1.3,
where the character or amount of any asset or liability or item of income or
expense is required to be determined, or any accounting computation is required
to be made, for the purpose of this Agreement, such determination or calculation
shall, to the extent applicable, be made in accordance with GAAP applied on a
Consistent Basis except insofar as:

(a) the Borrower shall have elected (with the concurrence of its independent
public accountant and upon prior written notification to the Lenders) to adopt
more recently promulgated GAAP (which election shall continue to be effective
for subsequent years); and

(b) the Administrative Agent and the Required Lenders shall have consented to
such election (it being understood that such consent may be conditioned upon the
implementation of such changes to Article VIII as are appropriate to reflect
such adoption of more recently promulgated GAAP and it being further understood
that such consent shall be deemed to have been given upon the implementation of
such changes).

Upon a change in GAAP which becomes effective after the Closing Date which would
have a material effect on the Borrower’s consolidated financial statements and
the assets and liabilities reflected therein or otherwise affect the calculation
or the application of the covenants contained in Article VIII hereof, such
change shall not be given effect for purposes hereof until sixty (60) days from
the otherwise effective date of such change. Prior to such effectiveness the
Administrative Agent, the Lenders and the Borrower shall in good faith negotiate
to amend the pertinent provisions of this Agreement to account for such change
to the extent appropriate to effect the substance thereof as of the Closing
Date. If such an amendment is not entered into with respect to any such change,
such change shall not be given effect for purposes hereof. The Borrower shall
provide to the Administrative Agent and the Lenders, upon request, comfort from
its accountants that, without giving effect to such change in GAAP, upon their
review of the calculations set forth in the Compliance Certificate prepared on a
Consistent Basis, nothing has come to their attention that would lead them to
believe the Borrower was not in compliance with the financial covenants
contained in this Agreement.

Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein.

ARTICLE II

The Loans

2.1 Term Loans. (a) Each Term Lender that is not an Extended Term Lender shall
maintain hereunder a portion of its Term Loan outstanding under the Existing
Credit Agreement as a “Non-Extended Term Loan” in the principal amount specified
for such Lender on Exhibit A. Subject to the terms and conditions hereof,
(i) each Extended Term Lender agrees to convert a portion of its Term Loan
outstanding under the Existing Credit Agreement to an “Extended Term Loan” in
the principal amount specified for such Lender on Exhibit A and (ii) each Term
Lender that has an Extended Incremental Term Commitment severally agrees to make
a term loan (which shall be an “Extended Term Loan”) to the Borrower on the
Fourth Amendment Effective Date in an amount not to exceed the amount of the
Extended Incremental Term Commitment of such Lender.

 

28



--------------------------------------------------------------------------------

(b) The Term Loans may from time to time be Eurodollar Loans or Base Rate Loans,
as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.12.

2.2 Procedure for Term Loan Borrowing. With respect to borrowings under the
Extended Incremental Term Commitments, which shall initially be Base Rate Loans,
the Borrower shall give the Administrative Agent irrevocable notice in the form
of a borrowing notice (which notice shall be substantially in the form of a
Borrowing Notice for Revolving Credit Loans, mutatis mutandis, which shall have
been received by the Administrative Agent prior to 12:00 Noon, New York City
time, on the proposed borrowing date, which shall be a Business Day) requesting
that the relevant Term Lenders make Extended Term Loans on the Fourth Amendment
Effective Date and specifying the amount to be borrowed. Upon receipt of such
notice the Administrative Agent shall promptly notify each relevant Term Lender
thereof. Not later than 1:30 P.M., New York City time, on the Fourth Amendment
Effective Date, each relevant Term Lender shall, pursuant to the terms and
subject to the conditions of this Agreement, make available to the
Administrative Agent at the Principal Office an amount in immediately available
funds equal to the incremental Extended Term Loan to be made by such Lender. The
Administrative Agent shall credit the account of the Borrower on the books of
such office of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the relevant Term Lenders in
immediately available funds. The Borrower shall take such actions as may be
reasonably requested by the Administrative Agent such that, as soon as
practicable after the Fourth Amendment Effective Date, each Extended Term Lender
holds a ratable share of each Extended Term Loan having a particular Interest
Period.

2.3 Repayment of Term Loans. The Non-Extended Term Loan of each Non-Extended
Term Lender shall mature and be payable in full on the Non-Extended Term Loan
Stated Maturity Date. The Extended Term Loan of each Extended Term Lender shall
mature and be payable in full on the Extended Term Loan Stated Maturity Date.

2.4 Revolving Credit Commitments.

(a) Commitments. Subject to the terms and conditions of this Agreement, each
Revolving Credit Lender severally agrees to make Advances to the Borrower, from
time to time until the Revolving Credit Termination Date, on a pro rata basis as
to the total borrowing requested by the Borrower under the Revolving Credit
Facility on any day determined by its Revolving Percentage up to but not
exceeding the Revolving Credit Commitment of such Lender, provided, however,
that the Revolving Credit Lenders will not be required and shall have no
obligation to make any Advance (i) so long as not all of the conditions under
Section 5.2 hereof have been fulfilled, (ii) so long as a Default or an Event of
Default has occurred and is continuing or (iii) if the Administrative Agent has
accelerated the maturity of the Revolving Credit Loans as a result of an Event
of Default in accordance with Section 9.1 hereof; provided further, however,
that immediately after giving effect to each such Advance, the principal amount
of Outstanding Revolving Credit Obligations shall not exceed the Total Revolving
Credit Commitment. Within such limits, the Borrower may borrow, repay and
reborrow hereunder, on any Business Day, until, but (as to borrowings and
reborrowings) not including, the applicable Revolving Credit Termination Date;
provided, however, that (x) no Eurodollar Loan that is a Revolving Credit Loan
shall be made which has an Interest Period that extends beyond the applicable
Revolving Credit Stated Maturity Date and (y) each Revolving Credit Loan that is
a Eurodollar Loan may, subject to the provisions of Section 2.12, be repaid only
on the last day of the Interest Period with respect thereto unless the Borrower
has paid any amounts due pursuant to Section 4.5 hereof. All borrowings of
Revolving

 

29



--------------------------------------------------------------------------------

Credit Loans shall be made ratably under the Extended Revolving Credit Facility
and the Non-Extended Revolving Credit Facility according to the respective
Revolving Percentages of the Revolving Credit Lenders.

(b) Amounts. The aggregate unpaid principal amount of the Extended Outstanding
Revolving Credit Obligations shall not exceed at any time an amount equal to the
Extended Total Revolving Credit Commitment. The aggregate unpaid principal
amount of the Non-Extended Outstanding Revolving Credit Obligations shall not
exceed at any time an amount equal to the Non-Extended Total Revolving Credit
Commitment. Each Loan under the Revolving Credit Facility, other than a Swing
Line Loan or a Base Rate Refunding Loan, and each Conversion thereof under
Section 2.12, shall be in a principal amount of (i) at least $10,000,000, and,
if greater than $10,000,000, an integral multiple of $1,000,000, in the case of
Eurodollar Loans, or (ii) at least $5,000,000 and, if greater than $5,000,000,
an integral multiple of $1,000,000, in the case of Base Rate Loans.

(c) Advances and Rate Selection. (i) An Authorized Representative shall give the
Administrative Agent (1) at least three (3) Business Days’ irrevocable
telephonic notice of each Revolving Credit Loan that is a Eurodollar Loan
(whether representing an additional borrowing hereunder or the Conversion of
borrowing hereunder from Base Rate Loans or other Eurodollar Loans to Eurodollar
Loans) prior to 12:00 Noon; and (2) irrevocable telephonic notice of each
Revolving Credit Loan that is a Base Rate Loan (other than Base Rate Refunding
Loans to the extent the same are effective without notice pursuant to
Section 2.4(c)(iv)) representing an additional borrowing hereunder prior to
12:00 noon on the day of such proposed Base Rate Loan. Each such borrowing
notice, which shall be effective upon receipt by the Administrative Agent, shall
specify the amount of the borrowing, the Type of Loan, the date of borrowing
and, if a Eurodollar Loan, the Interest Period to be used in the computation of
interest. The Authorized Representative shall provide the Administrative Agent
written confirmation of each such telephonic notice on the same day by
telefacsimile transmission in the form of a Borrowing Notice, for additional
Advances, or in the form attached hereto as Exhibit F as to selection or
Conversion of interest rates as to outstanding Revolving Credit Loans, in each
case with appropriate insertions, but failure to provide such confirmation shall
not affect the validity of such telephonic notice. The duration of the initial
Interest Period for each Revolving Credit Loan that is a Eurodollar Loan shall
be as specified in the initial Borrowing Notice. The Borrower shall have the
option to elect the duration of subsequent Interest Periods and to Convert the
Revolving Credit Loans (other than Swing Line Loans) in accordance with
Section 2.12 hereof. If the Administrative Agent does not receive a notice of
election of duration of an Interest Period or to Convert by the time prescribed
hereby and by Section 2.12 hereof, the Borrower shall be deemed to have elected
as to any Revolving Credit Loan, to Convert such Loan to (or Continue such Loan
as) a Base Rate Loan bearing interest at the Base Rate until the Borrower
notifies the Administrative Agent in accordance with this Section and
Section 2.12.

(ii) Notice of receipt of each Borrowing Notice shall be provided by the
Administrative Agent to each Revolving Credit Lender by telefacsimile or
telephonic notice with reasonable promptness on the same day as Administrative
Agent’s receipt of such Borrowing Notice.

(iii) Not later than 3:00 P.M. on the date specified for each Advance under the
Revolving Credit Facility, each Revolving Credit Lender shall, pursuant to the
terms and subject to the conditions of this Agreement, make the amount of the
Loan or Loans to be made by it on such day available to the Administrative
Agent, by depositing or transferring the proceeds thereof in immediately
available funds at the Principal Office. The amount so received by the
Administrative Agent shall, subject to the terms and conditions of this
Agreement, be made available to the Borrower by delivery of the proceeds thereof
as shall be directed in the applicable Borrowing Notice by the Authorized
Representative.

 

30



--------------------------------------------------------------------------------

(iv) If a drawing is made under any Letter of Credit, the Borrower shall
reimburse the Issuing Bank for such drawing by paying to the Administrative
Agent an amount equal to such drawing not later than 2:00 P.M. on (A) the
Business Day (which may be the date such drawing is made) that the Borrower
receives notice of such drawing, if the Borrower shall have received such notice
prior to 10:00 a.m., or (B) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is received by the Borrower on
a day other than a Business Day or after 10:00 a.m. on a Business Day.
Notwithstanding the foregoing, if a drawing is made under any Letter of Credit,
such drawing is honored by the Issuing Bank thereunder, and the Borrower shall
not immediately fully reimburse such Issuing Bank in respect of such drawing,
(y) provided that the conditions to making a Revolving Credit Loan as herein
provided shall then be satisfied, the Reimbursement Obligation arising from such
drawing shall be paid to such Issuing Bank by the Administrative Agent without
the requirement of notice to or from the Borrower from immediately available
funds which shall be advanced as a Base Rate Refunding Loan by each Lender under
the Revolving Credit Facility in an amount determined with reference to such
Revolving Credit Lender’s Revolving Percentage of such Reimbursement Obligation,
and (z) if the conditions to making a Revolving Credit Loan as herein provided
shall not then be satisfied, each of the Revolving Credit Lenders shall fund by
payment to the Administrative Agent (for the benefit of the Issuing Bank) in
immediately available funds the purchase from such Issuing Bank of their
respective Participations in the related Reimbursement Obligation based on their
respective Revolving Percentages. If a drawing is presented under any Letter of
Credit in accordance with the terms thereof and the Borrower shall not
immediately reimburse the Issuing Bank thereunder in respect thereof as provided
above, then notice of such drawing shall be provided promptly by such Issuing
Bank to the Administrative Agent and the Administrative Agent shall provide
notice to each Revolving Credit Lender by telephone or telefacsimile
transmission. If notice to the Revolving Credit Lenders of a drawing under any
Letter of Credit is given by the Administrative Agent at or before 2:00 P.M. on
any Business Day, each Revolving Credit Lender shall, pursuant to the conditions
specified in this Section 2.4(c)(iv), either make a Base Rate Refunding Loan or
fund the purchase of its Participation in the amount of such Lender’s Revolving
Percentage of such drawing or payment and shall pay such amount to the
Administrative Agent for the account of the Issuing Bank at the Principal Office
in Dollars and in immediately available funds before 2:30 P.M. on the same
Business Day. If notice to the Revolving Credit Lenders of a drawing under a
Letter of Credit is given by the Administrative Agent after 2:00 P.M. on any
Business Day, each Revolving Credit Lender shall, pursuant to the conditions
specified in this Section 2.4(c)(iv), either make a Base Rate Refunding Loan or
fund the purchase of its Participation in the amount of such Lender’s Revolving
Percentage of such drawing and shall pay such amount to the Administrative Agent
for the account of the Issuing Bank at the Principal Office in Dollars and in
immediately available funds before 2:00 P.M. on the next following Business Day.
Any such Base Rate Refunding Loans shall be advanced as, and shall continue as,
a Base Rate Loan unless and until the Borrower Converts such Base Rate Loan in
accordance with the terms of Section 2.12.

2.5 Competitive Bid Loans.

(a) In addition to Revolving Credit Loans, at any time after the termination of
the Non-Extended Revolving Credit Commitments and provided no Default or Event
of Default exists hereunder, the Borrower may, as set forth in this Section 2.5,
request the Revolving Credit Lenders to make offers to make Competitive Bid
Loans to the Borrower in Dollars. The Revolving Credit Lenders may, but shall
have no obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this
Section 2.5. There may be no more than ten (10) Interest Periods, and no more
than one (1) one-week Interest Periods, for all Revolving Credit Loans and
Competitive Bid Loans outstanding at the same time (for which purpose Interest
Periods for each Eurodollar Revolving Credit Loan and each Competitive Bid Loan
shall be deemed to be different Interest Periods even if they are coterminous).
The aggregate principal amount of all Outstanding Revolving Credit Obligations
shall not exceed the Total Revolving Credit Commitment at any time. The
aggregate principal amount of all outstanding Competitive Bid Loans shall not
exceed one hundred percent (100%) of the Total Revolving Credit Commitment at
any time.

 

31



--------------------------------------------------------------------------------

(b) When the Borrower wishes to request offers to make Competitive Bid Loans, it
shall give the Administrative Agent and the Revolving Credit Lenders notice (a
“Competitive Bid Quote Request”) to be received no later than 12:00 Noon on
(A) the fourth Business Day prior to the date of borrowing proposed therein, in
the case of a Competitive Bid Quote Request for Competitive Bid Loans at the
Eurodollar Competitive Rate or (B) the Business Day prior to the date of
borrowing proposed therein, in the case of a Competitive Bid Quote Request for
Competitive Bid Loans at the Absolute Rate (or, in any such case, such other
time and date as the Borrower and the Administrative Agent may agree). The
Borrower may request offers to make Competitive Bid Loans for up to three
(3) different Interest Periods in a single notice; provided that the request for
each separate Interest Period shall be deemed to be a separate Competitive Bid
Quote Request for a separate borrowing (a “Competitive Bid Borrowing”) and there
shall not be outstanding at any one time more than four (4) Competitive Bid
Borrowings. Each such Competitive Bid Quote Request shall be substantially in
the form of Exhibit G attached hereto and shall specify as to each Competitive
Bid Borrowing:

(i) the proposed date of such borrowing, which shall be a Business Day;

(ii) the aggregate amount of such Competitive Bid Borrowing, which shall be at
least $10,000,000 (or in increments of $1,000,000 in excess thereof) but shall
not cause the limits specified in Section 2.5(a) hereof to be violated;

(iii) the duration of the Interest Period applicable thereto;

(iv) whether the Competitive Bid Quote Request for a particular Interest Period
is seeking quotes for Competitive Bid Loans at the Absolute Rate or the
Eurodollar Competitive Rate;

(v) whether the Borrower shall have the right to prepay a requested Competitive
Bid Loan; and

(vi) the date on which the Competitive Bid Quotes are to be submitted if it is
before the proposed date of borrowing (the date on which such Competitive Bid
Quotes are to be submitted is called the “Quotation Date”).

Except as otherwise provided in this Section 2.5(b), no more than two
(2) Competitive Bid Quote Requests shall be given within five (5) Business Days
(or such other number of days as the Borrower and the Administrative Agent may
agree) of any other Competitive Bid Quote Request.

(c) (i) Each Revolving Credit Lender may submit one or more Competitive Bid
Quotes, each containing an offer to make a Competitive Bid Loan in response to
any Competitive Bid Quote Request; provided that, if the Borrower’s request
under Section 2.5(b) hereof specified more than one Interest Period, such Lender
may make a single submission containing one or more Competitive Bid Quotes for
each such Interest Period. Each Competitive Bid Quote must be submitted to the
Borrower not later than 9:30 A.M. on (A) the third Business Day prior to the
proposed date of borrowing, in the case of a Competitive Bid Quote Request for
Competitive Bid Loans at the Eurodollar Competitive Rate or (B) the Quotation
Date, in the case of a Competitive Bid Quote Request for Competitive Bid Loans
at the Absolute Rate (or, in any such case, such other time and date as the
Borrower and the Administrative Agent may agree) provided that if JPMorgan Chase
Bank is receiving quotes as provided in Section 2.5(g), any Competitive Bid
Quote may be submitted by JPMorgan Chase Bank (or its applicable Lending

 

32



--------------------------------------------------------------------------------

Office) only if JPMorgan Chase Bank (or such applicable Lending Office) notifies
the Borrower of the terms of the offer contained therein not later than 9:15
A.M. on the Quotation Date. Any Competitive Bid Quote so made shall be
irrevocable except with the consent of the Administrative Agent given on the
instructions of the Borrower.

(ii) Each Competitive Bid Quote shall be substantially in the form of Exhibit H
attached hereto and shall specify:

(A) the proposed date of borrowing and the Interest Period therefor;

(B) the principal amount of the Competitive Bid Loan for which each such offer
is being made, which principal amount shall be at least $5,000,000 (or in
increments of $1,000,000 in excess thereof); provided that the aggregate
principal amount of all Competitive Bid Loans for which a Lender submits
Competitive Bid Quotes may not exceed the principal amount of the Competitive
Bid Borrowing for a particular Interest Period for which offers were requested;

(C) in the case of a Competitive Bid Quote for Competitive Bid Loans at an
Absolute Rate, the rate of interest per annum (rounded upwards, if necessary, to
the nearest 1/10,000th of 1%) offered for each such Competitive Bid Loan (the
“Absolute Rate”);

(D) in the case of a Competitive Bid Quote for Competitive Bid Loans at the
Eurodollar Competitive Rate, the positive or negative margin to be added to or
deducted from the Interbank Offered Rate; and

(E) the identity of the quoting Lender.

Unless otherwise agreed by the Administrative Agent and the Borrower, no
Competitive Bid Quote shall contain qualifying, conditional or similar language
or propose terms other than or in addition to those set forth in the applicable
Competitive Bid Quote Request and, in particular, no Competitive Bid Quote may
be conditioned upon acceptance by the Borrower of all (or some specified
minimum) of the principal amount of the Competitive Bid Loan for which such
Competitive Bid Quote is being made. Any subsequent Competitive Bid Quote
submitted by a Revolving Credit Lender that amends, modifies or is otherwise
inconsistent with a previous Competitive Bid Quote submitted by such Lender with
respect to the same Competitive Bid Quote Request shall be disregarded by the
Borrower unless such subsequent Competitive Bid Quote is submitted solely to
correct a manifest error in such former Competitive Bid Quote.

(d) The Borrower shall as promptly as practicable after the Competitive Bid
Quote is submitted (but in any event not later than 12:00 Noon on (A) in the
case of a Competitive Bid Loan at an Absolute Rate, the Quotation Date (or such
other time and date as the Borrower and the Administrative Agent may agree) or
(B) in the case of a Competitive Bid Loan at a Eurodollar Competitive Rate, the
third Business Day prior to the proposed date of borrowing) notify the
Administrative Agent and Revolving Credit Lenders of (x) the aggregate principal
amount of the Competitive Bid Borrowing for which Competitive Bid Quotes have
been received as well as the ranges of bids submitted for each Interest Period
requested, (y) the respective principal amounts and Absolute Rates or Eurodollar
Competitive Rates, as the case may be, so offered by each Revolving Credit
Lender (identifying the Lender that made each Competitive Bid Quote), and
(z) its acceptance or nonacceptance of the Competitive Bid Quotes. In the case
of acceptance, such notice shall specify the aggregate principal amount of
offers for each Interest Period that are accepted. The Borrower may accept any
Competitive Bid Quote in whole or in part (provided that any Competitive Bid
Quote accepted in part shall be at least $5,000,000 or in increments of
$1,000,000 in excess thereof); provided that:

(i) the aggregate principal amount of each Competitive Bid Borrowing may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request;

 

33



--------------------------------------------------------------------------------

(ii) the aggregate principal amount of each Competitive Bid Borrowing shall be
at least $5,000,000 (or an increment of $1,000,000 in excess thereof) but shall
not cause the limits specified in Section 2.5(a) hereof to be violated;

(iii) except as provided below, acceptance of Competitive Bid Quotes for any
Interest Period may be made only in ascending order of Absolute Rates or
Eurodollar Competitive Rates, as the case may be, beginning with the lowest rate
so offered; and

(iv) the Borrower may not accept any Competitive Bid Quote where such
Competitive Bid Quote fails to comply with Section 2.5(c)(ii) hereof or
otherwise fails to comply with the requirements of this Agreement (including,
without limitation, Section 2.5(a) hereof).

Any of the conditions above notwithstanding, the Borrower may, in its sole
discretion, accept a Competitive Bid Quote that does not contain the lowest
Absolute Rate or Eurodollar Competitive Rates, as the case may be, where
acceptance of the Competitive Bid Quote containing the lowest Absolute Rate or
Eurodollar Competitive Rate, as the case may be, would be less favorable to the
Borrower or would cause the principal amount of Outstanding Revolving Credit
Obligations to exceed the Total Revolving Credit Commitment.

If Competitive Bid Quotes are made by two or more Revolving Credit Lenders with
the same Absolute Rates or Eurodollar Competitive Rates, as the case may be, for
a greater aggregate principal amount than the amount in respect of which
Competitive Bid Quotes are accepted for the related Interest Period after the
acceptance of all Competitive Bid Quotes, if any, of all lower Absolute Rates or
Eurodollar Competitive Rates, as the case may be, offered by any Revolving
Credit Lender for such related Interest Period, the principal amount of
Competitive Bid Loans in respect of which such Competitive Bid Quotes are
accepted shall be allocated by the Borrower among such Lenders as nearly as
possible (in amounts of at least $1,000,000 or in increments of $100,000 in
excess thereof) in proportion to the aggregate principal amount of such
Competitive Bid Quotes. Determinations by the Borrower of the amounts of
Competitive Bid Loans and the lowest bid after adjustment as provided in
Section 2.5(d)(iii) shall be conclusive in the absence of manifest error.

(e) Any Revolving Credit Lender whose offer to make any Competitive Bid Loan has
been accepted shall, not later than 1:00 P.M. on the date specified for the
making of such Loan, make the amount of such Loan available to the Borrower as
shall be directed by the Authorized Representative in Dollars and in immediately
available funds.

(f) From time to time, the Borrower shall furnish such information to the
Administrative Agent as the Administrative Agent may request relating to the
making of Competitive Bid Loans, including the amounts, interest rates, dates of
borrowings and maturities thereof.

(g) The Borrower may request the Administrative Agent to receive the Competitive
Bid Quotes, in which event the Administrative Agent shall (A) in the case of a
Competitive Bid Loan at the Absolute Rate, as promptly as practicable after the
Competitive Bid Quote is submitted (but in no event later than 10:00 A.M. on the
Quotation Date) or (B) in the case of a Competitive Bid Loan at the Eurodollar
Competitive Rate, by 10:00 A.M. on the date a Competitive Quote is submitted,
notify the

 

34



--------------------------------------------------------------------------------

Borrower of the terms of any Competitive Bid Quote submitted by a Revolving
Credit Lender that is in accordance with Section 2.5(c) hereof. The
Administrative Agent’s notice to the Borrower shall specify (A) the aggregate
principal amount of the Competitive Bid Borrowing for which Competitive Bid
Quotes have been received and (B) the respective principal amounts and Absolute
Rates or Eurodollar Competitive Rate, as the case may be, offered by each
Revolving Credit Lender (identifying the Lender that made each Competitive Bid
Quote). Not later than 12:00 Noon on (A) the third Business Day prior to the
proposed date of borrowing, in the case of Competitive Bid Loans at the
Eurodollar Competitive Rate or (B) the Quotation Date (or, in any such case,
such other time and date as the Borrower and the Administrative Agent may
agree), the Borrower shall notify the Administrative Agent of their acceptance
or nonacceptance of the Competitive Bid Quotes so notified to it (and the
failure of the Borrower to give such notice by such time shall constitute
nonacceptance) and the Administrative Agent shall promptly notify each affected
Lender. Together with each notice of a request for Competitive Bid Quotes which
the Borrower requires the Administrative Agent to issue pursuant to this
paragraph (g), the Borrower shall pay to the Administrative Agent for the
account of the Administrative Agent a bid administration fee of $1,500.00.

2.6 Payment of Interest. (a) The Borrower shall pay interest (i) to the
Administrative Agent at the Principal Office for the account of each Lender on
the outstanding and unpaid principal amount of each Revolving Credit Loan and
each Term Loan made by such Lender for the period commencing on the date of such
Loan until such Loan shall be due at the Eurodollar Rate or the Base Rate, as
elected or deemed elected by the Borrower or otherwise applicable to such Loan
as herein provided, (ii) to each Revolving Credit Lender making a Competitive
Bid Loan at its Applicable Lending Office, at the applicable Absolute Rate or
Eurodollar Competitive Rate, as the case may be, and (iii) to the Administrative
Agent in the case of each Swing Line Loan, at the Base Rate; provided, however,
that if any amount shall not be paid when due (at maturity, by acceleration or
otherwise), all amounts outstanding hereunder shall bear interest thereafter at
a fluctuating interest rate per annum equal to the Default Rate, or (in each
case) the maximum rate permitted by applicable law, whichever is lower, from the
date such amount was due and payable until the date such amount is paid in full.

(b) Interest on the outstanding principal balance of each Loan shall be computed
on the basis of (x) in the case of Loans, other than Loans bearing interest
based on the Prime Rate, a year of 360 days and calculated for the actual number
of days elapsed and (y) in the case of Loans bearing interest based on the Prime
Rate, a year of 365-366 days and calculated for the actual number of days
elapsed. Interest on the outstanding principal balance of each Loan shall be
paid (a) quarterly in arrears, such payment to be made not later than the third
(3rd) Business Day of each April, July, October and January, on each Base Rate
Loan, (b) on the last day of the applicable Interest Period for each Eurodollar
Loan and Competitive Bid Loan, but in no event less frequently than at the end
of each three month period and (c) upon payment in full of the principal amount
of such Loan at the Revolving Credit Termination Date.

2.7 Payment of Principal. The principal amount of the Non-Extended Revolving
Credit Outstandings shall be due and payable to the Administrative Agent for the
benefit of each applicable Lender in full on the Non-Extended Revolving Credit
Stated Maturity Date, or earlier as herein expressly provided. The principal
amount of the Extended Revolving Credit Outstandings shall be due and payable to
the Administrative Agent for the benefit of each applicable Lender in full on
the Extended Revolving Credit Stated Maturity Date, or earlier as herein
expressly provided. The principal amount of all Swing Line Outstandings shall be
due and payable to the Administrative Agent for the benefit of the Swing Line
Lender in full on the Extended Revolving Credit Stated Maturity Date, or earlier
as herein expressly provided. The principal amount of all Competitive Bid Loans
shall be due and payable to the Lender making such Competitive Bid Loan in full
on the last day of the Interest Period therefor, or earlier as herein expressly
provided. The principal amount of all Term Loans shall be due and payable to
each

 

35



--------------------------------------------------------------------------------

Term Lender making such Term Loan as provided in Section 2.3, or earlier as
herein expressly provided. Prepayments of Term Loans may not be reborrowed. The
principal amount of Eurodollar Loans may only be prepaid at the end of the
applicable Interest Period, unless the Borrower shall pay to the applicable
Lenders the amounts, if any, required under Section 4.5. The principal amount of
Competitive Bid Loans may only be prepaid at the end of the applicable Interest
Period, unless (i) the Borrower shall have retained in the Competitive Bid Quote
Request with respect to such Competitive Bid Loans the right of prepayment, and
(ii) the Borrower shall have paid to the Lender making such Competitive Bid
Loans which bear interest at a Eurodollar Competitive Rate or to the
Administrative Agent, as applicable, the amounts, if any, required under
Section 4.5. The Borrower shall furnish the Administrative Agent telephonic
notice of its intention to make a principal payment (including Competitive Bid
Loans) prior to 12:00 noon on the date of such payment. All payments of
principal on Loans other than Competitive Bid Loans and Swing Line Loans shall
be in the amount of (i) $10,000,000, or such greater amount which is an integral
multiple of $1,000,000, in the case of Eurodollar Loans, or (ii) $5,000,000, or
such greater amount which is an integral multiple of $1,000,000, in the case of
Base Rate Loans. Optional prepayments of Revolving Credit Loans shall be applied
ratably to the outstanding balance of the Revolving Credit Loans. Optional
prepayments of Term Loans shall be applied ratably to the outstanding balance of
the Term Loans.

2.8 Non-Conforming Payments. (a) Each payment of principal (including any
prepayment) and payment of interest (other than principal and interest on
Competitive Bid Loans which shall be paid to the Lender making such Loans) shall
be made to the Administrative Agent at the Principal Office, for the account of
each applicable Lender’s Applicable Lending Office, in Dollars and in
immediately available funds before 2:00 P.M. on the date such payment is due.
The Administrative Agent may, but shall not be obligated to, debit the amount of
any such payment which is not made by such time to any ordinary deposit account,
if any, of the Borrower with the Administrative Agent.

(b) The Administrative Agent shall deem any payment by or on behalf of the
Borrower hereunder that is not made both (a) in Dollars and in immediately
available funds and (b) prior to 2:00 P.M. on the date payment is due to be a
non-conforming payment. Any such payment shall not be deemed to be received by
the Administrative Agent until the time such funds become available funds. The
Administrative Agent shall give prompt telephonic notice to the Authorized
Representative and each of the applicable Lenders (confirmed in writing) if any
payment is non-conforming. Interest shall continue to accrue on any principal as
to which a non-conforming payment is made until such funds become available
funds (but in no event less than the period from the date of such payment to the
next succeeding Business Day) at the applicable rate of interest per annum
specified in Section 2.6(a) until the date such amount is paid in Dollars and in
immediately available funds.

(c) In the event that any payment hereunder becomes due and payable on a day
other than a Business Day, then such due date shall be extended to the next
succeeding Business Day; provided that interest shall continue to accrue during
the period of any such extension.

2.9 Pro Rata Payments. Except as otherwise provided herein, (a) each payment and
prepayment on account of the principal of and interest on the Revolving Credit
Loans and the fees described in Section 2.13(a) hereof shall be made to the
Administrative Agent in the aggregate amount payable to the Revolving Credit
Lenders for the account of the Revolving Credit Lenders pro rata based on their
applicable Revolving Percentages, (b) each payment and prepayment on account of
the principal of and interest on the Term Loans shall be made to the
Administrative Agent in the aggregate amount payable to the Term Lenders for the
account of the Term Lenders pro rata based on their applicable Term Percentages
and each principal prepayment of the Term Loans shall be applied to reduce the
Term Loans pro rata based upon the respective then remaining principal amounts
thereof, (c) each payment of principal and interest on the Competitive Bid Loans
shall be made to (i) the Administrative Agent for the

 

36



--------------------------------------------------------------------------------

account of the respective Lender making such Competitive Bid Loan if the
Borrower has elected that the Administrative Agent act under Section 2.5(g)
hereof and (ii) otherwise directly to the Lender making such Competitive Bid
Loan, (d) each payment of principal and interest on Swing Line Loans shall be
made to the Administrative Agent for the account of JPMorgan Chase Bank, (e) all
payments to be made by the Borrower for the account of each of the Lenders on
account of principal, interest and fees, shall be made without set-off or
counterclaim except as provided in Section 4.6, and (f) the Administrative Agent
will distribute such payments when received to the Lenders as provided for
herein and subject to Section 4.6.

2.10 Reductions and Prepayment. (a) Reductions. The Borrower shall, by notice
from an Authorized Representative, have the right from time to time (but not
more frequently than twice during each Fiscal Year), upon not less than three
(3) Business Days irrevocable written notice to the Administrative Agent to
reduce the Total Revolving Credit Commitment without premium or penalty. The
Administrative Agent shall give each Revolving Credit Lender, within one
(1) Business Day of receipt of such notice from the Borrower, telephonic notice
(confirmed in writing) of such reduction. Each such reduction shall be in the
aggregate amount of $10,000,000 or such greater amount which is in an integral
multiple of $1,000,000, and shall permanently reduce the Total Revolving Credit
Commitment. Any such reduction in the Total Revolving Credit Commitment shall be
allocated ratably to the Extended Revolving Credit Commitments and the
Non-Extended Revolving Credit Commitments unless (i) no Revolving Credit Loans
or funded Participations are outstanding at the time thereof and (ii) if any
Swing Line Obligations or Letter of Credit Obligations are outstanding, the
conditions to extensions of credit set forth in Section 5.2 can be satisfied, in
which case such reduction may be allocated ratably to the Revolving Credit
Commitments under either the Extended Revolving Credit Facility or the
Non-Extended Revolving Credit Facility, as selected by the Borrower, and, in
such case, any unfunded Participations shall automatically be reallocated
ratably among all Revolving Lenders based on their Revolving Percentages after
giving effect to such reduction of the Revolving Credit Commitments. No such
reduction shall be permitted that results in the payment of any Eurodollar Loan
other than on the last day of the Interest Period of such Loan unless such
prepayment is accompanied by amounts due, if any, under Section 4.5. Each
reduction of the Total Revolving Credit Commitment shall be accompanied by
payment of the Revolving Credit Loans to the extent that the aggregate
Outstanding Revolving Credit Obligations exceed the Total Revolving Credit
Commitment after giving effect to such reduction, together with accrued and
unpaid interest on the amounts prepaid. In no event shall the Borrower be
entitled to reduce the Total Revolving Credit Commitment if, as a result of and
after giving effect to such reduction, the aggregate Outstanding Revolving
Credit Obligations exceed the Total Revolving Credit Commitment.

(b) Optional Prepayments. The Borrower may at any time and from time to time,
subject to Section 2.7, prepay the Loans, in whole or in part, without premium
or penalty, upon irrevocable prior notice which notice may be given by telephone
(to be promptly confirmed in writing, including by facsimile) delivered to the
Administrative Agent no later than 12:00 Noon, New York City time, three
Business Days prior thereto in the case of Eurodollar Rate Loans and no later
than 12:00 Noon, New York City time, one Business Day prior thereto in the case
of Base Rate Loans, which notice shall specify the date and amount of prepayment
and whether the prepayment is of Eurodollar Rate Loans or Base Rate Loans. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Credit Loans that are Base Rate Loans and
Swing Line Loans) accrued interest to such date on the amount prepaid. Optional
prepayments of Revolving Credit Loans shall be applied ratably to the
outstanding balance of the Revolving Credit Loans. Optional prepayments of Term
Loans shall be applied ratably to the outstanding balance of the Term Loans.

 

37



--------------------------------------------------------------------------------

(c) Non-Extended Revolving Credit Stated Maturity Date. If, on the Non-Extended
Revolving Credit Stated Maturity Date, after giving effect to the termination of
the Non-Extended Revolving Credit Commitments and any payments made on such date
pursuant to Section 2.7, the aggregate Outstanding Revolving Credit Obligations
exceed the Revolving Credit Commitments, then the Borrower shall prepay
Revolving Credit Loans and Swing Line Loans to eliminate such excess and, in the
event that the Borrower fails to comply with such preceding requirement, the
Extended Revolving Credit Commitments shall automatically terminate on the
Non-Extended Revolving Credit Stated Maturity Date; provided, that Borrower may
use the proceeds of Extended Revolving Credit Loans to repay Non-Extended
Revolving Credit Loans on the Non-Extended Revolving Credit Stated Maturity
Date.

2.11 Decrease in Amounts. The amount of the Total Revolving Credit Commitment
which shall be available to the Borrower shall be reduced by the aggregate
amount of all Swing Line Outstandings, Letter of Credit Outstandings and all
outstanding Competitive Bid Loans.

2.12 Conversions and Elections of Subsequent Interest Periods. Subject to the
limitations set forth below and in Article IV hereof, the Borrower may:

(a) upon notice to the Administrative Agent on or before 12:00 noon on any
Business Day Convert all or a part of Eurodollar Loans to Base Rate Loans on the
last day of the Interest Period for such Eurodollar Loans; and

(b) provided that no Default or Event of Default shall have occurred and be
continuing and on three (3) Business Days’ notice to the Administrative Agent on
or before 12:00 noon:

(i) elect a subsequent Interest Period for all or a portion of Eurodollar Loans
to begin on the last day of the current Interest Period for such Eurodollar
Loans; or

(ii) Convert Base Rate Loans (other than Swing Line Loans) to Eurodollar Loans
on any Business Day.

Notice of any such elections or Conversions shall specify the effective date of
such election or Conversion and, with respect to Eurodollar Loans, the Interest
Period to be applicable to the Loan as Continued or Converted. Each election and
Conversion pursuant to this Section 2.12 shall be subject to the limitations on
Eurodollar Loans set forth in the definition of “Interest Period” herein and in
Article IV hereof. All such Continuations or Conversions of Loans shall be
effected pro rata based on the Revolving Percentages or Term Percentages of the
applicable Lenders, as the case may be.

2.13 Fees. (a) Facility Fee; Commitment Fee. (i) Until the Non-Extended
Revolving Credit Termination Date, the Borrower agrees to pay to the
Administrative Agent, for the benefit of each Non-Extended Revolving Credit
Lender based on such Lender’s Non-Extended Revolving Credit Commitment, the
quarterly portion of the Applicable Facility Fee for such Lender. Such fees
shall be payable quarterly in arrears, such payments to be made not later than
the third (3rd) Business Day of each April, July, October and January to and on
the Non-Extended Revolving Stated Maturity Date. Notwithstanding the foregoing,
so long as any Lender fails to make available any portion of its Non-Extended
Revolving Credit Commitment when requested, such Lender shall not be entitled to
receive payment of its pro rata share of such fee until such Lender shall make
available such portion. Such fee shall be calculated on the basis of a year of
360 days for the actual number of days elapsed.

(ii) Until the Extended Revolving Credit Termination Date (or such earlier date
on which the Extended Revolving Credit Commitments have terminated), the
Borrower agrees to pay to the

 

38



--------------------------------------------------------------------------------

Administrative Agent, for the benefit of each Extended Revolving Credit Lender
based on such Lender’s Extended Available Revolving Credit Commitment, the
quarterly portion of the Applicable Commitment Fee for such Lender. Such fees
shall be payable quarterly in arrears, such payments to be made not later than
the third (3rd) Business Day of each April, July, October and January to and on
the Extended Revolving Credit Termination Date (or such earlier date on which
the Extended Revolving Credit Commitments have terminated). Such fee shall be
calculated on the basis of a year of 360 days for the actual number of days
elapsed.

(b) Agent Fees. The Borrower agrees to pay to the Administrative Agent, for the
Administrative Agent’s individual account, an annual Administrative Agent’s fee
to be payable in advance and annually thereafter on the anniversary of the
Closing Date such amounts as agreed to by the Administrative Agent and the
Borrower in writing.

2.14 Deficiency Advances; Failure to Purchase Participations. No Lender shall be
responsible for any default of any other Lender in respect of such other
Lender’s obligation to make any Loan or Advance hereunder nor shall the
Revolving Credit Commitment or Extended Incremental Term Commitment of any
Lender hereunder be increased as a result of such default of any other Lender.
Without limiting the generality of the foregoing or the provisions of
Section 2.15, in the event any Lender shall fail to advance funds to the
Borrower as herein provided, the Administrative Agent may in its discretion, but
shall not be obligated to, advance to the Borrower all or any portion of such
amount or amounts (each, a “deficiency advance”) and shall thereafter be
entitled to payments of principal of and interest on such deficiency advance in
the same manner and at the same interest rate or rates to which such other
Lender would have been entitled had it made such Advance; provided that,
(i) such defaulting Lender shall not be entitled to receive payments of
principal, interest or fees with respect to such deficiency advance until such
deficiency advance (together with interest thereon as provided in clause (ii))
shall be paid by such Lender and (ii) upon payment to the Administrative Agent
from such other Lender of the entire outstanding amount of each such deficiency
advance, together with accrued and unpaid interest thereon, from the most recent
date or dates interest was paid to the Administrative Agent by the Borrower on
each Loan comprising the deficiency advance at the Federal Funds Rate, then such
payment shall be credited in full payment of such deficiency advance and the
Borrower shall be deemed to have borrowed the amount of such deficiency advance
from such other Lender as of the most recent date or dates, as the case may be,
upon which any payments of interest were made by the Borrower thereon.

2.15 Intraday Funding. Without limiting the provisions of Section 2.14, unless
the Borrower or any Lender has notified the Administrative Agent not later than
12:00 Noon of the Business Day before the date any payment (including in the
case of Lenders any Advance) to be made by it is due, that it does not intend to
remit such payment, the Administrative Agent may, in its discretion, assume that
Borrower or each Lender, as the case may be, has timely remitted such payment in
the manner required hereunder and may, in its discretion and in reliance
thereon, make available such payment (or portion thereof) to the Person entitled
thereto as otherwise provided herein. If such payment was not in fact remitted
to the Administrative Agent in the manner required hereunder, then:

(i) if Borrower failed to make such payment, each applicable Lender shall
forthwith on demand repay to the Administrative Agent the amount of such assumed
payment made available to such Lender, together with interest thereon in respect
of each day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent at the Federal Funds Rate; and

(ii) if any Lender failed to make such payment, the Administrative Agent shall
be entitled to recover such corresponding amount forthwith upon the
Administrative Agent’s

 

39



--------------------------------------------------------------------------------

demand therefor, the Administrative Agent promptly shall notify the Borrower,
and the Borrower shall promptly pay such corresponding amount to the
Administrative Agent in immediately available funds upon receipt of such demand.
The Administrative Agent also shall be entitled to recover interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent,
(A) from such Lender at a rate per annum equal to the daily Federal Funds Rate
or (B) from the Borrower, at a rate per annum equal to the interest rate
applicable to the Loan which includes such corresponding amount. Until the
Administrative Agent shall recover such corresponding amount together with
interest thereon, such corresponding amount shall constitute a deficiency
advance within the meaning of Section 2.14. Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its commitments hereunder or
to prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

2.16 Use of Proceeds. The proceeds of the Loans and the Letters of Credit issued
pursuant to the Letter of Credit Facility shall be used by the Borrower and its
Subsidiaries to repay indebtedness, finance acquisitions and for working
capital, capital expenditures, share repurchases and other general corporate
purposes of the Borrower and its Subsidiaries.

2.17 Swing Line. (a) Notwithstanding any other provision of this Agreement to
the contrary, in order to administer the Revolving Credit Facility in an
efficient manner and to minimize the transfer of funds between the
Administrative Agent and the Revolving Credit Lenders, JPMorgan Chase Bank, in
its individual capacity and not as Administrative Agent, and subject to the
provisions of Section 2.17(c), shall make available Swing Line Loans to the
Borrower prior to the Extended Revolving Credit Termination Date. JPMorgan Chase
Bank shall not make any Swing Line Loan pursuant hereto (i) if to the actual
knowledge of JPMorgan Chase Bank the Borrower is not in compliance with all the
conditions to the making of Loans set forth in this Agreement, (ii) if after
giving effect to such Swing Line Loan, the Swing Line Outstandings exceed
$25,000,000, or (iii) if after giving effect to such Swing Line Loan, the
aggregate Outstanding Revolving Credit Obligations exceed the Total Revolving
Credit Commitment. Swing Line Loans shall be limited to Base Rate Loans unless
JPMorgan Chase Bank and the Borrower shall agree otherwise. The Borrower may
borrow, repay and reborrow under this Section 2.17. Unless notified to the
contrary by JPMorgan Chase Bank, borrowings under the Swing Line shall be made
in the minimum amount of $1,000,000 or, if greater, in amounts which are
integral multiples of $100,000, or in the amount necessary to effect a Base Rate
Refunding Loan, upon irrevocable telephonic notice, by an Authorized
Representative of Borrower made to JPMorgan Chase Bank not later than 12:30 P.M.
on the Business Day of the requested borrowing. The Borrower shall provide the
Administrative Agent written confirmation of each such telephonic notice on the
same day by telefacsimile or electronic transmission in the form of a Borrowing
Notice. Each such Borrowing Notice shall specify the amount of the borrowing,
and the date of borrowing, and shall be in the form of Exhibit D-3, with
appropriate insertions. Unless notified to the contrary by JPMorgan Chase Bank,
each repayment of a Swing Line Loan shall be in an amount which is an integral
multiple of $100,000 or the aggregate amount of all Swing Line Outstandings. If
the Borrower instructs JPMorgan Chase Bank to debit any demand deposit account
of the Borrower in the amount of any payment with respect to a Swing Line Loan,
or JPMorgan Chase Bank otherwise receives repayment, after 2:00 P.M. on a
Business Day, such payment shall be deemed received on the next Business Day.

(b) Swing Line Loans shall bear interest at the Base Rate applicable to Extended
Revolving Credit Loans or at any rate otherwise mutually agreed upon by JPMorgan
Chase Bank and the Borrower. The interest payable on Swing Line Loans is solely
for the account of JPMorgan Chase Bank, and all accrued and unpaid interest on
Swing Line Loans shall be payable on the dates and in the manner provided in
Section 2.6 with respect to interest on Base Rate Loans.

 

40



--------------------------------------------------------------------------------

(c) Upon the making of a Swing Line Loan, each Revolving Credit Lender shall be
deemed to have purchased from JPMorgan Chase Bank a Participation therein in an
amount determined with reference to such Lender’s Revolving Percentage of such
Swing Line Loan. Upon demand made by JPMorgan Chase Bank, each Revolving Credit
Lender shall, according to its Revolving Percentage of such Swing Line Loan,
promptly provide to JPMorgan Chase Bank its purchase price therefor in an amount
equal to its Participation therein. Any Advance made by a Revolving Credit
Lender pursuant to demand of JPMorgan Chase Bank of the purchase price of its
Participation shall be deemed (i) provided that the conditions to making
Revolving Credit Loans shall be satisfied, a Base Rate Refunding Loan under
Section 2.4 until the Borrower converts such Base Rate Loan in accordance with
the terms of Section 2.12, and (ii) in all other cases, the funding by each
Revolving Credit Lender of the purchase price of its Participation in such Swing
Line Loan. The obligation of each Revolving Credit Lender to so provide its
purchase price to JPMorgan Chase Bank shall be absolute and unconditional and
shall not be affected by the occurrence of a Default, an Event of Default or any
other occurrence or event. Simultaneously with the making of each such payment
by a Revolving Credit Lender to JPMorgan Chase Bank to fund such Lender’s
purchase price of a Participation in such Swing Line Loan pursuant to clause
(ii) of this paragraph, such Lender shall, automatically and without any further
action on the part of JPMorgan Chase Bank or such Lender, have the right to
enforce its Participation in an amount equal to such payment (excluding the
portion thereof constituting interest accrued prior to the date the Revolving
Credit Lender made its payment) in the related rights of JPMorgan Chase Bank
with respect to obligations of the Borrower as to such Swing Line Loan (it being
understood that the interest component thereof accruing after the date referred
to in the previous parenthetical shall be based on the Base Rate applicable to
the relevant Revolving Facility).

The Borrower, at its option and subject to the terms hereof, may request an
Advance pursuant to Section 2.4 in an amount sufficient to repay Swing Line
Outstandings on any date and the Administrative Agent shall provide from the
proceeds of such Advance to JPMorgan Chase Bank the amount necessary to repay
such Swing Line Outstandings (which JPMorgan Chase Bank shall then apply to such
repayment) and credit any balance of the Advance in immediately available funds
in the manner directed by the Borrower pursuant to Section 2.4(c)(iii). The
proceeds of such Advances shall be paid to JPMorgan Chase Bank for application
to the Swing Line Outstandings and the Revolving Credit Lenders shall then be
deemed to have made Revolving Credit Loans in the amount of such Advances. The
Swing Line shall continue in effect until the Extended Revolving Credit
Termination Date, at which time all Swing Line Outstandings and accrued interest
thereon shall be due and payable in full. Notwithstanding the foregoing, the
Swing Line Outstandings shall be immediately due and payable at any time upon
notice by JPMorgan Chase Bank or the Administrative Agent to the Borrower. In
the event the Revolving Credit Lenders have funded Participations in any Swing
Line Loan, then at the time payment (in fully collected, immediately available
funds) of any principal amount of, or interest on, such Swing Line Loan, in
whole or in part, is received by JPMorgan Chase Bank or the Administrative
Agent, JPMorgan Chase Bank or the Administrative Agent (as applicable) shall
promptly pay to each Revolving Credit Lender an amount equal to its Revolving
Percentage of such payment from the Borrower.

(d) Subject to the provisions of Section 2.10(c), on the Non-Extended Revolving
Credit Termination Date (and without any further action), and so long as the
Extended Revolving Credit Commitments shall not have terminated at or prior to
such time (whether pursuant to Article IX or otherwise), the Participations in
respect of all outstanding Swing Line Loans shall be reallocated among the
Extended Revolving Lenders in accordance with their Revolving Percentages as of
such date (after giving effect to the termination of the Non-Extended Revolving
Credit Commitments) and the Non-Extended Revolving Lenders shall be released
from their Participations in respect of such outstanding Swing Line Loans.

 

41



--------------------------------------------------------------------------------

2.18 Increased Amounts. (a) The Borrower shall have the right from time to time,
without the consent of the Lenders, subject to the terms of this Section 2.18
and provided that the Borrower has obtained any required consents of third
parties, to effectuate, (i) prior to the date of any voluntary reduction of the
Extended Total Revolving Credit Commitment (other than any reduction pursuant to
Section 4.8(e)), an increase in the Extended Total Revolving Credit Commitment
under this Agreement in an aggregate amount not to exceed $200,000,000 and
(ii) in addition to any increases pursuant to clause (i), from and after the
date on which the Borrower takes any action pursuant to Section 4.8(e), an
increase in the Extended Total Revolving Credit Commitment in the amount equal
to or less than (in the discretion of the Borrower) the amount of such
terminated Revolving Credit Commitment of such Defaulting Lender, in each case,
by adding to this Agreement one or more Persons acceptable to the Borrower and
reasonably acceptable to the Administrative Agent, who shall, upon completion of
the requirements of this Section 2.18, constitute an “Extended Revolving Credit
Lender” or “Extended Revolving Credit Lenders” hereunder (each an “Added
Lender”), or by allowing one or more Extended Revolving Credit Lenders in their
sole discretion to increase their respective Extended Revolving Credit
Commitments hereunder (each an “Increasing Lender”), so that such increased
Extended Revolving Credit Commitments shall equal the aggregate increase in the
Extended Total Revolving Credit Commitment effectuated pursuant to this Section
2.18; provided that (A) the aggregate addition of or increase in the Extended
Revolving Credit Commitment of any Lender to be effected under this Section 2.18
(collectively, the “Added Commitments”) shall be, other than increases pursuant
to clause (ii) above, in an amount not less than $5,000,000, and, if greater
than $5,000,000, an integral multiple of $1,000,000, (B) no increase in or added
Extended Revolving Credit Commitments pursuant to this Section 2.18 shall result
in the sum of the Extended Total Revolving Credit Commitment hereunder exceeding
$781,582,051.61, (C) no Lender’s Extended Revolving Credit Commitment shall be
increased under this Section 2.18 without the consent of such Lender, and
(D) there shall not exist any Default or Event of Default immediately prior to
and immediately after giving effect to any such Added Commitment. The Borrower
shall deliver or pay, as applicable, to the Administrative Agent not later than
five (5) Business Days prior to any such increase in the Extended Total
Revolving Credit Commitment each of the following items with respect to each
Added Lender and Increasing Lender:

(i) a written notice of Borrower’s intention to increase the Extended Total
Revolving Credit Commitment pursuant to this Section 2.18, which shall specify
each Added Lender and Increasing Lender, the proposed effective date for the
increase in Extended Revolving Credit Commitments, the amounts of the Added
Commitments of each such Lender that will result (which amounts shall be subject
to confirmation by the Administrative Agent), and such other information as is
reasonably requested by the Administrative Agent;

(ii) documents in the form of Exhibit K or Exhibit L, as may be required by the
Administrative Agent, executed and delivered by each Added Lender and each
Increasing Lender, pursuant to which it becomes a party hereto or increases its
Extended Revolving Credit Commitment; and

(iii) a non-refundable processing fee of $3,500 with respect to each Added
Lender or Increasing Lender for the sole account of the Administrative Agent.

(b) Upon receipt of any notice referred to in clause (a)(i) above, the
Administrative Agent shall promptly notify each Lender thereof and shall
distribute an amended Exhibit A (which shall be deemed effective as of the
Increased Commitment Date referred to below and thereupon incorporated into this
Agreement) to reflect any changes therein resulting from such increase. Upon
execution and

 

42



--------------------------------------------------------------------------------

delivery of the documents and the payment of the fee as described above, and
upon delivery to the Administrative Agent by each Added Lender and Increasing
Lender for further delivery to the Borrower or other Revolving Credit Lenders
(as applicable) of immediately available, freely transferable funds in an amount
equal to, for each Added Lender, such Added Lender’s Revolving Percentage (after
giving effect to all Added Commitments) of Extended Revolving Credit
Outstandings and funded Participations and, for each Increasing Lender, the
product of the increase in such Increasing Lender’s Revolving Percentage (after
giving effect to all Added Commitments) multiplied by the sum of Extended
Revolving Credit Outstandings and funded Participations, as applicable (the
“Increased Commitment Date”), (x) each such Added Lender shall constitute a
“Revolving Credit Lender” for all purposes under this Agreement and related
documents without any acknowledgment by or the consent of the other Lenders,
with an Extended Revolving Credit Commitment as specified in such documents and
revised Exhibit A, (y) each such Increasing Lender’s Extended Revolving Credit
Commitment shall increase as specified in such documents and revised Exhibit A,
and each other Lender’s Revolving Percentage shall be adjusted to reflect the
Added Commitments and shall be specified in such revised Exhibit A, as the case
may be. As of the Increased Commitment Date, (i) the respective Revolving
Percentages of the Lenders shall be deemed modified as appropriate to correspond
to such Added Commitments, and (ii) on the Increased Commitment Date, to the
extent necessary to keep all outstanding Revolving Credit Loans and funded
Participations ratable among all Revolving Credit Lenders in accordance with any
revised Revolving Percentages arising from any Added Commitments under this
Section 2.18, all Interest Periods then outstanding shall be deemed to be
terminated without further action or consent of the Borrower and the Borrower
shall pay any additional amounts required pursuant to Section 4.5 in connection
therewith). In addition, if there are at such time outstanding any Extended
Revolving Credit Outstandings and funded Participations, each Extended Revolving
Credit Lender whose Revolving Percentage has been decreased as a result of the
increase in the Extended Total Revolving Credit Commitment shall be deemed to
have assigned, without recourse, to each Added Lender and Increasing Lender such
portion of such Lender’s Extended Revolving Credit Outstandings or funded
Participations as shall be necessary to effectuate such adjustment in Revolving
Percentages. Each Increasing Lender and Added Lender (i) shall be deemed to have
assumed such portion of such Extended Revolving Credit Outstandings and funded
Participations and (ii) shall fund to each other Extended Revolving Credit
Lender on the Increased Commitment Date the amount of Extended Revolving Credit
Outstandings and funded Participations assigned to it by such Lender. The
Borrower agrees to pay to the Extended Revolving Credit Lenders on demand any
and all amounts required pursuant to Section 4.5 resulting from any such
assignment of Extended Revolving Credit Outstandings.

(c) This Section 2.18 shall supersede any provisions in Section 11.1 and 11.6 to
the contrary.

ARTICLE III

Letters of Credit

3.1 Letters of Credit. (a) The Issuing Banks agree, subject to the terms and
conditions of this Agreement, upon request of the Borrower, to issue from time
to time for the account of the Borrower Letters of Credit upon delivery to the
applicable Issuing Bank of an Application and Agreement for Letter of Credit
relating thereto in form and content acceptable to such Issuing Bank; provided,
that (i) no Issuing Bank shall issue (or renew) any Letter of Credit if it has
been notified by the Administrative Agent or has actual knowledge that a Default
or Event of Default has occurred and is continuing, (ii) the aggregate Letter of
Credit Outstandings shall not exceed the Total Letter of Credit Commitment and
(iii) no Letter of Credit shall be issued (or renewed) if, after giving effect
thereto, Letter of Credit Outstandings plus Revolving Credit Outstandings plus
Swing Line Outstandings plus outstanding Competitive Bid Loans shall exceed the
Total Revolving Credit Commitment. No Letter of Credit shall

 

43



--------------------------------------------------------------------------------

have an expiry date (including all rights of the Borrower or any beneficiary
named in such Letter of Credit to require renewal, but not any renewal options
that are subject to the approval of the Issuing Bank) or payment date occurring
later than the earlier to occur of one year after the date of its issuance or
the fifth Business Day prior to the Extended Revolving Credit Stated Maturity
Date. Each request by the Borrower for the issuance or renewal of a Letter of
Credit, whether pursuant to an Application and Agreement for Letter of Credit or
otherwise, shall constitute its certification that the conditions specified in
Section 5.2 with respect to such issuance or renewal have been satisfied. At any
one time during the term of this Agreement, not more than four (4) different
Revolving Credit Lenders shall be allowed to act as an Issuing Bank.

(b) Subject to the provisions of Section 2.10(c), on the Non-Extended Revolving
Credit Termination Date (and without any further action), and so long as the
Extended Revolving Credit Commitments shall not have terminated at or prior to
such time (whether pursuant to Article IX or otherwise), the Participations in
respect of all outstanding Letters of Credit shall be reallocated among the
Extended Revolving Lenders in accordance with their Revolving Percentages as of
such date (after giving effect to the termination of the Non-Extended Revolving
Credit Commitments) and the Non-Extended Revolving Lenders shall be released
from their Participations in respect of such outstanding Letters of Credit.

3.2 Reimbursement and Participations.

(a) The Borrower hereby unconditionally agrees to pay to the applicable Issuing
Bank immediately on demand at its Applicable Lending Office all amounts required
to pay all drafts drawn under any Letters of Credit and all reasonable expenses
incurred by an Issuing Bank in connection with the Letters of Credit, and in any
event and without demand to place in possession of the applicable Issuing Bank
(which shall include Advances under the Revolving Credit Facility if permitted
by Section 2.4 and Swing Line Loans if permitted by Section 2.17) sufficient
funds to pay all debts and liabilities arising under any Letter of Credit. The
Borrower’s obligations to pay an Issuing Bank under this Section 3.2, and such
Issuing Bank’s right to receive the same, shall be absolute and unconditional
and shall not be affected by any circumstance whatsoever. Each Issuing Bank
agrees to give the Borrower prompt notice of any request for a draw under a
Letter of Credit, but failure to provide such notice shall not affect the
parties’ Obligations with respect thereto. Each Issuing Bank may charge any
account the Borrower may have with it for any and all amounts such Issuing Bank
pays under a Letter of Credit, plus reasonable charges and reasonable expenses
as from time to time agreed to by such Issuing Bank and the Borrower; provided
that to the extent permitted by Section 2.4(c)(iv) and Section 2.17, such
amounts shall be paid pursuant to Advances under the Revolving Credit Facility
or, if the Borrower shall elect, by Swing Line Loans. The Borrower agrees that
an Issuing Bank may, in its sole discretion, accept or pay, as complying with
the terms of any Letter of Credit, any drafts or other documents otherwise in
order which may be signed or issued by an administrator, executor, trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
liquidator, receiver, attorney in fact or other legal representative of a party
who is authorized under such Letter of Credit to draw or issue any drafts or
other documents. The Borrower agrees to pay an Issuing Bank interest on any
Reimbursement Obligations not paid when due hereunder at the Default Rate
applicable to Base Rate Loans under the Extended Revolving Credit Facility.

(b) In accordance with the provisions of Section 2.4(c), each Issuing Bank shall
notify the Administrative Agent (and shall also notify the Borrower) of any
drawing under any Letter of Credit as promptly as practicable following the
receipt by the Issuing Bank of such drawing, but failure to provide such notice
shall not affect the parties’ Obligations with respect thereto.

(c) Each Revolving Credit Lender (other than the applicable Issuing Bank) shall
automatically acquire on the date of issuance thereof, a Participation in the
liability of such Issuing Bank

 

44



--------------------------------------------------------------------------------

in respect of each Letter of Credit in an amount equal to such Lender’s
Revolving Percentage of such liability, and to the extent that the Borrower is
obligated to pay such Issuing Bank under Section 3.2(a), each Revolving Credit
Lender (other than the Issuing Bank) thereby shall absolutely, unconditionally
and irrevocably assume, and shall be unconditionally obligated to pay to such
Issuing Bank, its Revolving Percentage of the liability of such Issuing Bank
under such Letter of Credit in the manner and with the effect provided in
Section 2.4(c)(iv). With respect to drawings under any of the Letters of Credit,
each Revolving Credit Lender, upon receipt from the Administrative Agent of
notice of a drawing in the manner described in Section 2.4(c)(iv), shall
promptly pay to the Administrative Agent for the account of the applicable
Issuing Bank, prior to the applicable time set forth in Section 2.4(c)(iv), its
Revolving Percentage of such drawing. Simultaneously with the making of each
such payment by a Revolving Credit Lender to an Issuing Bank, such Lender shall,
automatically and without any further action on the part of such Issuing Bank or
such Lender, acquire a Participation in an amount equal to such payment
(excluding the portion thereof constituting interest accrued prior to the date
such Lender made its payment) in the related Reimbursement Obligation of the
Borrower. The Reimbursement Obligations of the Borrower shall be immediately due
and payable upon notice to the Borrower, whether in Advances made in accordance
with Section 2.4(c)(iv) or otherwise. Each Revolving Credit Lender’s obligation
to make payment to the Administrative Agent for the account of an Issuing Bank
pursuant to Section 2.4(c)(iv) and this Section 3.2(c), and the right of such
Issuing Bank to receive the same, shall be absolute and unconditional, shall not
be affected by any circumstance whatsoever and shall be made without any offset,
abatement, withholding or reduction whatsoever. In the event the Revolving
Credit Lenders have purchased Participations in any Reimbursement Obligation as
set forth above, then at any time payment (in fully collected, immediately
available funds) of such Reimbursement Obligation, in whole or in part, is
received by the applicable Issuing Bank or the Administrative Agent from the
Borrower, such Issuing Bank or Administrative Agent shall promptly pay to each
Revolving Credit Lender an amount equal to its Revolving Percentage of such
payment from the Borrower. If any Revolving Credit Lender is obligated to pay
but does not pay amounts to the Administrative Agent for the account of an
Issuing Bank in full upon such request as required by this Section 3.2(c), such
Lender shall, on demand, pay to the Administrative Agent for the account of such
Issuing Bank interest on the unpaid amount for each day during the period
commencing on the date of notice given to such Lender pursuant to Section 2.4(c)
until such Lender pays such amount to the Administrative Agent for the account
of such Issuing Bank in full at the Federal Funds Rate.

(d) As soon as practical following the issuance of a Letter of Credit, the
applicable Issuing Bank shall notify the Administrative Agent, and the
Administrative Agent shall notify each Revolving Credit Lender, of the date of
issuance of such Letter of Credit, the stated amount and the expiry date of such
Letter of Credit. Promptly following the end of each calendar quarter, each
Issuing Bank shall deliver to the Administrative Agent a notice describing the
aggregate undrawn amount of all Letters of Credit at the end of such quarter.
Upon the request of any Revolving Credit Lender from time to time, each Issuing
Bank shall deliver to the Administrative Agent, and the Administrative Agent
shall deliver to such Lender, any other information reasonably requested by such
Lender with respect to the Letter of Credit Outstandings.

(e) Each issuance by an Issuing Bank of a Letter of Credit shall, in addition to
the conditions precedent set forth in Article V, be subject to the conditions
that (x) such Letter of Credit be in such form and contain such terms as shall
be reasonably satisfactory to the Issuing Bank consistent with the then current
practices and procedures of such Issuing Bank with respect to similar letters of
credit, (y) the issuance of such Letter of Credit shall not violate any written
policy of the Issuing Bank, and (z) the Borrower shall have executed and
delivered such other instruments and agreements relating to such Letters of
Credit as the Issuing Bank shall have reasonably requested consistent with such
practices and procedures. Except as otherwise provided therein, all Letters of
Credit shall be governed by the rules of the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance).

 

45



--------------------------------------------------------------------------------

(f) Without limiting the generality of the provisions of Section 11.9, the
Borrower hereby agrees to indemnify and hold harmless each Issuing Bank, each
other Revolving Credit Lender and the Administrative Agent from and against any
and all claims and damages, losses, liabilities, and reasonable costs and
expenses which such Issuing Bank, such other Revolving Credit Lender or the
Administrative Agent may incur (or which may be claimed against such Issuing
Bank, such other Revolving Credit Lender or the Administrative Agent) by any
Person by reason of or in connection with the issuance or transfer of or payment
or failure to pay under any Letter of Credit; provided that the Borrower shall
not be required to indemnify an Issuing Bank, any other Revolving Credit Lender
or the Administrative Agent for any claims, damages, losses, liabilities, costs
or expenses to the extent, but only to the extent, (i) caused by the willful
misconduct or gross negligence of the party to be indemnified or (ii) caused by
the failure of an Issuing Bank to pay under any Letter of Credit after the
presentation to it of a request for payment strictly complying with the terms
and conditions of such Letter of Credit, unless such payment is prohibited by
any law, regulation, court order or decree or failure to pay is permitted under
the terms of the Applicable Letter of Credit. The indemnification and hold
harmless provisions of this Section 3.2(f) shall survive repayment of the
Obligations, occurrence of the Revolving Credit Termination Date, the Facility
Termination Date and expiration or termination of this Agreement.

(g) Without limiting the provisions of Section 3.2(f), the obligation of the
Borrower to immediately reimburse an Issuing Bank for drawings made under
Letters of Credit and each Issuing Bank’s right to receive such payment shall be
absolute, unconditional and irrevocable, and such obligations of the Borrower
shall be performed strictly in accordance with the terms of this Agreement and
such Letters of Credit and the related Application and Agreement for any Letter
of Credit, under all circumstances whatsoever, including the following
circumstances:

(i) any lack of validity or enforceability of the Letter of Credit, the
obligation supported by the Letter of Credit or any other agreement or
instrument relating thereto (collectively, the “Related LC Documents”);

(ii) any amendment or waiver of or any consent to or departure from all or any
of the Related LC Documents;

(iii) the existence of any claim, setoff, defense (other than the defense of
payment in accordance with the terms of this Agreement) or other rights which
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any persons or entities for whom any such beneficiary or
any such transferee may be acting), the Administrative Agent, the Lenders or any
other Person, whether in connection with the Loan Documents, the Related LC
Documents or any unrelated transaction;

(iv) any breach of contract or other dispute between the Borrower and any
beneficiary or any transferee of a Letter of Credit (or any persons or entities
for whom such beneficiary or any such transferee may be acting), the
Administrative Agent, the Lenders or any other Person;

(v) any draft, statement or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever so
long as any such document appeared to comply with the terms of the Letter of
Credit;

 

46



--------------------------------------------------------------------------------

(vi) any delay, extension of time, renewal, compromise or other indulgence or
modification granted or agreed to by the Administrative Agent, with or without
notice to or approval by the Borrower in respect of any of Borrower’s
Obligations; or

(vii) any other circumstance or happening whatsoever where the applicable
Issuing Bank has acted in good faith, whether or not similar to any of the
foregoing;

provided, however, that nothing contained herein shall be deemed to release an
Issuing Bank or any other Lender of any liability for actual loss arising as a
result of its gross negligence or willful misconduct or out of the wrongful
dishonor by an Issuing Bank of a proper demand for payment made under and
strictly complying with the terms of any Letter of Credit.

3.3 Governmental Action. No Issuing Bank shall be under any obligation to issue
any Letter of Credit if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Bank from issuing such Letter of Credit, or any law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Letter of Credit any unreimbursed loss, cost or expense which
was not applicable on the Closing Date and which such Issuing Bank in good faith
deems material to it, unless the Borrower agrees to compensate the Issuing Bank
for such restriction, reserve, capital requirement, loss, cost or expense on
terms satisfactory to the Issuing Bank.

3.4 Letter of Credit Fee. The Borrower agrees to pay (i) to the Administrative
Agent, for the pro rata benefit of the Revolving Credit Lenders based on their
applicable Revolving Percentages, a fee on the aggregate amount available to be
drawn on each Letter of Credit Outstanding at a rate equal to the Applicable
Eurodollar Margin with respect to the Extended Revolving Credit Facility or the
Non-Extended Revolving Facility, as the case may be, as in effect from time to
time, and (ii) to the applicable Issuing Bank, as issuer of each Letter of
Credit, an issuance fee in such amount as may be agreed by such Issuing Bank and
the Borrower from time to time. Such payments of fees provided for in this
Section 3.4 shall be due with respect to each Letter of Credit quarterly in
arrears, such payment to be made not later than the third (3rd) Business Day of
each April, July, October and January, commencing on the first such date
following the issuance of a Letter of Credit under this Agreement. Such fees
shall be calculated on the basis of a year of 360 days for the actual number of
days elapsed.

3.5 Administrative Fees. The Borrower shall pay to any Issuing Bank such
standard administrative fee and other standard fees, if any, in connection with
the Letters of Credit in such amounts and at such times as such Issuing Bank and
the Borrower shall agree from time to time.

ARTICLE IV

Change in Circumstances

4.1 Increased Cost and Reduced Return.

(a) If after the Fourth Amendment Effective Date, the adoption of any applicable
law, rule, or regulation, or any change in any applicable law, rule, or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) of any such governmental authority, central bank, or
comparable agency:

(i) shall subject such Lender (or its Applicable Lending Office) to any increase
in the cost (other than Taxes and Other Taxes as to which Section 4.6 shall
govern, and other than the Reserve Requirement utilized in the determination of
the Eurodollar Rate or Eurodollar Competitive Rate) of making or maintaining any
Eurodollar Loans, any Competitive Bid Loans bearing interest at a Eurodollar
Competitive Rate or its obligation to make Eurodollar Loans or Competitive Bid
Loans at the Eurodollar Competitive Rate, or change the basis of taxation of any
amounts payable to such Lender (or its Applicable Lending Office) under this
Agreement in respect of any Eurodollar Rate Loans or Competitive Bid Loans at
the Eurodollar Competitive Rate (other than taxes imposed on the income, assets,
receipts or branch profits of such Lender, franchise taxes, or taxes described
in Sections 4.6(a)(ii)-(vi) in each case by the jurisdiction in which such
Lender has its principal office or such Applicable Lending Office);

 

47



--------------------------------------------------------------------------------

(ii) shall impose, modify, or deem applicable any reserve, special deposit,
assessment or similar requirement (other than the Reserve Requirement utilized
in the determination of the Eurodollar Rate or Eurodollar Competitive Rate)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities or commitments of, such Lender (or its Applicable Lending
Office), including the Revolving Credit Commitment of such Lender hereunder; or

(iii) shall impose on such Lender (or its Applicable Lending Office) or on the
London interbank market any other condition affecting this Agreement or any of
such extensions of credit or liabilities or commitments;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, Converting into, Continuing, or
maintaining any Loans or to reduce any sum received or receivable by such Lender
(or its Applicable Lending Office) under this Agreement in each case with
respect to any Eurodollar Rate Loans or any Competitive Bid Loans bearing
interest at a Eurodollar Competitive Rate, then, within five (5) Business Days
of the Borrower’s receipt of a request certifying in reasonable detail
calculations of such amount and the basis therefor, the Borrower shall pay to
such Lender such amount or amounts as will compensate such Lender for such
increased cost or reduction, provided, that no Lender shall be entitled to claim
any such amount or amounts for such increased cost or reduction incurred more
than six months prior to the delivery of such request. If any Lender requests
compensation by the Borrower under this Section 4.1(a), the Borrower may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or Continue Loans of the Type with respect to
which such compensation is requested, or to Convert Loans of any other Type into
Loans of such Type, until the event or condition giving rise to such request
ceases to be in effect (in which case the provisions of Section 4.4 shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

(b) If after the Fourth Amendment Effective Date any Lender shall have
determined that the adoption of any applicable law, rule, or regulation
regarding capital adequacy or any change therein or in the interpretation or
administration thereof by any governmental authority, central bank, or
comparable agency charged with the interpretation or administration thereof, or
any request or directive made or issued after the Fourth Amendment Effective
Date regarding capital adequacy (whether or not having the force of law) of any
such governmental authority, central bank, or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change, request, or

 

48



--------------------------------------------------------------------------------

directive (taking into consideration its policies with respect to capital
adequacy), then, within five (5) Business Days of the Borrower’s receipt of a
request certifying in reasonable detail calculations of such amount and the
basis therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender for such reduction, provided, that no
Lender shall be entitled to claim any such amount or amounts for such increased
cost incurred more than six months prior to the delivery of such request.

(c) Each Lender shall promptly notify the Borrower and the Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Lender to compensation pursuant to this Section 4.1 and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Lender, be otherwise disadvantageous to it. Any Lender claiming
compensation under this Section 4.1 shall furnish to the Borrower and the
Administrative Agent a statement setting forth the additional amount or amounts
to be paid to it hereunder which shall be conclusive in the absence of manifest
error. In determining such amount, such Lender may use any reasonable averaging
and attribution methods.

(d) The provisions of this Section 4.1 shall continue in effect notwithstanding
the Facility Termination Date.

4.2 Limitation on Types of Loans. If on or prior to the first day of any
Interest Period for any Eurodollar Rate Loan or Competitive Bid Loan bearing
interest at a Eurodollar Competitive Rate:

(a) the Administrative Agent reasonably determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
or Eurodollar Competitive Rate, as the case may be, for such Interest Period; or

(b) the Required Lenders determine in good faith (which determination shall be
conclusive) and notify the Administrative Agent that the Eurodollar Rate or
Eurodollar Competitive Rate, as the case may be, will not adequately and fairly
reflect the cost to the Lenders of funding Eurodollar Rate Loans or Competitive
Bid Loan bearing interest at a Eurodollar Competitive Rate for such Interest
Period;

then the Administrative Agent shall give the Borrower prompt notice thereof
specifying the relevant Type of Loans and the relevant amounts or periods, and
so long as such condition remains in effect, the Lenders shall be under no
obligation to make additional Loans of such Type, Continue Loans of such Type,
or to Convert Loans of any other Type into Loans of such Type and the Borrower
shall, on the last day(s) of the then current Interest Period(s) for the
outstanding Loans of the affected Type, either prepay such Loans or Convert such
Loans into another Type of Loan in accordance with the terms of this Agreement.

4.3 Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its Applicable Lending Office
to make, maintain, or fund Eurodollar Rate Loans or Competitive Bid Loans
bearing interest at the Eurodollar Competitive Rate hereunder, then such Lender
shall promptly notify the Borrower thereof and such Lender’s obligation to make
or Continue Eurodollar Rate Loans or Competitive Bid Loans bearing interest at
the Eurodollar Competitive Rate and to Convert other Types of Loans into
Eurodollar Rate Loans or Competitive Bid Loans bearing interest at the
Eurodollar Competitive Rate shall be suspended until such time as such Lender
may again make, maintain, and fund Eurodollar Rate Loans (in which case the
provisions of Section 4.4 shall be applicable).

 

49



--------------------------------------------------------------------------------

4.4 Treatment of Affected Loans. If the obligation of any Lender to make a
Eurodollar Rate Loan or a Competitive Bid Loan bearing interest at a Eurodollar
Competitive Rate or to Continue, or to Convert Loans of any other Type into,
Loans of a particular Type shall be suspended pursuant to Section 4.1 or 4.3
hereof (Loans of such Type being herein called “Affected Loans” and such Type
being herein called the “Affected Type”), such Lender’s Affected Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for Affected Loans (or, in the case of a Conversion
required by Section 4.3 hereof, on such earlier date as such Lender may specify
to the Borrower with a copy to the Administrative Agent) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 4.1 or 4.3 hereof that gave rise to such Conversion no longer exist:

(a) to the extent that such Lender’s Affected Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its Base Rate Loans; and

(b) all Loans that would otherwise be made or Continued by such Lender as Loans
of the Affected Type shall be made or Continued instead as Base Rate Loans, and
all Loans of such Lender that would otherwise be Converted into Loans of the
Affected Type shall be Converted instead into (or shall remain as) Base Rate
Loans.

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1 or 4.3 hereof that gave
rise to the Conversion of such Lender’s Affected Loans pursuant to this
Section 4.4 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Loans of the Affected Type made
by other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Loans of the Affected Type, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding Loans of the Affected Type and by such Lender are held pro rata (as to
principal amounts, Types, and Interest Periods) in accordance with their
respective Revolving Percentages or Term Percentages, as applicable.

4.5 Compensation. Upon demand of any Lender (with a copy to the Administrative
Agent) from time to time, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan or Competitive Bid Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan notwithstanding satisfaction of all conditions precedent
thereto) to prepay, borrow, Continue (including by reason of any prepayment) or
Convert any Eurodollar Rate Loan on the date or in the amount notified by the
Borrower;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 4.5, each Lender shall be deemed to have funded each Eurodollar
Rate Loan or Competitive Bid Loan made by it at the Interbank Offered Rate used
in determining the Eurodollar Rate or Eurodollar

 

50



--------------------------------------------------------------------------------

Competitive Rate for such Loan by a matching deposit or other borrowing in the
applicable offshore Dollar interbank market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

The provisions of this Section 4.5 shall continue in effect notwithstanding the
Facility Termination Date.

4.6 Taxes. (a) Subject to Sections 4.6(d) and 4.6(e), any and all payments by or
on behalf of any Loan Party to or for the account of any Lender or the
Administrative Agent hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Administrative Agent, (i) net income taxes, franchise taxes or branch profits
taxes imposed on the Administrative Agent or any Lender as a result of a present
or former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document), (ii) any United States
withholding taxes payable with respect to payments hereunder on the date such
Lender or Administrative Agent becomes a Lender or the Administrative Agent (as
applicable), except to the extent that such Lender’s or Administrative Agent’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Borrower with respect to such taxes pursuant to this paragraph,
(iii) any taxes arising after the Closing Date solely as a result of or
attributable to Lender changing its designated lending office after the date
such Lender becomes a party hereto (other than a change pursuant to
Section 4.6(g)), (iv) any taxes that are imposed by reason of Section 1471 or
Section 1472 of the Code other than by reason of a change in Law imposed after
the date hereof, (v) any taxes that are imposed by reason of a Lender’s failure
to comply with its obligations under Section 4.6(d) and (vi) backup withholding
taxes imposed under Section 3406 of the Code (all such non-excluded taxes,
duties, levies, imposts, deductions, charges, withholdings, and liabilities
being hereinafter referred to as “Taxes”). If the Borrower shall be required by
law to deduct any Taxes from or in respect of any sum payable under this
Agreement or any other Loan Document to any Lender or the Administrative Agent,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 4.6) such Lender or the Administrative Agent receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law, and (iv) the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 11.2, the original
or a certified copy of a receipt or other reasonably acceptable documentation
evidencing payment thereof.

(b) In addition, the Borrower agrees to pay any and all present or future stamp
or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under this Agreement or any
other Loan Document or from the execution or delivery of, or otherwise with
respect to, this Agreement or any other Loan Document (hereinafter referred to
as “Other Taxes”).

(c) The Borrower agrees to indemnify each Lender and the Administrative Agent
for the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 4.6) paid by such Lender or the Administrative Agent (as the
case may be) and any liability (including penalties, interest, and expenses)
arising therefrom or with respect thereto.

 

51



--------------------------------------------------------------------------------

(d) Any Lender that is entitled to an exemption from or reduction of any
applicable withholding tax with respect to payments hereunder or under any other
Loan Document shall, to the extent it is legally entitled to do so, deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Borrower or Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of withholding
(including any documentation necessary to prevent withholding under Section 1471
or Section 1472 of the Code). Without limiting the generality of the foregoing,
each Lender (or Assignee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of U.S. Internal Revenue Service (“IRS”) Form W-8BEN, Form W-8ECI or Form
W-8IMY (together with any applicable underlying IRS forms), or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit M and the applicable
IRS Form W-8, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on payments under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation) and from time to time thereafter upon the request of
the Borrower or the Administrative Agent. In addition, each Non-U.S. Lender
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such Non-U.S. Lender. Each Lender shall promptly
notify the Borrower and the Administrative Agent at any time it determines that
it is no longer in a position to provide any previously delivered certificate to
the Borrower or Administrative Agent (or any other form of certification adopted
by the U.S. taxing authorities for such purpose). Notwithstanding any other
provision of this Section, a Lender shall not be required to deliver any form
pursuant to this Section that such Lender is not legally able to deliver.

(e) Each Lender shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Lender and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.

(f) If the Borrower is required to pay additional amounts to or for the account
of any Lender pursuant to this Section 4.6, then such Lender will agree to use
reasonable efforts to change the jurisdiction of its Applicable Lending Office
so as to eliminate or reduce any such additional payment which may thereafter
accrue if such change, in the reasonable judgment of such Lender, is not
otherwise disadvantageous to such Lender.

(g) Within thirty (30) days after the date of any payment of Taxes, the Borrower
shall furnish to the Administrative Agent the original or certified copy of a
receipt or other reasonably acceptable documentation evidencing such payment.

(h) The provisions of this Section 4.6 shall continue in effect notwithstanding
the Facility Termination Date.

4.7 Replacement Lenders. The Borrower may, in its sole discretion, on ten
(10) Business Days’ prior written notice to the Administrative Agent and a
Lender, cause a Lender that (a) is or may

 

52



--------------------------------------------------------------------------------

become entitled to receive any indemnification payment, additional amount or
other compensation under this Article IV or that fails to make Loans for the
reasons provided in this Article IV or (b) does not consent to any proposed
amendment, supplement, modification, consent or waiver of any provision of this
Agreement or any other Loan Document that requires the consent of each of the
Lenders or each of the Lenders affected thereby (so long as the consent of the
Required Lenders has been obtained) to (and such Lender shall) assign pursuant
to Section 11.1 hereof (with such Lender being deemed to have executed an
Assignment and Assumption for the purpose of effecting such assignment), all of
its rights and obligations under this Agreement to another Lender, an Affiliate
of another Lender or a Person reasonably acceptable to the Administrative Agent
and designated by the Borrower which is willing to become a Lender for a
purchase price equal to the outstanding principal amount of the Loans payable to
such Lender, together with any accrued but unpaid interest on such Loans, any
accrued but unpaid fees with respect to such Lender’s Revolving Credit
Commitment and any other amounts payable to such Lender under this Agreement;
provided, that any expenses or other amounts which would be owing to such Lender
pursuant to any indemnification provision hereunder shall be payable by the
Borrower to such Lender. The replacement Lender under this Section shall pay the
applicable processing fee under Section 11.1.

4.8 Defaulting Revolving Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Credit Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Revolving
Credit Lender is a Defaulting Lender:

(a) commitment fees shall cease to accrue on the Extended Available Revolving
Credit Commitment (if any) of such Defaulting Lender pursuant to Section
2.13(a)(ii);

(b) if any Swing Line Outstandings or Letter of Credit Outstandings exist at the
time such Lender becomes a Defaulting Lender then:

(i) all or any part of such Swing Line Outstandings and Letter of Credit
Outstandings shall be reallocated among the non-Defaulting Revolving Credit
Lenders in accordance with their respective Revolving Percentages but only to
the extent (x) the sum of all non-Defaulting Revolving Credit Lenders’
Outstanding Revolving Credit Obligations does not exceed the total of all
non-Defaulting Revolving Credit Lenders’ Revolving Credit Commitments and
(y) the conditions set forth in Section 5.2 are satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Revolving Percentage of the Swing Line Outstandings (after giving effect to any
partial reallocation pursuant to clause (i) above) and (y) second, (1) if a
drawing is made under any Letter of Credit, the Borrower shall reimburse the
Issuing Bank in accordance with Section 2.4(c)(iv) and (2) if a Letter of Credit
is requested by the Borrower in accordance with Section 3.1(a) during any period
where there is a Defaulting Lender, the Borrower shall enter into an arrangement
reasonably satisfactory to the Issuing Bank to cover in whole or in part (which
such arrangement may include cash collateralization) the exposure of the Issuing
Bank related to the participating interests of such Defaulting Lender in such
newly issued Letter of Credit Outstandings (after giving effect to any partial
reallocation pursuant to clause (i) above) for so long as such Lender is a
Defaulting Lender or until such Lender is replaced pursuant to Section 4.7;

(iii) if and so long as the Borrower cash collateralizes any portion of such
Defaulting Lender’s Revolving Percentage of Letter of Credit Outstandings
pursuant to Section 4.8(b)(ii), then, in the case of any such Defaulting Lender
that is an Extended Revolving Credit Lender, the Borrower shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 3.4 with respect
thereto;

 

53



--------------------------------------------------------------------------------

(iv) upon any reallocation described in clause (i) above, the fees payable to
the Revolving Credit Lenders pursuant to Section 2.13(a)(ii) and 3.4 shall be
adjusted accordingly; and

(v) if any such Defaulting Lender’s Revolving Percentage of Letter of Credit
Outstandings is neither cash collateralized nor reallocated pursuant to
Section 4.8(b)(i), then, if such Defaulting Lender is an Extended Revolving
Credit Lender, without prejudice to any rights or remedies of the Issuing Banks
or any Lender hereunder, all letter of credit fees payable under Section 3.4
with respect to such Defaulting Lender’s Revolving Percentage of Letter of
Credit Outstandings shall be payable to the relevant Issuing Bank until such
cash collateralization and/or reallocation occurs;

(c) the Swing Line Lender shall not be required to fund any Swing Line Loan and
no Issuing Bank shall be required to issue, amend or increase any Letter of
Credit, unless it is reasonably satisfied that the related exposure will be
covered in whole or in part by the Revolving Credit Commitments of the
non-Defaulting Revolving Credit Lenders and/or cash collateral or other
arrangements will be provided by the Borrower in accordance with
Section 4.8(b)(ii), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swing Line Loan shall be (i) allocated
among non-Defaulting Revolving Credit Lenders and/or (ii) covered by
arrangements made by the Borrower pursuant to Section 4.8(b)(ii) in a manner
consistent with Section 4.8(b)(i) and (ii) (and any such Defaulting Lenders
shall not participate therein); and

(d) in the case of any Defaulting Lender that is an Extended Revolving Credit
Lender, any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 11.3
but excluding Section 4.7) shall, in lieu of being distributed to such
Defaulting Lender and without duplication, be retained by the Administrative
Agent in a segregated interest-bearing account reasonably satisfactory to the
Administrative Agent and the Borrower and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Banks or Swing Line Lender hereunder, (iii) third, if so determined by the
Administrative Agent or requested by an Issuing Bank or Swing Line Lender, held
in such account as cash collateral for existing or (unless such Defaulting
Lender has no remaining unutilized Extended Revolving Credit Commitment) future
funding obligations of the Defaulting Lender in respect of any existing or
(unless such Defaulting Lender has no remaining unutilized Extended Revolving
Credit Commitment) future Participation in any Swing Line Loan or Letter of
Credit, (iv) fourth, to the funding of any Revolving Credit Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent, (v) fifth, if so
determined by the Administrative Agent and the Borrower, unless such Defaulting
Lender has no remaining unutilized Extended Revolving Credit Commitment, held in
such account as cash collateral for future funding obligations of the Defaulting
Lender in respect of any Extended Revolving Credit Loans under this Agreement,
(vi) sixth, to the payment of any amounts owing to any Issuing Bank or Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by such Issuing Bank or Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, (vii) seventh, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this

 

54



--------------------------------------------------------------------------------

Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction, provided, that, with respect to this
clause (viii), if such payment is (x) a prepayment of the principal amount of
any Revolving Credit Loans or Reimbursement Obligations as to which a Defaulting
Lender has funded its Participation and (y) made at a time when the conditions
set forth in Section 5.2 are satisfied, such payment shall be applied solely to
prepay the Revolving Credit Loans of, and Reimbursement Obligations owed to, all
non-Defaulting Revolving Credit Lenders pro rata prior to being applied to the
prepayment of any Revolving Credit Loans of, or Reimbursement Obligations owed
to, any Defaulting Lender.

(e) Upon not less than three Business Days’ prior notice to such Defaulting
Lender and the Administrative Agent (which the Administrative Agent will
promptly provide to the Lenders, the Issuing Banks and the Swing Line Lender),
the Borrower shall have the right to terminate the then unutilized Revolving
Credit Commitment of such Defaulting Lender, after taking into account the
portion of such Revolving Credit Commitment, if any, which theretofore has been,
or substantially contemporaneous therewith is being, assigned pursuant to
Section 4.7. In the event of any such termination, future extensions of credit
under the Revolving Credit Facility shall be allocated to the non-Defaulting
Revolving Credit Lenders in a manner that disregards the existence of any
remaining Revolving Credit Commitment of such Defaulting Lender.

In the event that the Administrative Agent, the Borrower, each Issuing Bank and
the Swing Line Lender each agrees that any such Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then
(i) the Swing Line Outstandings and Letter of Credit Outstandings of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving Credit
Commitment and on such date such Lender shall purchase at par such of the
Revolving Credit Loans of the other Lenders (other than Swing Line Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Revolving Percentage and (ii) any
arrangements made by the Borrower pursuant to Section 4.8(b)(ii) shall be
terminated and any cash collateral or arrangement provided by the Borrower in
accordance thereto will be terminated or promptly returned to the Borrower, as
applicable.

The provisions of this Agreement relating to funding, payment and other matters
with respect to the Revolving Facility may be adjusted by the Administrative
Agent, with the consent of the Borrower (such consent not to be unreasonably
withheld), to the extent necessary to give effect to the provisions of this
Section 4.8. The provisions of this Section 4.8 may not be amended, supplemented
or modified without, in addition to consents required by Section 11.6, the prior
written consent of the Administrative Agent, the Swing Line Lender, the Issuing
Banks and the Borrower.

ARTICLE V

Conditions to Making Loans and Issuing Letters of Credit

5.1 [INTENTIONALLY OMITTED].

5.2 Conditions of Loans. The obligations of the Lenders to make any Loans, and
of the Issuing Banks to issue Letters of Credit, hereunder on or subsequent to
the Closing Date are subject to the satisfaction of the following conditions:

(a) the Administrative Agent shall have received a Borrowing Notice if required
by Article II;

 

55



--------------------------------------------------------------------------------

(b) the representations and warranties of the Borrower and Guarantors set forth
in Article VI and in each of the other Loan Documents shall be true and correct
in all material respects on and as of the date of such Advance or issuance of
such Letters of Credit with the same effect as though such representations and
warranties had been made on and as of such date, except to the extent that such
representations and warranties expressly relate to an earlier date and except
that the financial statements referred to in Section 6.1(e)(i) shall be deemed
(solely for the purpose of the representation and warranty contained in such
Section 6.1(e)(i) but not for the purpose of any cross reference to such
Section 6.1(e)(i) or to the financial statements described therein contained in
any other provision of Section 6.1(e) or elsewhere in Article VI) to be those
financial statements most recently delivered to the Administrative Agent and the
Lenders pursuant to Section 7.1;

(c) in the case of the issuance of a Letter of Credit, the Borrower shall have
executed and delivered to the applicable Issuing Bank an Application and
Agreement for Letter of Credit in form and content acceptable to such applicable
Issuing Bank together with such other instruments and documents as it shall
request;

(d) immediately after giving effect to a Swing Line Loan, the aggregate Swing
Line Outstandings shall not exceed $25,000,000;

(e) at the time of (and after giving effect to) each Advance, Swing Line Loan or
issuance of each Letter of Credit, no Default or Event of Default shall have
occurred and be continuing; and

(f) immediately after giving effect to:

(i) a Loan or Letter of Credit, the aggregate principal balance of all
outstanding Loans (other than Term Loans) and Participations for each Lender
shall not exceed, respectively, such Lender’s Revolving Credit Commitment or
Letter of Credit Commitment; and

(ii) a Loan or Letter of Credit, the Outstanding Revolving Credit Obligations
shall not exceed the Total Revolving Credit Commitment.

5.3 Supplements to Schedules. The Borrower may, from time to time, amend or
supplement the Schedules, other than Schedules 1.1(a), 1.1(b) and 8.3 to this
Agreement by delivering (effective upon receipt) to the Administrative Agent and
each Lender a copy of such revised Schedule or Schedules which shall (i) be
dated the date of delivery, (ii) be certified by an Authorized Representative as
true, complete and correct as of such date and as delivered in replacement for
the corresponding Schedule or Schedules previously in effect, and (iii) show in
reasonable detail (by blacklining or other appropriate graphic means) the
changes from each such corresponding predecessor Schedule. Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
in the event that the Required Lenders determine based upon such revised
Schedule (whether individually or in the aggregate or cumulatively) that there
has been a material adverse change since the Fourth Amendment Effective Date
which could reasonably be expected to have a Material Adverse Effect, the
Lenders shall have no further obligation to fund additional Advances hereunder.

 

56



--------------------------------------------------------------------------------

ARTICLE VI

Representations and Warranties

6.1 Representations and Warranties. The Borrower represents and warrants with
respect to itself and to its Subsidiaries (which representations and warranties
shall survive the delivery of the documents mentioned herein and the making of
Loans and issuance of Letters of Credit), that:

(a) Organization and Authority.

(i) the Borrower and each Subsidiary is a corporation, limited liability company
or partnership duly organized and validly existing under the laws of the
jurisdiction of its incorporation or creation;

(ii) the Borrower and each Subsidiary (x) has the requisite power and authority
to own its properties and assets and to carry on its business as now being
conducted and as contemplated in the Loan Documents, and (y) is qualified to do
business in every jurisdiction in which failure so to qualify would have a
Material Adverse Effect;

(iii) the Borrower has the power and authority to execute, deliver and perform
this Agreement, and to borrow hereunder, and to execute, deliver and perform
each of the other Loan Documents to which it is a party;

(iv) each Guarantor has the power and authority to execute, deliver and perform
the Facility Guaranty and each of the other Loan Documents to which it is a
party; and

(v) when executed and delivered, each of the Loan Documents to which the
Borrower or any Guarantor is a party will be the legal, valid and binding
obligation or agreement of the Borrower or such Guarantor, as the case may be,
enforceable against the Borrower or such Guarantor in accordance with its terms,
subject to the effect of any applicable bankruptcy, moratorium, insolvency,
reorganization or other similar law affecting the enforceability of creditors’
rights generally and to the effect of general principles of equity which may
limit the availability of equitable remedies (whether in a proceeding at law or
in equity).

(b) Loan Documents. The execution, delivery and performance by the Borrower and
each Guarantor of each of the Loan Documents to which such Person is a party:

(i) have been duly authorized by all Organizational Action of the Borrower or
such Guarantor, as the case may be, required for the lawful execution, delivery
and performance thereof;

(ii) do not violate any provisions of (1) any applicable law, rule or
regulation, (2) any judgment, writ, order, determination, decree or arbitral
award of any Governmental Authority or arbitral authority binding on the
Borrower or such Guarantor or its properties, or (3) the Organizational
Documents or Operating Documents of the Borrower or such Guarantor;

 

57



--------------------------------------------------------------------------------

(iii) do not and will not be in conflict with, result in a breach of or
constitute an event of default, or an event which, with notice or lapse of time,
or both, would constitute an event of default, under any material indenture,
agreement or other instrument to which the Borrower is a party, or by which the
properties or assets of the Borrower is bound; and

(iv) do not and will not result in the creation or imposition of any Lien,
charge or encumbrance of any nature whatsoever upon any of the properties or
assets of the Borrower.

(c) Subsidiaries and Stockholders. As of the Fourth Amendment Effective Date,
the Borrower has no Subsidiaries other than those Persons listed as Subsidiaries
on Schedule 6.1(c)) hereto; Schedule 6.1(c) to this Agreement states as of the
Fourth Amendment Effective Date the capitalization of each Subsidiary listed
thereon, the number of shares or other equity interests of each class of capital
stock or interest issued and outstanding of each such Subsidiary and the number
and/or percentage of outstanding shares or other equity interest (including
options, warrants and other rights to acquire any interest) of each such class
of capital stock or equity interest owned by the Borrower or by any such
Subsidiary, whether such Subsidiary is an Eligible Special Purpose Entity or a
Subsidiary engaged solely in the insurance business or otherwise; as of the
Fourth Amendment Effective Date, the outstanding shares or other equity
interests of each such Subsidiary which is a corporation have been duly
authorized and validly issued and are fully paid and nonassessable; and, as of
the Fourth Amendment Effective Date, the Borrower and each such Subsidiary owns
beneficially and of record all the shares and other interests it is listed as
owning in Schedule 6.1(c), free and clear of any Lien other than the Liens
permitted under Section 8.3.

(d) Ownership Interests. As of the Fourth Amendment Effective Date, the Borrower
owns no interest in any Person having an aggregate book value of $1,000,000 or
more other than the Persons listed in Schedule 6.1(c) hereto.

(e) Financial Condition. (i) The Borrower has prior to the Fourth Amendment
Effective Date furnished to each Lender an audited consolidated balance sheet of
the Borrower and its Subsidiaries as at December 31, 2009 and the notes thereto
and the related consolidated statements of operations, cash flows, and changes
in stockholders’ equity and the notes thereto for the Fiscal Year then ended as
examined and certified by KPMG LLP. Except as set forth therein (including, in
the case of such audited balance sheet, the notes thereto), such financial
statements (including, in the case of such audited balance sheet, the notes
thereto) present fairly the financial condition of the Borrower and its
Subsidiaries as of the end of such Fiscal Year and such interim period and
results of their operations and the changes in their stockholders’ equity for
the Fiscal Year and interim period then ended, all in conformity with GAAP
applied on a Consistent Basis (except for, with respect to interim financial
statements, normal year-end adjustments); and

(ii) since the later of (i) December 31, 2005 or (ii) the date of the audited
financial statements most recently delivered pursuant to Section 7.1(a) hereof,
there has been no material adverse change in the condition, financial or
otherwise, of the Borrower and its Subsidiaries or in the businesses, properties
and operations of the Borrower and its Subsidiaries, considered as a whole.

(f) Taxes. The Borrower and its Subsidiaries have filed or caused to be filed
all federal, state, local and foreign tax returns which are required to be filed
by them and except for taxes and assessments being contested in good faith and
against which reserves satisfactory to the

 

58



--------------------------------------------------------------------------------

Borrower’s independent certified public accountants have been established, and
have paid or caused to be paid all taxes as shown on said returns or on any
assessment received by them, to the extent that such taxes have become due
except, with respect to any of the foregoing, where any failure to do so could
not reasonably be expected to have a Material Adverse Effect.

(g) Litigation. Except as set forth in Schedule 6.1(g) attached hereto, there is
no action, suit or proceeding at law or in equity or by or before any
governmental instrumentality or agency or arbitral body pending, or, to the
knowledge of the Borrower, threatened by or against the Borrower or any
Subsidiary or affecting the Borrower or any Subsidiary or any properties or
rights of the Borrower or any Subsidiary, which could reasonably be expected to
have a Material Adverse Effect.

(h) Margin Stock. No part of the proceeds of any Loan will be used in violation
of Regulation U, as amended (12 C.F.R. Part 221), of the Board; and the Borrower
and each of the Subsidiaries will comply with Regulation U at all times. The
proceeds of the borrowings made pursuant to Article II hereof will be used by
the Borrower and its Subsidiaries only for the purposes set forth in
Section 2.16 hereof.

(i) Investment Company. Neither the Borrower nor any Subsidiary is an
“investment company,” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended (15 U.S.C. § 80a-1, et seq.).

(j) No Untrue Statement. Neither this Agreement nor any other Loan Document or
certificate or document executed and delivered by or on behalf of the Borrower
or any Subsidiary in accordance with or pursuant to any Loan Document, nor any
statement, representation or warranty provided to the Administrative Agent in
writing in connection with the negotiation or preparation of the Fourth
Amendment Documents through the Fourth Amendment Effective Date, contains any
misrepresentation or untrue statement of material fact or omits to state a
material fact necessary, in light of the circumstance under which it was made,
in order to make any such representation or statement contained herein or
therein not misleading in any material respect.

(k) No Consents, Etc. Neither the respective businesses or properties of the
Borrower or any Subsidiary, nor any relationship between the Borrower or any
Subsidiary and any other Person, nor any circumstance in connection with the
execution, delivery and performance of the Loan Documents and the transactions
contemplated thereby is such as to require a material consent, approval or
authorization of, or filing, registration or qualification with, any
Governmental Authority or other authority or any other Person on the part of the
Borrower or any Subsidiary as a condition to the execution, delivery and
performance of, or consummation of the transactions contemplated by, this
Agreement or the other Loan Documents or if so, such material consent, approval,
authorization, filing, registration or qualification has been obtained or
effected, as the case may be and is in full force and effect. As of the Fourth
Amendment Effective Date, and subject to Section 11.17, the Borrower and its
Subsidiaries have obtained the consent of the Manufacturers set forth on
Schedule 6.1(k) to the Borrower’s or such Subsidiary’s execution, delivery and
performance of the Loan Documents.

(l) Employee Benefit Plans.

(i) The Borrower and each ERISA Affiliate is in material compliance with all
applicable provisions of ERISA, the Code, and all Foreign Benefit Laws, and the
regulations and published interpretations thereunder, with respect to all
Employee Benefit

 

59



--------------------------------------------------------------------------------

Plans except for the making of any required amendments thereto for which the
remedial amendment period as defined in Section 401(b) of the Code has not yet
expired. Each Employee Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has been determined to be, or the Borrower or its
applicable Subsidiary or ERISA Affiliate is in the process of obtaining a
determination by the Internal Revenue Service that such Employee Benefit Plan
is, so qualified, and each trust related to each such plan has been determined
to be exempt under Section 501(a) of the Code. Each Employee Benefit Plan
subject to any Foreign Benefit Law has received the required approvals by any
Governmental Authority regulating such Employee Benefit Plan or the Borrower or
its applicable Subsidiary or ERISA Affiliate is in the process of obtaining such
determination or approvals. No material liability has been incurred by the
Borrower or any ERISA Affiliate for any taxes or penalties with respect to any
Employee Benefit Plan or any Multiemployer Plan which remains unsatisfied;

(ii) Neither the Borrower nor any ERISA Affiliate has (a) engaged in a nonexempt
prohibited transaction described in Section 4975 of the Code or Section 406 of
ERISA affecting any of the Employee Benefit Plans or the trusts created
thereunder which could subject it to a material tax or penalty on prohibited
transactions imposed under Code Section 4975 or Section 502(i) of ERISA,
(b) failed to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA with respect to any Employee
Benefit Plan, whether or not waived, or incurred any liability to the PBGC which
remains outstanding other than the payment of premiums and there are no such
premium payments which are due and unpaid, (c) failed to make a material
required contribution or payment to a Multiemployer Plan, (d) failed to make a
required installment or other required payment under Section 430(j) of the Code,
Section 303(j) of ERISA or the terms of such Employee Benefit Plan, or
(e) failed to make any required contribution or payment, required by any Foreign
Benefit Law with respect to any Employee Benefit Plan or otherwise failed to
operate in compliance with any Foreign Benefit Law regulating any Employee
Benefit Plan;

(iii) No Termination Event has occurred or is reasonably expected to occur with
respect to any Pension Plan or Multiemployer Plan, and neither the Borrower nor
any ERISA Affiliate has incurred any unpaid withdrawal liability with respect to
any Multiemployer Plan;

(iv) Except as provided in Schedule 6.1(l), the present value of all vested
accrued benefits under each Employee Benefit Plan which is subject to Title IV
of ERISA, or the funding of which is regulated by any Foreign Benefit Law did
not, as of the most recent valuation date for each such plan, exceed the then
current value of the assets of such Employee Benefit Plan allocable to such
benefits (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 158 or applicable non-US financial accounting
standards);

(v) To the best of the Borrower’s knowledge, (A) each Employee Benefit Plan
which is subject to Title IV of ERISA or the funding of which is regulated by
any Foreign Benefit Law, maintained by the Borrower or any ERISA Affiliate, has
been administered in accordance with its terms in all material respects and is
in compliance in all material respects with all applicable requirements of
ERISA, applicable Foreign Benefit Law and other applicable laws, regulations and
rules, (B) there has been no determination that any Pension Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA) and (C) neither the

 

60



--------------------------------------------------------------------------------

Borrower nor any ERISA Affiliate has received any notice of a determination that
any Multiemployer Plan is, or is expected to be in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA);

(vi) Assuming that none of the Lenders is, is acting on behalf of, or is an
entity the assets of which constitute the assets of an “employee benefit plan”
(as defined in Section 3(3) of ERISA) or a “plan” (as defined in Section 4975 of
the Code) with respect to which the Borrower is a “party in interest” (as
defined in Section 3(14) of ERISA) or a “disqualified person” (as defined in
Section 4975 of the Code), the consummation of the Loans and the issuance of the
Letters of Credit provided for herein will not involve any prohibited
transaction under ERISA which is not subject to a statutory or administrative
exemption; and

(vii) No material proceeding, claim, lawsuit and/or investigation exists or, to
the best knowledge of the Borrower after due inquiry, is threatened concerning
or involving any Employee Benefit Plan.

(m) No Default. There does not exist any Default or Event of Default.

(n) Environmental Laws. Except as listed on Schedule 6.1(n) and except as would
not have a Material Adverse Effect, the Borrower and each Subsidiary is in
compliance with all applicable Environmental Laws and has been issued and
currently maintains all required federal, state and local permits, licenses,
certificates and approvals. Except as listed on Schedule 6.1(n) and except as
would not have a Material Adverse Effect, neither the Borrower nor any
Subsidiary has been notified of any pending or threatened action, suit,
proceeding or investigation, and neither the Borrower nor any Subsidiary is
aware of any facts, which (a) calls into question, or could reasonably be
expected to call into question, compliance by the Borrower or any Subsidiary
with any Environmental Laws, (b) seeks, or could reasonably be expected to form
the basis of a meritorious proceeding, to suspend, revoke or terminate any
license, permit or approval necessary for the operation of the Borrower’s or any
Subsidiary’s business or facilities or for the generation, handling, storage,
treatment or disposal of any Hazardous Materials, or (c) seeks to cause, or
could reasonably be expected to form the basis of a meritorious proceeding to
cause, any property of the Borrower or any Subsidiary to be subject to any
restrictions on ownership, use, occupancy or transferability under any
Environmental Law.

ARTICLE VII

Affirmative Covenants

Until the Facility Termination Date, unless the Required Lenders shall otherwise
consent in writing, the Borrower will, and where applicable will cause each
Subsidiary to:

7.1 Financial Reports, Etc. (a) as soon as practical and in any event within 90
days after the end of each Fiscal Year of the Borrower, deliver or cause to be
delivered to the Administrative Agent and each Lender (i) the consolidated
balance sheets of the Borrower and its Subsidiaries, with the notes thereto, the
related consolidated statements of operations, cash flows, and shareholders’
equity and the respective notes thereto for such Fiscal Year, setting forth
comparative financial statements for the preceding Fiscal Year, all prepared in
accordance with GAAP applied on a Consistent Basis and containing opinions of
KPMG LLP, or other such independent certified public accountants selected by the
Borrower and approved by the Administrative Agent (such approval not to be
unreasonably withheld), which are unqualified as to the scope of the audit
performed and as to the “going concern” status of the Borrower; and (ii) a
Compliance Certificate of an Authorized Representative as to the existence of
any Default or Event of Default and demonstrating compliance with Section 8.1 of
this Agreement;

 

61



--------------------------------------------------------------------------------

(b) as soon as practical and in any event within 55 days after the end of each
quarterly period (except the last reporting period of the Fiscal Year), deliver
to the Administrative Agent and each Lender (i) the consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such reporting period, the
related consolidated statements of operations, cash flows, and shareholders’
equity for such reporting period and for the period from the beginning of the
Fiscal Year through the end of such reporting period, accompanied by a
certificate of an Authorized Representative to the effect that such financial
statements present fairly the financial position of the Borrower and its
Subsidiaries as of the end of such reporting period and the results of their
operations and the changes in their financial position for such reporting
period, in conformity with the standards set forth in Section 6.1(e)(i) with
respect to interim financials, and (ii) a Compliance Certificate of an
Authorized Representative as to the existence of any Default or Event of Default
and containing computations for such quarter comparable to that required
pursuant to Section 7.1(a)(ii);

(c) with respect to any financial statements required by Section 7.1(a)(i),
either

(i) include a footnote in such financial statements stating that, as at the end
of the Fiscal Year covered by such financial statements, the Borrower was in
compliance with all financial covenants set forth in this Agreement, or if the
Borrower was in default under any such financial covenant, describing such
default, and specifying the nature and period of existence thereof; or

(ii) deliver to the Administrative Agent and each Lender (together with the
delivery of such financial statements) a letter from the Borrower’s accountants
specified in Section 7.1(a)(i) stating that in performing the audit necessary to
render an opinion on the financial statements delivered under Section 7.1(a)(i),
they obtained no knowledge of any default by the Borrower in complying with the
financial covenants set forth in this Agreement; or if the accountants have
obtained knowledge of such default, a statement specifying the nature and period
of existence thereof;

(d) promptly upon their becoming available to the Borrower, the Borrower shall
deliver to the Administrative Agent and each Lender a copy of (i) all regular or
special reports or effective registration statements which the Borrower or any
Subsidiary shall file with the Securities and Exchange Commission (or any
successor thereto) or any securities exchange, (ii) any proxy statement
distributed by the Borrower to its shareholders, bondholders or the financial
community in general, and (iii) any management letter or other report submitted
to the Borrower or any of its Subsidiaries by independent accountants in
connection with any annual, interim or special audit of the Borrower or any of
its Subsidiaries;

(e) promptly upon an Executive Officer obtaining actual knowledge thereof,
deliver to the Administrative Agent notice of any announcement by any Rating
Agency of any change in any Rating or other announcement as to the Borrower; and

(f) promptly, from time to time, deliver or cause to be delivered to the
Administrative Agent and each Lender such other information regarding Borrower’s
and any Subsidiary’s operations, business affairs and financial condition as the
Administrative Agent or such Lender may reasonably request.

 

62



--------------------------------------------------------------------------------

The Administrative Agent and the Lenders are hereby authorized to deliver a copy
of any such financial or other information delivered hereunder to the Lenders
(or any Affiliate of any Lender) or to the Administrative Agent, to any
Governmental Authority having jurisdiction over the Administrative Agent or any
of the Lenders pursuant to any written request therefor or in the ordinary
course of examination of loan files, or to any other Person who shall acquire or
consider the assignment of, or acquisition of any participation interest in, any
Obligation permitted by this Agreement, subject to Section 11.15.

Financial statements required to be delivered by the Borrower pursuant to
clauses (a)(i) and (b)(i) of this Section 7.1 shall be deemed to have been
delivered on the date on which the Borrower causes such financial statements, or
reports containing such financial statements, to be posted on the Internet at
www.sec.gov or at such other website identified by the Borrower in a notice to
the Administrative Agent and the Lenders and that is accessible by the Lenders
without charge.

7.2 Maintain Properties. Maintain all properties necessary to its operations in
good working order and condition (ordinary wear and tear excepted), make all
needed repairs, replacements and renewals to such properties, and maintain free
from Liens (other than Liens permitted by Section 8.3) all trademarks, trade
names, patents, copyrights, trade secrets, know-how, and other intellectual
property and proprietary information (or adequate licenses thereto), in each
case as are reasonably necessary to conduct its business as currently conducted
or as contemplated hereby, all in accordance with prudent business practices.

7.3 Existence, Qualification, Etc. Do or cause to be done all things necessary
to preserve and keep in full force and effect its existence and all material
rights and franchises, trade names, trademarks and permits, except to the extent
conveyed or permitted in connection with a transaction permitted under
Section 8.4 hereof, and maintain its license or qualification to do business as
a foreign corporation and good standing in each jurisdiction in which its
ownership or lease of property or the nature of its business makes such license
or qualification necessary, except, with respect to any of the foregoing, where
any failure to do so could not reasonably be expected to have a Material Adverse
Effect.

7.4 Regulations and Taxes. Comply in all material respects with all statutes and
governmental regulations and pay all taxes, assessments, governmental charges,
claims for labor, supplies, rent and any other obligation which, if unpaid,
might become a Lien against any of its properties except liabilities being
contested in good faith and against which adequate reserves have been
established and except, with respect to any of the foregoing, where any failure
to do so could not reasonably be expected to have a Material Adverse Effect.

7.5 Insurance. (i) Keep all of its insurable properties adequately insured at
all times with responsible insurance carriers or self-insured against loss or
damage by fire and other hazards as are customarily insured against by similar
businesses owning such properties similarly situated, (ii) maintain general
public liability insurance at all times with responsible insurance carriers or
self-insured against liability on account of damage to persons and property
having such limits, deductibles, exclusions and co-insurance and other
provisions providing coverage similar to that specified in Schedule 7.5 attached
hereto, such insurance policies to be in form reasonably satisfactory to the
Administrative Agent, and (iii) maintain insurance under all applicable workers’
compensation laws (or in the alternative, maintain required reserves if
self-insured for workers’ compensation purposes).

7.6 True Books. Keep true books of record and account in which full, true and
correct entries will be made of all of its dealings and transactions in
accordance with customary business practices, and set up on its books such
reserves as may be required by GAAP with respect to doubtful accounts and all
taxes, assessments, charges, levies and claims and with respect to its business
in general, and include such reserves in interim as well as year-end financial
statements.

 

63



--------------------------------------------------------------------------------

7.7 Right of Inspection. Permit any Person designated by any Lender or the
Administrative Agent at the Lender’s or Administrative Agent’s expense, as the
case may be, to visit and inspect any of the properties, corporate books and
financial reports of the Borrower and its Subsidiaries, and to discuss their
respective affairs, finances and accounts with their principal officers and
independent certified public accountants, all at reasonable times, at reasonable
intervals and with reasonable prior notice.

7.8 Observe all Laws. Conform to and duly observe in all material respects all
laws, rules and regulations and all other valid requirements of any Governmental
Authority (including Environmental Laws) with respect to the conduct of its
business the non-compliance with which could reasonably be expected to have a
Material Adverse Effect.

7.9 Governmental Licenses. Obtain and maintain all licenses, permits,
certifications and approvals of all applicable Governmental Authorities as are
required for the conduct of its business as currently conducted and as
contemplated by the Loan Documents, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

7.10 Covenants Extending to Subsidiaries. Cause each of its Subsidiaries to do
with respect to itself, its business and its assets, each of the things required
of the Borrower in Sections 7.2 through 7.9, inclusive to the extent the failure
to do so could reasonably be expected to have a Material Adverse Effect.

7.11 Officer’s Knowledge of Default. Upon any Executive Officer of the Borrower
obtaining knowledge of any Default or Event of Default hereunder or under any
other obligation of the Borrower or any Subsidiary to any Lender, or any event,
development or occurrence which could reasonably be expected to have a Material
Adverse Effect, cause such officer or an Authorized Representative to promptly
notify the Administrative Agent of the nature thereof, the period of existence
thereof, and what action the Borrower or any Subsidiary proposes to take with
respect thereto.

7.12 Suits or Other Proceedings. Upon any Executive Officer of the Borrower
obtaining knowledge of any litigation or other proceedings being instituted
against the Borrower or any Subsidiary, or any attachment, levy, execution or
other process being instituted against any assets of the Borrower or any
Subsidiary that could reasonably be expected to result in a Material Adverse
Effect, promptly deliver to the Administrative Agent written notice thereof
stating the nature and status of such litigation, dispute, proceeding, levy,
execution or other process.

7.13 Notice of Discharge of Hazardous Material or Environmental Complaint.
Promptly provide to the Administrative Agent true, accurate and complete copies
of any and all notices, complaints, orders, directives, claims, or citations
received by the Borrower or any Subsidiary relating to any (a) violation or
alleged violation by the Borrower or any Subsidiary of any applicable
Environmental Laws or OSHA; (b) release or threatened release by the Borrower or
any Subsidiary of any Hazardous Material, except where occurring legally; or
(c) liability or alleged liability of the Borrower or any Subsidiary for the
costs of cleaning up, removing, remediating or responding to a release of
Hazardous Materials, which violation, alleged violation, release, threatened
release, actual liability or threatened liability described in clause (a),
(b) or (c) could reasonably be expected to result in a Material Adverse Effect.

7.14 Environmental Compliance. If the Borrower or any Subsidiary shall receive
notice from any Governmental Authority that the Borrower or any Subsidiary has
violated any applicable Environmental Laws in any respect that could reasonably
be expected to result in a Material Adverse

 

64



--------------------------------------------------------------------------------

Effect, the Borrower shall promptly (and in any event within the time period
permitted by the applicable Governmental Authority) remove or remedy, or the
Borrower shall cause the applicable Subsidiary to remove or remedy, such
violation.

7.15 Employee Benefit Plans.

(a) With reasonable promptness, and in any event within thirty (30) days
thereof, give notice to the Administrative Agent of (i) the establishment of any
new Pension Plan (which notice shall include a copy of such plan), (ii) the
commencement of contributions to any funded Employee Benefit Plan to which the
Borrower or any of its ERISA Affiliates was not previously contributing,
(iii) any amendment materially increasing the benefits under, or any material
increase in the unfunded liability of, any existing funded Employee Benefit
Plan, (iv) each funding waiver request filed pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA with respect to any Pension Plan and all
communications received or sent by the Borrower or any ERISA Affiliate with
respect to such request and (v) the failure of the Borrower or any ERISA
Affiliate to make a required installment or payment under Section 303(j) of
ERISA or Section 430(j) of the Code (in the case of Employee Benefit Plans
regulated by the Code or ERISA) or under any Foreign Benefit Law (in the case of
Employee Benefit Plans regulated by any Foreign Benefit Law) or a required
contribution to a Multiemployer Plan by its due date;

(b) Promptly and in any event within fifteen (15) days of becoming aware of the
occurrence or forthcoming occurrence of any (a) Termination Event, (b) nonexempt
“prohibited transaction,” as such term is defined in Section 406 of ERISA or
Section 4975 of the Code with respect to any Employee Benefit Plan or related
trust, (c) determination that any Pension Plan is, or is expected to be, in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA), or (d) determination that any Multiemployer Plan is, or is expected to
be, in “endangered” or critical“ status (within the meaning of Section 432 of
the Code or Section 305 of ERISA), deliver to the Administrative Agent a notice
specifying the nature thereof, what action the Borrower or any ERISA Affiliate
has taken, is taking or proposes to take with respect thereto and, when known,
any action taken or threatened by the Internal Revenue Service, the Department
of Labor or the PBGC with respect thereto;

(c) With reasonable promptness but in any event within fifteen (15) days for
purposes of clauses (i), (ii) and (iii) hereof, deliver to the Administrative
Agent copies of (i) any unfavorable determination letter from the Internal
Revenue Service regarding the qualification of an Employee Benefit Plan under
Section 401(a) of the Code, (ii) all notices received by the Borrower or any
ERISA Affiliate of the PBGC’s or any Governmental Authority’s intent to
terminate any Pension Plan or to have a trustee appointed to administer any
Pension Plan, (iii) each Schedule SB (Actuarial Information) to the annual
report (Form 5500 Series) filed by the Borrower or any ERISA Affiliate with the
Internal Revenue Service with respect to each Pension Plan and (iv) all notices
received by the Borrower or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA. The Borrower will notify the Administrative Agent in
writing within five (5) Business Days of the Borrower or any ERISA Affiliate
obtaining knowledge or reason to know that the Borrower or any ERISA Affiliate
has filed or intends to file a notice of intent to terminate any Pension Plan
under a distress termination within the meaning of Section 4041(c) of ERISA; and

(d) Promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that Borrower or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided, that if Borrower or
any ERISA Affiliate has not requested such documents or notices from the
administrator of sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Borrower or ERISA Affiliate
shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide

 

65



--------------------------------------------------------------------------------

copies of such documents and notices to the Administrative Agent promptly after
receipt thereof; and further provided, that the rights granted to the
Administrative Agent in this section shall be exercised not more than once
during a 12-month period with respect to any Multiemployer Plan.

7.16 Continued Operations. Continue at all times (i) to conduct its business and
engage principally in the same or complementary line or lines of business
substantially as heretofore conducted (subject to the right to make Permitted
Acquisitions) and (ii) preserve, protect and maintain free from Liens (other
than Liens permitted under Section 8.3 hereof) its material patents, copyrights,
licenses, trademarks, trademark rights, trade names, trade name rights, trade
secrets and know-how necessary or reasonably required in the conduct of its
operations.

7.17 Use of Proceeds. Use the proceeds of the Loans solely for the purposes
specified in Section 2.16 hereof.

7.18 New Subsidiaries. Cause to be delivered to the Administrative Agent each of
the following (by the earlier of (I) the date that any Subsidiary guarantees any
obligations under the Senior Notes or the Senior Note Indenture and (II) the
date that is thirty (30) days after the acquisition or creation of any
Subsidiary other than an Excluded Subsidiary):

(a) a Facility Guaranty executed by such Subsidiary substantially in the form of
Exhibit J;

(b) an opinion of counsel to the Subsidiary dated as of the date of delivery of
the Facility Guaranty provided for in this Section 7.18 and addressed to the
Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Administrative Agent (which opinion shall include opinions
regarding such Subsidiary and Facility Guaranty substantially similar to the
opinions of counsel delivered on the Closing Date, and which opinion may include
assumptions and qualifications of similar effect to those contained in the
opinions of counsel delivered on the Closing Date); and

(c) current copies of the Organizational Documents and Operating Documents of
such Subsidiary, minutes of duly called and conducted meetings (or duly effected
consent actions) of the Board of Directors, partners, or appropriate committees
thereof (and, if required by such Organizational Documents, Operating Documents
or applicable law, of the shareholders, members or partners) of such Subsidiary
authorizing the actions and the execution and delivery of documents described in
this Section 7.18.

ARTICLE VIII

Negative Covenants

Until the Facility Termination Date unless the Required Lenders shall otherwise
consent in writing, the Borrower will not, nor will it permit any Subsidiary to:

8.1 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any Four-Quarter Period to be greater than 3.25 to 1.00.

(b) Consolidated Total Capitalization. Permit at any time the Consolidated
Capitalization Ratio to be greater than 0.60 to 1.00.

 

66



--------------------------------------------------------------------------------

8.2 Indebtedness. Incur, create or assume any Funded Indebtedness (other than
Permitted Indebtedness) unless, after giving pro forma effect thereto, the
Borrower shall be in compliance with Section 8.1 (with Consolidated EBITDA, for
such purpose, being calculated in respect of the most recent period of four
consecutive fiscal quarters for which financial statements are available).

8.3 Liens. Incur, create or permit to exist any Lien of any nature whatsoever
with respect to any property or assets now owned or hereafter acquired by the
Borrower or any of its Subsidiaries, other than

(i) Liens existing as of the Fourth Amendment Effective Date and as set forth in
Schedule 8.3 attached hereto;

(ii) Liens imposed by law for taxes, assessments or charges of any Governmental
Authority for claims not yet due or payable, Liens for judgments or levies, in
each case which are being contested in good faith by appropriate proceedings
diligently pursued and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP;

(iii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen, laborers, employees or suppliers and other Liens imposed
by law or created in the ordinary course of business and in existence less than
120 days from the date of creation thereof for amounts not yet due or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP;

(iv) Liens incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers’ compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), self insurance general
liability insurance programs, public or statutory obligations, surety and appeal
bonds posted in the ordinary course of business, letters of credit issued in the
ordinary course of business and other similar obligations or arising as a result
of progress payments under government contracts;

(v) easements (including, without limitation, reciprocal easement agreements and
utility agreements), licenses, rights of others for rights-of-way, utilities,
sewers, electric lines, telephone or telegraph lines and similar purposes,
covenants, consents, reservations, encroachments, variations and zoning and
other restrictions, charges or encumbrances (whether or not recorded), which do
not interfere materially with the ordinary conduct of the business of the
Borrower or any Subsidiary and which do not materially detract from the value of
the property to which they attach or materially impair the use thereof to the
Borrower or any Subsidiary;

(vi) Liens on real property and improvements securing (A) Mortgage Facilities of
the Borrower or any Guarantor in an aggregate principal amount not to exceed
$500,000,000 at any time outstanding and (B) Rate Hedging Obligations related to
such Mortgage Facilities (which Rate Hedging Obligations are owed to any of the
respective lenders under such Mortgage Facilities and secured by the same assets
as such Mortgage Facilities), provided that the amount of Indebtedness under any
Mortgage Facility does not exceed eighty-five percent (85%) of the fair market
value of the real property and improvements securing such Indebtedness as of the
date such Liens are granted on such real property and improvements;

 

67



--------------------------------------------------------------------------------

(vii) Liens to secure the refinancing of any Indebtedness described on Schedule
8.3 to the extent such Liens encumber substantially the same assets in
substantially the same manner as the Liens securing the debt being refinanced or
to the extent such Liens constitute Liens permitted under this Section 8.3; and
any extension, renewal, refinancing or replacement in whole or in part of any
Lien described in the foregoing clauses (i) through (vi) so long as no
additional collateral is granted as security;

(viii) Liens on claims of the Borrower or any Subsidiary against Persons renting
or leasing Vehicles, Persons damaging Vehicles or Persons issuing applicable
insurance coverage for such Persons, which claims relate to damage to Vehicles,
to the extent that such damage exceeds the renter’s or lessee’s collision damage
waiver limitation or insurance deductible;

(ix) Liens securing Vehicle Receivables Indebtedness and Vehicle Secured
Indebtedness and Rate Hedging Obligations related to such Indebtedness, which
Rate Hedging Obligations are owed to any of the respective lenders of such
Indebtedness and secured by the same assets as such Indebtedness;

(x) Liens incurred in compliance with Section 4.8 or Section 9.1(B); and

(xi) Liens not otherwise permitted hereby securing Indebtedness of the Borrower
and its Subsidiaries so long as, on the date any such Lien is granted or any
such Indebtedness is incurred, after giving effect thereto, the aggregate
principal amount of Indebtedness described in this clause (x) shall not exceed
15% of Consolidated Tangible Unencumbered Assets (calculated using Consolidated
Tangible Unencumbered Assets as of the most recently ended fiscal quarter of the
Borrower for which financial statements are available).

8.4 Merger, Consolidation or Fundamental Changes. (a) Sell, lease, transfer or
otherwise dispose of all or a majority of the assets of the Borrower and its
Subsidiaries (taken as a whole), (b) consolidate with or merge into any other
Person, or (c) permit any other Person to merge into it or (d) in the case of
the Borrower, liquidate, wind-up or dissolve; provided, however, (i) any
Subsidiary of the Borrower may merge or transfer all or substantially all of its
assets into or consolidate with any other Subsidiary of the Borrower (which, for
the avoidance of doubt, shall be the case so long as the surviving or continuing
entity shall be a Subsidiary and, if not a corporation, directly or indirectly
controlled by the Borrower, upon consummation of such merger, transfer or
consolidation), (ii) any Person may merge with the Borrower if the Borrower
shall be the survivor thereof and such merger shall not cause, create or result
in the occurrence of any Default or Event of Default hereunder, (iii) any
Subsidiary may merge with or transfer substantially all of its assets to or
consolidate with any other Person so long as such merger, transfer or
consolidation does not constitute a sale, lease, transfer or other disposition
of all or a majority of the assets of the Borrower and its Subsidiaries (taken
as a whole) to such other Person and (iv) any Person (other than the Borrower)
may consolidate with or merge into any Subsidiary.

8.5 Transactions with Affiliates. Other than transactions (x) permitted under
Section 8.4 hereof, (y) between or among one or more Loan Parties or (z) share
repurchases of the Borrower’s common stock and the repurchases of the Senior
Notes in connection with the Transaction referred to in the First Amendment to
this Agreement, enter into any transaction after the date hereof, including,
without limitation, the purchase, sale, leasing or exchange of property, real or
personal, or the rendering of any service, with any Affiliate of the Borrower,
except (a) that such Persons may render services to the Borrower or its
Subsidiaries for compensation at the same rates generally paid by Persons
engaged in the same or similar businesses for the same or similar services and
(b) in the ordinary course of the Borrower’s (or any Subsidiary’s) business and
upon fair and reasonable terms no less favorable to the Borrower (or any
Subsidiary) than would be obtained in a comparable arm’s-length transaction with
a Person not an Affiliate, provided, that share repurchases of the Borrower’s
common stock shall not be restricted to the ordinary course of the Borrower’s
business.

 

68



--------------------------------------------------------------------------------

8.6 Compliance with ERISA, the Code and Foreign Benefit Laws. With respect to
any Pension Plan, Employee Benefit Plan or Multiemployer Plan:

(a) permit the occurrence of any Termination Event which is reasonably likely to
result in a liability on the part of the Borrower or any ERISA Affiliate to the
PBGC or to any Governmental Authority; or

(b) except as provided in Schedule 6.1(l), permit the present value of all
benefit liabilities under all Pension Plans (based on the assumptions used for
purposed of Statement of Financial Accounting Standards No. 158 or applicable
non-US financial accounting standard) to exceed the current value of the assets
of such Pension Plans allocable to such benefit liabilities by a material
amount; or

(c) except as provided in Schedule 6.1(l), permit any Pension Plan to fail to
satisfy the minimum funding standards (within the meaning of Section 430 of the
Code or Section 303 of ERISA), whether or not waived, fail to make by its due
date a required installment under Section 430 of the Code with respect to any
Pension Plan, or be in “at risk” status (within the meaning of Section 430 of
the Code or Section 303 of ERISA); or

(d) fail to make any material contribution or payment to any Multiemployer Plan
which the Borrower or any ERISA Affiliate may be required to make under any
agreement relating to such Multiemployer Plan, or any law pertaining thereto; or

(e) engage, or permit any ERISA Affiliate to engage, in any prohibited
transaction under Section 406 of ERISA or Sections 4975 of the Code for which a
civil penalty pursuant to Section 502(i) of ERISA or a tax pursuant to
Section 4975 of the Code may be imposed; or

(f) permit the establishment of any Employee Benefit Plan providing
post-retirement welfare benefits or establish or amend any Employee Benefit
Plan, which establishment or amendment could result in liability to the Borrower
or any ERISA Affiliate, or increase the obligation of the Borrower or any ERISA
Affiliate to a Multiemployer Plan, which annual liability or increase,
individually or together with all similar liabilities and increases, is in
excess of $500,000; or

(g) fail, or permit any ERISA Affiliate to fail, to establish, maintain and
operate each Employee Benefit Plan in compliance in all material respects with
the provisions of ERISA, the Code, all applicable Foreign Benefit Laws and all
other applicable laws and the regulations and interpretations thereof.

8.7 Fiscal Year. Change the Borrower’s Fiscal Year.

8.8 Change in Control. Permit at any time a Change in Control.

8.9 Limitations on Upstreaming. Enter into any agreement restricting or limiting
the payment of dividends or other distributions from any Subsidiary to the
Borrower or to any other Subsidiary owning Subsidiary Securities of such
Subsidiary; provided that the foregoing shall not apply to restrictions or
conditions (i) imposed by law or any Loan Document, (ii) existing on the date
hereof identified on Schedule 8.9, (iii) customarily contained in agreements
relating to the sale of a Subsidiary

 

69



--------------------------------------------------------------------------------

pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) in
existence at the time a Person becomes a Subsidiary and not incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary,
(v) contained in (A) any agreement in respect of Vehicle Secured Indebtedness or
Vehicle Receivables Indebtedness or (B) any other agreement of an entity or
related to assets acquired by or merged into or consolidated with the Borrower
or any Subsidiary so long (in the case of clause (B)) as such encumbrance or
restriction was not entered into in connection with, or in contemplation of,
such acquisition, merger or consolidation, (vi) customary provisions restricting
subletting or assignment of any lease governing any leasehold interest of the
Borrower or any Subsidiary, or (vii) covenants in franchise agreements and/or
framework agreements with Manufacturers customary for franchise agreements
and/or framework agreements in the automobile retailing industry.

8.10 Subsidiary Guaranties. Permit any Subsidiary to enter into any guaranty
agreement, or incur any Guaranty Obligation, with respect to any Indebtedness
unless such Subsidiary has executed and delivered a Facility Guaranty to the
Administrative Agent.

8.11 Manufacturer Consents.

(a) Terminate, revoke or violate the terms of any Manufacturer Consent or amend
or modify the terms of any Manufacturer consent in any manner adverse to the
interests of the Lenders.

(b) Authorize any Manufacturer to amend, modify, terminate, revoke or violate
the terms of any Manufacturer Consent or to amend or modify the terms of any
Manufacturer consent in each case in any manner adverse to the interests of the
Lenders.

ARTICLE IX

Events of Default and Acceleration

9.1 Events of Default. If any one or more of the following events (herein called
“Events of Default”) shall occur for any reason whatsoever (and whether such
occurrence shall be voluntary or involuntary or come about or be effected by
operation of law or pursuant to or in compliance with any judgment, decree or
order of any court or any order, rule or regulation of any administrative or
governmental body), that is to say:

(a) if default shall be made in the due and punctual payment of the principal of
any Loan or Reimbursement Obligation, when and as the same shall be due and
payable whether pursuant to any provision of Article II or Article III hereof,
at maturity, by acceleration or otherwise; or

(b) if default shall be made in the due and punctual payment of any amount of
interest on any Loan or of any fees or other amounts payable to the Lenders, the
Administrative Agent, any Issuing Banks or JPMorgan Chase Bank under the Loan
Documents on the date on which the same shall be due and payable and such
failure to pay shall continue for a period of three Business Days (after receipt
of written notice from the Administrative Agent with respect to amounts other
than interest); or

(c) if default shall be made in the performance or observance of any covenant
set forth in Sections 7.7, 7.11, 7.17, 7.18 or Article VIII hereof; or

 

70



--------------------------------------------------------------------------------

(d) if a default shall be made in the performance or observance of, or shall
occur under, any covenant, agreement or provision contained in any Loan Document
(other than as described in clauses (a), (b) or (c) above) and such default
shall continue for 30 or more days after the earlier of receipt of notice of
such default by an Authorized Representative from the Administrative Agent or
the Borrower becomes aware of such default, or if any Loan Document ceases to be
in full force and effect (other than by reason of any action by the
Administrative Agent), or if without the written consent of the Administrative
Agent and the Lenders, this Agreement or any other Loan Document shall be
disaffirmed by the Borrower or any of its Subsidiaries or shall terminate, be
terminable or be terminated or become void or unenforceable for any reason
whatsoever (other than in accordance with its terms in the absence of default or
by reason of any action by the Administrative Agent or any Lender); or

(e) if a default shall occur, which is not waived, (i) in the payment of any
principal, interest, premium or other amounts with respect to any Indebtedness
(other than the Loans) of the Borrower or of any Subsidiary in an outstanding
aggregate amount not less than $20,000,000, or (ii) in the performance,
observance or fulfillment of any term or covenant contained in any agreement or
instrument under or pursuant to which any such Indebtedness described in clause
(i) above may have been issued, created, assumed, guaranteed or secured by the
Borrower or any Subsidiary, and in the case of each of clauses (i) and (ii) such
default shall continue for more than the period of grace, if any, therein
specified, and if such default shall permit the holder of any such Indebtedness
to accelerate the maturity thereof; or

(f) if any representation, warranty or other statement of fact contained herein
or any other Loan Document or in any writing, certificate, report or statement
at any time furnished to the Administrative Agent or any Lender by or on behalf
of the Borrower or any Subsidiary pursuant to or in connection with this
Agreement or the other Loan Documents, or otherwise, shall be false or
misleading in any material respect when given or made or deemed given or made;
or

(g) if the Borrower or any Subsidiary shall be unable to pay its debts generally
as they become due; file a petition to take advantage of any insolvency,
reorganization, bankruptcy, receivership or similar law, domestic or foreign;
make an assignment for the benefit of its creditors; commence a proceeding for
the appointment of a receiver, trustee, liquidator or conservator of itself or
of the whole or any substantial part of its property; file a petition or answer
seeking reorganization or arrangement or similar relief under the federal
bankruptcy laws or any other applicable law or statute, federal, state or
foreign; or

(h) if a court of competent jurisdiction shall enter an order, judgment or
decree appointing a custodian, receiver, trustee, liquidator or conservator of
the Borrower or any Subsidiary or of the whole or any substantial part of its
properties and such order, judgment or decree continues unstayed and in effect
for a period of sixty (60) days, or approve a petition filed against the
Borrower or any Subsidiary seeking reorganization or arrangement or similar
relief under the federal bankruptcy laws or any other applicable law or statute
of the United States of America or any state or foreign country, province or
other political subdivision, which petition is not dismissed within sixty
(60) days; or if, under the provisions of any other law for the relief or aid of
debtors, a court of competent jurisdiction shall assume custody or control of
the Borrower or any Subsidiary or of the whole or any substantial part of its
properties, which control is not relinquished within sixty (60) days; or if
there is commenced against the Borrower or any Subsidiary any proceeding or
petition seeking reorganization, arrangement or similar relief under the federal
bankruptcy laws or any other applicable law or statute of the United States of
America or any state or foreign country, province or other political subdivision
which proceeding or petition remains undismissed for a period of thirty
(30) days; or if the Borrower or any Subsidiary takes any action to indicate its
consent to or approval of any such proceeding or petition; or

 

71



--------------------------------------------------------------------------------

(i) if (i) any judgments where the aggregate amount not covered by insurance (or
the amount as to which the insurer denies liability) is in excess of $10,000,000
are rendered against the Borrower or any Subsidiary, or (ii) there are
attachments, injunctions or executions against any of the Borrower’s or any
Subsidiary’s properties for an aggregate amount in excess of $10,000,000; and
such judgments, attachments, injunctions or executions referred to in clauses
(i) and (ii) above remain unpaid, unstayed, undischarged, unbonded or
undismissed for a period of thirty (30) days;

then, and in any such event and at any time thereafter, if such Event of Default
or any other Event of Default shall be continuing,

(A) either or both of the following actions may be taken: (i) the Administrative
Agent may with the consent of the Required Lenders, and at the direction of the
Required Lenders shall, declare any obligation of the Lenders to make further
Loans or of the Issuing Banks to issue Letters of Credit terminated, whereupon
the obligation of each Lender to make further Loans or of the Issuing Banks to
issue Letters of Credit hereunder shall terminate immediately, and (ii) the
Administrative Agent shall at the direction of the Required Lenders, at their
option, declare by notice to the Borrower any or all of the Obligations to be
immediately due and payable, and the same, including all interest accrued
thereon and all other obligations of the Borrower to the Administrative Agent,
the Lenders and the Issuing Banks, shall forthwith become immediately due and
payable without presentment, demand, protest, notice or other formality of any
kind, all of which are hereby expressly waived, anything contained herein or in
any instrument evidencing the Obligations to the contrary notwithstanding;
provided, however, that notwithstanding the above, if there shall occur an Event
of Default under clause (g) or (h) above with respect to the Borrower, then the
obligation of the Lenders to lend and of the Issuing Banks to issue Letters of
Credit hereunder shall automatically terminate and any and all of the
Obligations shall be immediately due and payable without the necessity of any
action by the Administrative Agent or the Required Lenders or notice to the
Administrative Agent or the Lenders;

(B) at any time after the Administrative Agent has received the consent or
direction of the Required Lenders to take action under clause (A)(i) or (A)(ii)
above (or if an Event of Default described under clause (g) or (h) has occurred
with respect to the Borrower) the Borrower shall, upon demand of the
Administrative Agent or the Required Lenders, deposit cash with the
Administrative Agent in an amount equal to the amount of any Letters of Credit
remaining undrawn or unpaid, as collateral security for the repayment of any
future drawings or payments under such Letters of Credit and the Borrower shall
forthwith deposit and pay such amounts and such amounts shall be held by the
Administrative Agent as cash collateral for the Borrower’s obligations in
respect thereof; and

(C) the Administrative Agent and the Lenders shall have all of the rights and
remedies available under the Loan Documents or under any applicable law.

9.2 Administrative Agent to Act. In case any one or more Events of Default shall
occur and be continuing, the Administrative Agent may, and at the direction of
the Required Lenders shall, proceed to protect and enforce their rights or
remedies either by suit in equity or by action at law, or both, whether

 

72



--------------------------------------------------------------------------------

for the specific performance of any covenant, agreement or other provision
contained herein or in any other Loan Document, or to enforce the payment of the
Obligations or any other legal or equitable right or remedy.

9.3 Cumulative Rights. No right or remedy herein conferred upon the Lenders or
the Administrative Agent is intended to be exclusive of any other rights or
remedies contained herein or in any other Loan Document, and every such right or
remedy shall be cumulative and shall be in addition to every other such right or
remedy contained herein and therein or now or hereafter existing at law or in
equity or by statute, or otherwise.

9.4 No Waiver. No course of dealing between the Borrower and any Lender or the
Administrative Agent or any failure or delay on the part of any Lender or the
Administrative Agent in exercising any rights or remedies under any Loan
Document or otherwise available to it shall operate as a waiver of any rights or
remedies and no single or partial exercise of any rights or remedies shall
operate as a waiver or preclude the exercise of any other rights or remedies
hereunder or of the same right or remedy on a future occasion.

9.5 Allocation of Proceeds. If an Event of Default has occurred and is
continuing and the maturity of the Loans has been accelerated pursuant to
Article X hereof, all payments received by the Administrative Agent hereunder,
in respect of any principal of or interest on the Obligations or any other
amounts payable by the Borrower hereunder (other than amounts deposited with the
Administrative Agent pursuant to Section 9.1(B), which shall be applied to repay
any unreimbursed drawings or payments under the Letters of Credit) shall be
applied by the Administrative Agent in the following order:

(i) amounts due to the Issuing Banks, JPMorgan Chase Bank and the Lenders
pursuant to Sections 2.13, 3.4 and 11.5 hereof;

(ii) amounts due to (A) any Issuing Bank pursuant to Section 3.5 hereof, and
(B) the Administrative Agent pursuant to Section 2.13(b) hereof;

(iii) payments of interest on Loans, to be applied for the ratable benefit of
the Lenders;

(iv) payments of principal on Loans, to be applied for the ratable benefit of
the Lenders;

(v) payment of cash amounts to the Administrative Agent in respect of Letter of
Credit Outstandings pursuant to Section 9.1(B) hereof;

(vi) payments of all remaining Obligations, if any, to be applied for the
ratable benefit of the Lenders; and

(vii) any surplus remaining after application as provided for herein, to the
Borrower or otherwise as may be required by applicable law.

ARTICLE X

The Administrative Agent

10.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents,

 

73



--------------------------------------------------------------------------------

and each such Lender irrevocably authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

10.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.

10.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys in fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

10.4 Reliance by Administrative Agent. (a) The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

 

74



--------------------------------------------------------------------------------

(b) For purposes of determining compliance with the conditions specified in
Section 5.1, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter either sent by
the Administrative Agent to such Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender.

10.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

10.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys in fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys in fact or
affiliates.

10.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so to the extent required by Section 11.9
hereof), ratably according to their respective Aggregate Exposure Percentages in
effect on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in

 

75



--------------------------------------------------------------------------------

connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent’s gross negligence or willful
misconduct. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

10.8 Agent in its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

10.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 9.1(g) or (h) with respect to
the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Article X shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

10.10 Other Agents, etc. None of the Lenders or other Persons identified on the
cover page or signature pages of this Agreement as a “Syndication Agent,”
“Documentation Agent,” “Co-Lead Arranger” or “Joint Bookrunner” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders so identified in deciding to
enter into this Agreement or in taking or not taking action hereunder.

ARTICLE XI

Miscellaneous

11.1 Assignments and Participations. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.

 

76



--------------------------------------------------------------------------------

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other Person (in which case the Borrower shall instead be promptly notified of
such assignment by the assigning Lender unless the Assignee is an Affiliate of
such assigning Lender); and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an affiliate of a Lender
or an Approved Fund (as defined below).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee shall not be reimbursed by the
Borrower); and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

For the purposes of this Section 11.1, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.1,
4.5, 4.6 and 11.9). Any assignment or transfer by a Lender of rights

 

77



--------------------------------------------------------------------------------

or obligations under this Agreement that does not comply with this Section 11.1
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and Reimbursement Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register, including the
total ownership interest of the relevant Loan that the Assignee owns subsequent
to the assignment. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c)(i) Any Lender may, without the consent of or notice to the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement
(including with respect to the matters described in this Section 11.1(c)(i)) and
(D) such participations shall be in a minimum amount equal to the lesser of
$5,000,000 or the remaining portion of a Lender’s rights and obligations
hereunder which are not subject to a pre-existing participation. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
Section 11.6(a) or (b) and (2) directly affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 4.1, 4.5 and 4.6 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.3(b) as though
it were a Lender, provided such Participant shall be subject to Section 11.3(a)
as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 4.1, 4.5 or 4.6 than the applicable Lender would have been entitled to
receive with respect to the

 

78



--------------------------------------------------------------------------------

participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. Any
Participant that is organized under the laws of a jurisdiction outside the
United States shall not be entitled to the benefits of Section 4.6 unless such
Participant complies with Section 4.6(d).

(iii) Each Lender that sells a participation, acting solely for this purpose as
an agent of the Borrower, shall maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”). The entries in the Participant Register
shall be conclusive, and such Lender, each Loan Party and the Administrative
Agent shall treat each person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation for all purposes
of this Agreement, notwithstanding notice to the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto. The
Borrower, upon receipt of written notice from the relevant Lender, agrees to
issue a Note to any Lender requiring such Note to facilitate transactions of the
type described in this paragraph (d).

(e) Notwithstanding anything to the contrary herein, no Lender will assign or
sell participations in all or a portion of its Loans or Commitments to any
Person who is (i) listed on the Specially Designated Nationals and Blocked
Persons List maintained by the U.S. Department of Treasury Office of Foreign
Assets Control (“OFAC”) and/or on any other similar list maintained by the OFAC
pursuant to any authorizing statute, Executive Order or regulation or
(ii) either (A) included within the term “designated national” as defined in the
Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (B) designated under
Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg.
49079 (published September 25, 2001) or similarly designated under any related
enabling legislation or any other similar Executive Orders.

11.2 Notices. Any notice shall be conclusively deemed to have been received by
any party hereto and be effective (i) on the day on which delivered (including
hand delivery by commercial courier service) to such party (against receipt
therefor), (ii) on the date of transmission to such party, in the case of notice
by telefacsimile (where the proper transmission of such notice is either
acknowledged by the recipient or electronically confirmed by the transmitting
device), or (iii) on the fifth Business Day after the day on which mailed to
such party, if sent prepaid by certified or registered mail, return receipt
requested, in each case delivered, transmitted or mailed, as the case may be, to
the address or telefacsimile number, as appropriate, set forth below or such
other address or number as such party shall specify by notice hereunder:

 

  (a) if to the Borrower:

AutoNation, Inc.

200 Southwest 1st Avenue

Ft. Lauderdale, Florida 33301

Attn: Treasurer

Telephone: (954)769-7734

Telefacsimile: (954) 769-4521

 

79



--------------------------------------------------------------------------------

with a copy to:

AutoNation, Inc.

200 Southwest 1st Avenue

Ft. Lauderdale, Florida 33301

Attn: General Counsel

Telephone: (954) 769-7224

Telefacsimile: (954) 769-6340

 

  (b) if to the Administrative Agent:

JPMorgan Chase Bank, N.A.

Loan & Agency

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attn: Syed Abbas

Telephone: (713) 750-7924

Telefacsimile: (713) 750-2938

Email: syed.x.abbas@JPMChase.com

with a copy to:

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, NY 10017

Attn: Vincent Bolognini

Telephone: (212) 270-3292

Telefacsimile: (212) 270-4016

Email: Vincent.Bolognini@JPMorgan.com

 

  (c) if to the Lenders:

At the addresses set forth in administrative questionnaires furnished by the
Lenders to the Administrative Agent;

 

  (d) if to any Guarantor, at the address set forth in (a) above.

11.3 Right of Set-off; Adjustments. (a) Upon the occurrence and during the
continuance of any Event of Default, each Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender to or for the credit or the account of the Borrower against any and all
of the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender. Each Lender agrees promptly to notify the
Borrower after any such set-off and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender under this Section 11.3
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) that such Lender may have.

(b) If any Lender (a “benefitted Lender”) shall at any time receive any payment
of all or part of the Loans owing to it, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
or otherwise), in a greater proportion than any such payment to or

 

80



--------------------------------------------------------------------------------

collateral received by any other Lender, if any, in respect of such other
Lender’s Loans owing to it, or interest thereon, such benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loans owing to it, or shall provide such
other Lenders with the benefits of any such collateral, or the proceeds thereof,
as shall be necessary to cause such benefitted Lender to share the excess
payment or benefits of such collateral or proceeds ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such benefitted Lender or is repaid in
whole or in part by such benefitted Lender in good faith settlement of a pending
or threatened avoidance claim, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery or
settlement payment, but without interest. The Borrower agrees that any Lender so
purchasing a participation from a Lender pursuant to this Section 11.3 may, to
the fullest extent permitted by law, exercise all of its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Person were the direct creditor of the Borrower in the amount of such
participation.

11.4 Survival. All covenants, agreements, representations and warranties made
herein shall survive the making by the Lenders of the Loans and the issuance of
the Letters of Credit and the execution and delivery to the Lenders of this
Agreement and shall continue in full force and effect until the Facility
Termination Date, subject to Section 11.8.

11.5 Expenses. The Borrower agrees to pay on demand all reasonable out-of-pocket
costs and expenses of the Administrative Agent in connection with the
syndication, preparation, execution, delivery, administration, modification, and
amendment of this Agreement, the other Loan Documents, and the other documents
to be delivered hereunder, including, without limitation, the reasonable fees
and expenses of counsel for the Administrative Agent with respect thereto and
with respect to advising the Administrative Agent as to its rights and
responsibilities under the Loan Documents. The Borrower further agrees to pay on
demand all costs and expenses of the Administrative Agent and, during the
continuance of any Event of Default, the Lenders, if any (including, without
limitation, reasonable attorneys’ fees and expenses), in connection with the
enforcement (whether through negotiations, legal proceedings, or otherwise) of
the Loan Documents and the other documents to be delivered hereunder.

11.6 Amendments and Waivers. Any provision of this Agreement or any other Loan
Document may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed (or consented to in writing) by the Borrower or other
applicable Loan Party party to such Loan Document and (except as provided in
clauses (a) and (b) below) either the Required Lenders or (as to Loan Documents
other than this Agreement) the Administrative Agent with the consent of the
Required Lenders (and, if Article X hereof or the rights or duties of the
Administrative Agent are affected thereby, by the Administrative Agent);
provided that

(a) no such amendment or waiver shall, unless signed by each Lender directly
affected thereby, (i) (except as provided in Section 2.18) increase the
Revolving Credit Commitments of such Lender or the Total Revolving Credit
Commitment, (ii) reduce (x) the principal of or rate of interest on any
Revolving Credit Loan, Term Loan or Competitive Bid Loan made by such Lender,
(y) the amounts of any Reimbursement Obligations owed to such Lender hereunder
or (z) any fees payable to such Lender hereunder, except that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” hereunder or to waive any obligation of the Borrower to pay interest at
the Default Rate, (iii) postpone any date scheduled for the payment of
principal, interest or fees payable to such Lender hereunder or for termination
of any Revolving Credit Commitment of such Lender, (iv) adversely change any pro
rata provisions of Section 2.9 or (v) reduce the specified percentage amount
below 50% in the definition of Required Lenders or the percentage of the
Revolving Credit Commitments or outstanding Loans held by any Lender, as
applicable, which shall be required for the Lenders or

 

81



--------------------------------------------------------------------------------

any of them to take any action under this Section 11.6(a); and provided,
further, that no such amendment or waiver that affects the rights, privileges or
obligations of JPMorgan Chase Bank as provider of Swing Line Loans, shall be
effective unless signed in writing by JPMorgan Chase Bank or that affects the
rights, privileges or obligations of any Issuing Bank as issuer of Letters of
Credit, shall be effective unless signed in writing by such Issuing Bank; and

(b) no such amendment or waiver shall, unless signed by each Lender directly
affected thereby, release any Guarantor (unless such Person is simultaneously
released from its Senior Note Guaranty and Year 2006 Senior Note Guaranty),
subordinate any Facility Guaranty of any Guarantor (unless the Senior Note
Guaranty and Year 2006 Senior Note Guaranty of such Person is subordinated or
substantially the same terms), release all or substantially all of the
Guarantors, or subordinate all or substantially all of the Facility Guaranties,
except as otherwise provided in this Agreement or as contemplated in the
applicable Loan Documents.

In addition, notwithstanding the foregoing, this Agreement may be amended with
only the written consent of the Administrative Agent (not to be unreasonably
withheld), the Borrower and the Lenders providing the relevant Replacement Term
Loans (as defined below) (but not any other Lender) to permit the refinancing,
replacement or modification of all outstanding Term Loans (“Replaced Term
Loans”) with a replacement term loan tranche hereunder (“Replacement Term
Loans”), provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Replaced Term
Loans, (b) the weighted average Applicable Margin for such Replacement Term
Loans shall not be higher than the weighted average Applicable Margin for such
Replaced Term Loans and (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Replaced Term Loans at the time of such refinancing.

Any such waiver and any such amendment or modification pursuant to this
Section 11.6 shall be binding upon the Borrower, the Guarantors, the Lenders,
the Administrative Agent and all future holders of the Loans. Except as
otherwise set forth in such waiver, any Default or Event of Default that is
waived pursuant to this Section 11.6 shall not be deemed to be a Default or
Event of Default during the period of such waiver.

No notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances, except
as otherwise expressly provided herein. No delay or omission on any Lender’s or
the Administrative Agent’s part in exercising any right, remedy or option shall
operate as a waiver of such or any other right, remedy or option or of any
Default or Event of Default.

11.7 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such fully-executed
counterpart. Signatures on communications and other documents may be transmitted
by facsimile only with the consent of the Administrative Agent in its sole and
absolute discretion in each instance. The effectiveness of any such signatures
accepted by the Administrative Agent shall, subject to applicable law, have the
same force and effect as manual signatures and shall be binding on all parties.
The Administrative Agent may also require that any such signature be confirmed
by a manually-signed hard copy thereof. Each party hereto hereby adopts as an
original executed signature page each signature page hereafter furnished by such
party to the Administrative Agent (or an agent of the Administrative Agent)
bearing (with the consent of the Administrative Agent) a facsimile signature by
or on behalf of such party. Nothing contained in this Section shall limit the
provisions of Section 10.4.

 

82



--------------------------------------------------------------------------------

11.8 Termination. This Agreement shall terminate on the Facility Termination
Date, except that (x) those provisions which by the express terms thereof
continue in effect notwithstanding the Facility Termination Date, and
(y) obligations in the nature of continuing indemnities or expense reimbursement
obligations not yet due and payable, shall continue in effect. Notwithstanding
the foregoing, if after receipt of any payment of all or any part of the
Obligations, the Administrative Agent, any Issuing Bank or any Lender (including
the Swing Line lender) is for any reason compelled to surrender such payment to
any Person because such payment is determined to be void or voidable as a
preference, impermissible setoff, a diversion of trust funds or for any other
reason or elects to repay any such amount in good faith settlement of a pending
or threatened avoidance claim, (i) this Agreement (including the provisions
pertaining to Participations in Letters of Credit, Reimbursement Obligations and
Swing Line Loans) shall continue in full force (or be reinstated, as the case
may be) and the Borrower shall be liable to, and shall indemnify and hold the
Administrative Agent, such Issuing Bank or such Lender harmless for, the amount
of such payment surrendered until the Administrative Agent, such Issuing Bank or
such Lender shall have been finally paid in full, and (ii) in the event any
portion of any amount so required to be surrendered by the Administrative Agent
or any Issuing Bank or the Swing Line lender shall have been distributed to the
Lenders, the Lenders shall promptly repay such amounts to the Administrative
Agent or such Issuing Bank or the Swing Line lender on demand therefor. The
provisions of the foregoing sentence shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent, any Issuing Bank or the Lenders in reliance upon such
payment, and any such contrary action so taken shall be without prejudice to the
Administrative Agent’s, any Issuing Bank’s or the Lenders’ rights under this
Agreement and shall be deemed to have been conditioned upon such payment having
become final and irrevocable.

11.9 Indemnification; Limitation of Liability. (a) Whether or not the
transactions contemplated hereby are consummated, the Borrower agrees to
indemnify and hold harmless each Agent-Related Person and each Lender and each
of their Affiliates and their respective officers, directors, employees, agents,
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities, and reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) that may be incurred
by or awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation, or proceeding or preparation of defense in
connection therewith) the Loan Documents or the Fourth Amendment or the actual
or proposed use of the proceeds of the Loans or the Letters of Credit (all of
the foregoing, collectively, the “Indemnified Liabilities”), except to the
extent such claim, damage, loss, liability, cost, or expense resulted from such
Indemnified Party’s gross negligence or willful misconduct. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 11.9 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, its
directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrower agrees that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to it, any of its Subsidiaries, any Guarantor, or
any security holders or creditors thereof arising out of, related to or in
connection with the transactions contemplated herein, except to the extent that
such liability resulted from such Indemnified Party’s gross negligence or
willful misconduct. The Borrower agrees not to assert any claim against any
Agent-Related Person, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys, agents, and advisers, on
any theory of liability, for special, indirect, consequential, or punitive
damages arising out of or otherwise relating to the Loan Documents, any of the
transactions contemplated herein or the Fourth Amendment or the actual or
proposed use of the proceeds of the Loans.

(b) The agreements and obligations of the Borrower contained in this
Section 11.9 shall continue in effect notwithstanding the Facility Termination
Date.

 

83



--------------------------------------------------------------------------------

11.10 Severability. If any provision of this Agreement or the other Loan
Documents shall be determined to be illegal or invalid as to one or more of the
parties hereto, then such provision shall remain in effect with respect to all
parties, if any, as to whom such provision is neither illegal nor invalid, and
in any event all other provisions hereof shall remain effective and binding on
the parties hereto.

11.11 Entire Agreement. This Agreement, together with the other Loan Documents,
constitutes the entire agreement among the parties with respect to the subject
matter hereof and supersedes all previous proposals, negotiations,
representations, commitments and other communications between or among the
parties, both oral and written, with respect thereto (except that those
provisions (if any) which by the express terms of (i) the commitment letter
dated as of June 6, 2005, executed by JPMorgan Chase Bank, J.P. Morgan
Securities Inc., Bank of America, N.A. and Banc of America Securities LLC and
accepted by the Borrower, (ii) the commitment letter, dated as of March 6, 2006,
executed by JPMorgan Chase Bank, N.A. and J.P. Morgan Securities Inc. and
accepted by the Borrower, (iii) the engagement letter, dated as of March 31,
2010, executed by JPMorgan Chase Bank, N.A. and J.P. Morgan Securities Inc. and
accepted by the Borrower, or (iv) the engagement letter, dated as of March 31,
2010, executed by Bank of America, N.A. and Banc of America Securities LLC and
accepted by the Borrower, survive the closing of the Revolving Credit Facility,
the Term Facility, the Letter of Credit Facility or the Fourth Amendment, as
applicable, shall survive and continue in effect).

11.12 Agreement Controls. In the event that any term of any of the Loan
Documents other than this Agreement conflicts with any express term of this
Agreement, the terms and provisions of this Agreement shall control to the
extent of such conflict.

11.13 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged hereunder, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate (as such term is defined below). If the rate
of interest (determined without regard to the preceding sentence) under this
Agreement at any time exceeds the Highest Lawful Rate (as defined below), the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and the Borrower to conform
strictly to any applicable usury laws. Accordingly, if any Lender contracts for,
charges, or receives any consideration which constitutes interest in excess of
the Highest Lawful Rate, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
outstanding amount of the Loans made hereunder or be refunded to the Borrower.
As used in this paragraph, the term “Highest Lawful Rate” means the maximum
lawful interest rate, if any, that at any time or from time to time may be
contracted for, charged, or received under the laws applicable to such Lender
which are presently in effect or, to the extent allowed by law, under such
applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws now allow.

 

84



--------------------------------------------------------------------------------

11.14 Governing Law; Waiver of Jury Trial.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT
SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, UNITED STATES OF AMERICA
AND, BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER EXPRESSLY
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
IN, OR TO THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY SUCH
COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND THE BORROWER HEREBY
IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

(c) THE BORROWER AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS OF THE BORROWER PROVIDED IN SECTION 11.2, OR BY ANY OTHER METHOD OF
SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE OF NEW
YORK.

(d) NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT OR ANY LENDER FROM BRINGING ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT IN THE COURTS OF ANY
JURISDICTION WHERE THE BORROWER OR ANY GUARANTOR OR ANY OF THE BORROWER’S OR ANY
GUARANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT PERMITTED
BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, THE BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT
OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS OF ANY
JURISDICTION WHERE THE BORROWER OR ANY GUARANTOR OR ANY OF THE BORROWER’S OR ANY
GUARANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.

(e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO ANY LOAN DOCUMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION
THEREWITH, OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, WHETHER NOW
EXISTING OR HEREAFTER ARISING, THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY

 

85



--------------------------------------------------------------------------------

AGREE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY
IRREVOCABLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH
PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING. ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(f) THE BORROWER HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

11.15 Confidentiality. Each of the Administrative Agent and each Lender
(together, the “Lending Parties”, and individually a “Lending Party”) agrees to
keep confidential any information furnished or made available to it by the
Borrower or any of its Subsidiaries pursuant to this Agreement; provided that
nothing herein shall prevent any Lending Party from disclosing such information
(a) to any other Lending Party or any Affiliate of any Lending Party, or any
officer, director, employee, agent, or advisor of any Lending Party or Affiliate
of any Lending Party, (b) to any other Person if reasonably incidental to the
administration of the credit facility provided herein so long as such Person is
bound by the provisions of this Section 11.15, (c) as required by any law, rule,
or regulation, (d) upon the order of any court or administrative agency,
(e) upon the request or demand of any regulatory agency or authority, (f) that
is or becomes available to the public or that is or becomes available to any
Lending Party other than as a result of a disclosure by any Lending Party
prohibited by this Agreement, (g) in connection with any litigation to which
such Lending Party or any of its Affiliates may be a party, (h) to the extent
necessary in connection with the exercise of any remedy under this Agreement or
any other Loan Document, and (i) to any actual or proposed participant or
assignee that is subject to provisions substantially similar to those contained
in this Section 11.15.

11.16 Releases of Facility Guarantees. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 11.6) to take
any action requested by the Borrower, at the Borrower’s expense, having the
effect of releasing any Facility Guaranty to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 11.6.

11.17 MANUFACTURER CONSENTS. IT IS ACKNOWLEDGED, UNDERSTOOD AND AGREED THAT
(EXCEPT TO THE EXTENT THE RESPECTIVE MANUFACTURER WAIVES ANY OF THE TERMS OF A
MANUFACTURER CONSENT OR A MANUFACTURER CONSENT IS TERMINATED OR CEASES TO BE IN
EFFECT): (A) THE EXERCISE BY THE ADMINISTRATIVE AGENT OR ANY LENDER (WHETHER
THROUGH THE ADMINISTRATIVE AGENT OR OTHERWISE) OF REMEDIES UNDER THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT WILL BE SUBJECT TO THE TERMS OF THE MANUFACTURER
CONSENTS, (B) IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE MANUFACTURER
CONSENTS AND THE TERMS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, THE TERMS
OF THE MANUFACTURER CONSENTS WILL CONTROL, (C) THE ADMINISTRATIVE AGENT AGREES
TO FURNISH SUCH NOTICES AS IT IS REQUIRED TO FURNISH UNDER SUCH MANUFACTURER
CONSENTS, AND (D) THE MANUFACTURERS PROVIDING SUCH MANUFACTURER CONSENTS SHALL
BE THIRD PARTY BENEFICIARIES

 

86



--------------------------------------------------------------------------------

OF THIS SECTION. PARTICIPATION BY AN AFFILIATE OR SUBSIDIARY OF A MANUFACTURER
AS A LENDER SHALL NOT CONSTITUTE A WAIVER OF THE TERMS OF ANY MANUFACTURER
CONSENT GRANTED BY SUCH MANUFACTURER.

11.18 USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower and the Guarantors,
which information includes the name and address of the Borrower and the
Guarantors and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Act

 

87



--------------------------------------------------------------------------------

EXHIBIT B

Acknowledgement and Consent